Exhibit 10.24

OUTSOURCING AGREEMENT

BY AND BETWEEN

FIRST MIDWEST BANCORP, INC.

and

MARSHALL & ILSLEY CORPORATION

acting through its division

M&I DATA SERVICES

DATED AS OF

JULY 1, 1999

 

First Midwest Renew 10    



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         

Page

1.    DEFINITIONS    1

1.1

  

Background

   1

1.2

  

Definitions

   1

1.3

  

References

   6

1.4

  

Interpretation

   6 2.    TERM    6

2.1

  

Initial Term

   6

2.2

  

Extensions

   6 3.    APPOINTMENT    7

3.1

  

Performance by M&I Affiliates or Subcontractors

   7

3.2

  

Third Party Products/Services

   7

3.3

  

Proper Instructions

   7 4.    CONVERSION    7 5.    BANKING APPLICATION SERVICES    7

5.1

  

ADP Services

   7

5.2

  

New Services

   7

5.3

  

Automated Clearing House Services

   8

5.4

  

Trust Services

   8 6.    RETAIL DELIVERY SYSTEMS AND SERVICES    8

6.1

  

Branch Automation Systems

   8 7.    EFD PROCESSING SERVICES    8

7.1

  

EFD Services

   8 8.    FEES    8

8.1

  

Fee Structure

   8

8.2

  

EFD Services

   9

8.3

  

Training and Education

   9

8.4

  

Excluded Costs

   9

8.5

  

Disputed Amounts

   9

8.6

  

Terms of Payment

   10

8.7

  

Modification of Terms and Pricing

   10 9.    PERFORMANCE WARRANTY/EXCLUSIVE REMEDY/DISCLAIMER OF ALL OTHER
WARRANTIES    10

9.1

  

Performance Warranty

   10

9.2

  

Performance Warranty Exclusions

   10

9.3

  

Notice of and Correction of Defects

   10

9.4

  

DISCLAIMER OF ALL OTHER WARRANTIES

   11 10.    MODIFICATION OR PARTIAL TERMINATION    11

10.1

  

Modifications to Services

   11

10.2

  

Partial Termination by M&I

   11

10.3

  

Partial Termination by Customer

   12

10.4

  

Ownership and Proprietary Rights

   12

10.5

  

Millennium Modifications

   12 11.    TERMINATION    13

11.1

  

Early Termination

   13

11.2

  

For Cause

   13

11.3

  

For Insolvency

   13

11.4

  

For Force Majeure

   13 12.    SERVICES FOLLOWING TERMINATION    14

12.1

  

Termination Assistance

   14

12.2

  

Continuation of Services

   14

 

First Midwest Renew 10   i  



--------------------------------------------------------------------------------

13.    LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED    14

13.1

  

Equitable Relief

   14

13.2

  

Exclusion of Incidental and Consequential Damages

   14

13.3

  

Maximum Damages Allowed

   15

13.4

  

Statute of Limitations

   15

13.5

  

Economic Loss Waiver

   15

13.6

  

Liquidated Damages

   15

13.7

  

Essential Elements

   16 14.    INSURANCE AND INDEMNITY    16

14.1

  

Insurance

   16

14.2

  

Indemnity

   16

14.3

  

Indemnification Procedures

   17 15.    DISPUTE RESOLUTION    17

15.1

  

Representatives of Parties

   17

15.2

  

Continuity of Performance

   18 16.    REPRESENTATIONS AND WARRANTIES    18

16.1

  

By M&I

   18

16.2

  

By Customer

   18 17.    CONFIDENTIALITY AND OWNERSHIP    19

17.1

  

Customer Data

   19

17.2

  

M&I Systems

   19

17.3

  

Confidential Information

   19

17.4

  

Obligations of the Parties

   20

17.5

  

Security

   20 18.    MANAGEMENT OF PROJECT    20

18.1

  

Account Representatives

   20

18.2

  

Reporting and Meetings

   20

18.3

  

Development Projects and Technical Support

   21 19.    REGULATORY COMPLIANCE    22 20.    DISASTER RECOVERY    23

20.1

  

Services Continuity Plan

   23

20.2

  

Relocation

   23

20.3

  

Resumption of Services

   23

20.4

  

Annual Test

   23 21.    GENERAL TERMS AND CONDITIONS    23

21.1

  

Transmission of Data

   23

21.2

  

Equipment and Network

   24

21.3

  

Reliance on Data

   24

21.4

  

Data Backup

   24

21.5

  

Balancing and Controls

   24

21.6

  

Use of Services

   24

21.7

  

Regulatory Assurances

   25

21.8

  

IRS Filing

   26

21.9

  

Affiliates

   26

21.10

  

Future Acquisitions

   26 22.    MISCELLANEOUS PROVISIONS    27

22.1

  

Governing Law

   27

22.2

  

Entire Agreement; Amendments

   27

22.3

  

Assignment

   27

22.4

  

Relationship of Parties

   28

22.5

  

Notices

   28

22.6

  

Headings

   28

22.7

  

Counterparts

   29

22.8

  

Waiver

   29

22.9

  

Severability

   29

22.10

  

Attorneys’ Fees and Costs

   29

22.11

  

Financial Statements

   29

22.12

  

Publicity

   29

22.13

  

Solicitation

   29

22.14

  

No Third Party Beneficiaries

   29

22.15

  

Force Majeure

   30

22.16

  

Construction

   30

 

First Midwest Renew 10   ii  



--------------------------------------------------------------------------------

22.17

  

Waiver of Jury Trial

   30

22.18

  

Showcase

   30

22.19

  

Finder’s Fee

   31

22.20

  

IBS Software Purchase

   31

 

First Midwest Renew 10   iii  



--------------------------------------------------------------------------------

Schedules

 

5.1    ADP Services Schedule 5.3    ACH Services Terms and Conditions 5.4   
Trust Services 7.1    EFD Services 8.1    Fee Schedule 9.1    ADP Performance
Standards 11.1    Termination Fee 18.1    Account Representatives

Exhibits

 

A    Attorney-in-Fact Appointment B    Affidavit

 

First Midwest Renew 10   iv  



--------------------------------------------------------------------------------

OUTSOURCING AGREEMENT

This Outsourcing Agreement (“Agreement”) is made as of the 1st day of July,
1999, by and between First Midwest Bancorp, Inc., a Delaware corporation
(“Customer”) and Marshall & Ilsley Corporation, a Wisconsin corporation, acting
through its division, M&I Data Services (“M&I”).

In consideration of the payments to be made and services to be performed
hereunder, the parties agree as follows:

1. DEFINITIONS

1.1 Background.

This Agreement is being made and entered into with reference to the following
facts:

A. Customer provides systems development and operations, data processing,
telecommunications and other information technology services for itself, and on
behalf of its customers.

B. M&I is a provider of data processing, systems development and operations,
corporate support and item processing, home banking, internet banking, retail
delivery services, trust data processing, and other services. M&I desires to
perform for Customer the outsourcing services described in this Agreement.

C. M&I currently provides data processing services to Customer under a prior
agreement and the parties desire to continue the relationship under this
Agreement. This Agreement documents the terms and conditions under which
Customer agrees to purchase and M&I agrees to provide the Services.

1.2 Definitions.

The following terms shall have the meaning ascribed to them in this Section 1.2:

A. “Account Representative” shall have the meaning set forth in Section 18.1.

B. “ADP Services” shall mean the Accounts Data Processing Services set forth in
attached Schedule 5.1.

 

First Midwest Renew 10   1  



--------------------------------------------------------------------------------

C. “Affiliate” shall mean, with respect to a party, any Entity at any time
Controlling, Controlled by or under common Control with, such party.

D. “Branch Automation Agreement” shall mean the PCTeller License between M&I and
Customer relating to the license and implementation of M&I’s proprietary branch
automation software.

E. “Change in Control” shall mean any event or series of events by which (i) any
person or entity or group of persons or entities shall acquire Control of
another person or entity or (ii) in the case of a corporation, during any period
of 12 consecutive months commencing before or after the date hereof, individuals
who at the beginning of such 12-month period were directors of such corporation
shall cease for any reason to constitute a majority of the board of directors of
such corporation.

F. “Confidential Information” shall have the meaning set forth in Section 17.3
of this Agreement.

G. “Contract Year” shall mean successive periods of twelve months, the first of
which shall commence on the Effective Date.

H. “Control” shall mean the direct or indirect ownership of over 50% of the
capital stock (or other ownership interest, if not a corporation) of any Entity
or the possession, directly or indirectly, of the power to direct the management
and policies of such Entity by ownership of voting securities, by contract or
otherwise. “Controlling” shall mean having Control of any Entity and
“Controlled” shall mean being the subject of Control by another Entity.

I. “Core Services” shall mean services provided by M&I’s Deposit System, Loan
System and Customer Information System.

J. “Customer” shall mean Customer and all Affiliates of Customer for whom M&I
agrees to provide Services under this Agreement.

K. “Customer Data” shall have the meaning set forth in Section 17.1 of this
Agreement.

L. “Damages” shall mean all direct, actual and verifiable losses, liabilities,
damages and claims and related costs and expenses (including reasonable
attorneys’ fees and court costs, costs of investigation, litigation,

 

First Midwest Renew 10   2  



--------------------------------------------------------------------------------

settlement, judgment, interest and penalties). M&I understands and agrees that
Damages recoverable by Customer shall include (a) Customer’s reasonable costs
and expenses of conversion to another provider; and (b) the unearned portion of
any license fee paid by Customer to M&I to license any M&I owned software,
provided that Customer returns to M&I all copies of the software and deletes the
software from Customer’s systems. Customer understands and agrees that, for
purposes of the foregoing, software license fees will be earned by M&I on a
straight line basis from the date of the applicable license agreement through
the later of (i) the last day of the Initial Term of the Agreement, or (ii) the
date falling four (4) years after the date of the applicable license
agreement.    (

M. “Effective Date” shall mean the date first set forth above.

N. “Effective Date of Termination” shall mean the last day on which M&I provides
the Services to Customer (including any Termination Assistance).

0. “Eligible Provider” shall have the meaning as set forth in Section 3.1 of
this Agreement.

P. “Entity” means an individual or a corporation, partnership, sole
proprietorship, limited liability company, joint venture or other form of
organization, and includes the parties hereto.

Q. “Estimated Remaining Value” shall mean the number of calendar months
remaining between the Effective Date of Termination and the last day of the
contracted-for Term, multiplied by the average of the monthly Fees (but in any
event no less than the Monthly Base Fee) payable by Customer during the twelve
(12) month period prior to the event giving rise to termination rights under
this Agreement. In the event the Effective Date of Termination occurs prior to
expiration of the First Contract Year, the estimated monthly fees set forth in
the Fee Schedule shall be substituted for the average monthly fees described in
the preceding sentence.

R. “Expenses” shall mean any and all reasonable and direct expenses incurred by
M&I for any postage, supplies, materials, travel and lodging provided to or on
behalf of Customer under this Agreement.

S. “Federal Regulator” shall have the meaning set forth in Section 21.7.

 

First Midwest Renew 10   3  



--------------------------------------------------------------------------------

T. “Fee Schedule” shall have the meaning set forth in Section 8.1 of this
Agreement.

U. “Initial Services” shall mean those Services requested by Customer from M&I
under this Agreement prior to the Commencement Date. The Initial Services
requested as of the Effective Date are set forth in the schedules attached
hereto, which shall be modified to include any additional services requested by
Customer during the Conversion Period.

V. “Initial Term” shall have the meaning set forth in Section 2.1 of this
Agreement.

W. “Legal Requirements” shall have the meaning set forth in Section 19(A) of
this Agreement.

X. “LU” shall have the meaning as set forth in Section 8.4 of this Agreement.

Y. “M&I Proprietary Materials and Information” shall mean the M&I Software and
all source code, object code, documentation (whether electronic, printed,
written or otherwise), working papers, non-customer data, programs, diagrams,
models, drawings, flow charts and research (whether in tangible or intangible
form or in written or machine readable form), and all techniques, processes,
inventions, knowledge, know-how, trade secrets (whether in tangible or
intangible form or in written or machine readable form), developed by M&I prior
to or during the Term of this Agreement, and such other information relating to
M&I or the M&I Software that M&I identifies to Customer as proprietary or
confidential at the time of disclosure.

Z. “M&I Software” shall mean the software owned by M&I and used to provide the
Services.

AA. “Millennium Ready” shall mean the ability of the M&I Software to accurately
process date/time data (including calculating, compare and sequence) from, into
and between the years 1999 and 2000, including leap year calculations, to the
extent that other information technology, used in combination therewith,
properly exchanges date/time data with the M&I Software.

BB. “New Services” shall mean any services which are not included in the Initial
Services. Upon mutual agreement of the parties, New Services shall be included
in the term “Services.”

 

First Midwest Renew 10   4  



--------------------------------------------------------------------------------

CC. “Operations Center” shall mean the datacenter used by M&I to provide the ADP
Services under this Agreement.

DD. “Performance Standards” shall mean those service levels set forth in
attached Schedule 9.1 for the provision of ADP Services.

EE. “Performance Warranty” shall have the meaning, including the exclusions and
exclusive remedy, set forth Article 9 of this Agreement.

FF. “Plan” shall have the meaning set forth in Section 20.1 of this Agreement.

GG. “Proper Instructions” shall mean those instructions sent to M&I in
accordance with Section 3.3 of this Agreement.

HH. “Services” shall mean the services, functions and responsibilities described
in this Agreement to be performed by M&I during the Term and shall include New
Services which are agreed to by the parties in writing.

II. “Taxes” shall mean any manufacturers, sales, use, gross receipts, excise,
personal property or similar tax or duty assessed by any governmental or
quasi-governmental authority upon or as a result of the execution or performance
of any service pursuant to this Agreement or materials furnished with respect to
this Agreement, except any income, franchise, privilege or like tax on or
measured by M&I’s net income, capital stock or net worth.

JJ. “Term” shall mean the Initial Term and any extension thereof, unless this
Agreement is earlier terminated in accordance with its provisions.

KK. “Termination Assistance” shall have the meaning set forth in Section 12.1 of
this Agreement.

LL. “Termination Fee” shall have the meaning set forth on attached Schedule
11.1.

MM. “Third Party” shall mean any Entity other than the parties or any Affiliates
of the parties.

NN. “User Manuals” shall mean the documentation provided by M&I to Customer
which describes the features and functionalities of each of the ADP Services as
modified and updated by the customer bulletins distributed by M&I from time to
time.

 

First Midwest Renew 10   5  



--------------------------------------------------------------------------------

1.3 References. In this Agreement and the schedules and exhibits attached
hereto, which are hereby incorporated and deemed a part of this Agreement,
references and mention of the word “include” and “including” shall mean
“includes, without limitation” and “including, without limitation”, as
applicable.

1.4 Interpretation. In the event of a conflict between this Agreement and the
terms of any exhibits and schedules attached hereto, the terms of the schedules
and exhibits shall prevail and control the interpretation of the Agreement. The
exhibits and schedules together with the Agreement shall be interpreted as a
single document.

2. TERM

2.1 Initial Term. This Agreement shall commence on the Effective Date and
continue for a period of sixty-six (66) months (“Initial Term”).

2.2 Extensions. Unless this Agreement has been earlier terminated, at least one
(1) year prior to the expiration of the Initial Term, M&I shall submit to
Customer a written proposal for renewal of this Agreement. Customer will respond
to such proposal within three (3) months following receipt and inform M&I in
writing whether or not Customer desires to renew this Agreement. If Customer
informed M&I in writing that Customer does not desire to renew this Agreement,
this Agreement shall terminate on the last day of the Initial Term. If Customer
does not inform M&I in writing that Customer does not desire to renew this
Agreement and if M&I and Customer are unable to agree upon the terms for renewal
of this Agreement at least six (6) months prior to the expiration of the Initial
Term, then this Agreement shall be automatically renewed for one
(1) twelve-month period at M&I’s then-current standard prices. Thereafter, this
Agreement shall expire unless further renewed in writing by the parties.

 

First Midwest Renew 10   6  



--------------------------------------------------------------------------------

3. APPOINTMENT

3.1 Performance by M&I Affiliates or Subcontractors. Customer understands and
agrees that Marshall & Ilsley Corporation is a bank holding company and that the
actual performance of the Services may be made by the divisions or subsidiaries
of Marshall & Ilsley Corporation, Affiliates Controlled by Marshall & Ilsley
Corporation, or subcontractors of any of the foregoing Entities (collectively,
the “Eligible Providers”). For purposes of this Agreement, performance of the
Services by any Eligible Provider shall be deemed performance by Marshall &
Ilsley Corporation itself. M&I shall remain fully responsible for the
performance or non-performance of each Eligible Provider under this Agreement,
to the same extent if M&I itself performed or failed to perform such services.

3.2 Third Party Products/Services. The parties acknowledge that certain services
and products necessary for the performance of the Services are being, and in the
future may be, provided by Third Parties who will contract directly with
Customer. M&I shall have no liability to Customer for information and products
supplied by, or services performed by, such Third Parties in conjunction with
the Services.

3.3 Proper Instructions. “Proper Instructions” shall mean those instructions
sent to M&I by letter, memorandum, telegram, cable, telex, telecopy facsimile,
computer terminal, e-mail or other “on line” system or similar means of
communication or given orally over the telephone or given in person by the
person executing this Agreement or his designee. Proper Instructions shall
specify the action requested to be taken or omitted.

4. CONVERSION INTENTIONALLY OMITTED, APPLIES TO NEW CUSTOMERS ONLY

5. BANKING APPLICATION SERVICES

5.1 ADP Services. M&I agrees to provide Customer with the ADP Services in
accordance with the applicable User Manuals and this Agreement.

5.2 New Services. If Customer wishes to receive any New Service Customer shall
notify M&I and the parties shall implement the same in accordance with a
mutually acceptable schedule. If the New Service is not identified on M&I’s
then-current standard price list, Customer shall submit a

 

First Midwest Renew 10   7  



--------------------------------------------------------------------------------

written request to M&I in accordance with Section 18.3 of this Agreement.
Nothing contained herein shall obligate M&I to develop a New Service for
Customer.

5.3 Automated Clearing House Services. The automated clearing house services
(“ACH Services”) to be provided by M&I shall be subject to the terms and
conditions set forth on attached Schedule 5.3.

5.4 Trust Services. The trust processing services (“Trust Services”) to be
provided by M&I shall be subject to the terms and conditions set forth on
attached Schedule 5.4.

6. RETAIL DELIVERY SYSTEMS AND SERVICES

6.1 Branch Automation Systems. M&I agrees to provide the licenses, products,
interfaces and network management associated with the automation of Customer’s
branch offices, in accordance with the PCTeller license Agreement.

7. EFD PROCESSING SERVICES

7.1 EFD Services. The electronic funds delivery services (“EFD Services”) to be
provided by M&I shall be subject to the terms and conditions set forth on
attached Schedule 7.1.

8. FEES

8.1 Fee Structure. Schedule 8.1 attached hereto (the “Fee Schedule”) sets forth
the costs and charges for the Services and Customer agrees to pay M&I the fees
specified in the Fee Schedule for the Services rendered by M&I. These costs and
charges are included in one or more of the following categories:

 

  (i) one-time fees associated with any conversion;

 

  (ii) a minimum monthly fee for certain recurring, aggregated data processing
services based on stated volumes (the “Monthly Base Fee”);

 

  (iii) an hourly or daily fee for programming, training and related Services
requested by Customer; and

 

  (iv) fees for New Services not included in the foregoing categories.

 

First Midwest Renew 10   8  



--------------------------------------------------------------------------------

8.2 EFD Services. In addition to the charges specified on the Fee Schedule,
Customer shall be responsible for all interchange and network provider fees and
all dues, fees and assessments established by and owed to Visa and/or MasterCard
for the processing of Customer’s transactions, and for all costs and fees
associated with changes to ATM (as defined in Schedule 7.1) protocol caused by
Customer’s use of the EFD Services.

8.3 Training and Education.

A. M&I shall provide training as requested by Customer and agreed to by M&I. The
sessions shall be held at a location mutually agreed upon by the parties.
Customer shall be responsible for all Expenses incurred by the participants and
M&I’s trainers in connection with such education and training. If Customer
requests that training be conducted at a non-M&I facility, Customer shall be
responsible for additional fees as quoted by M&I.

B. M&I will provide to Customer, at no charge, one set of each of the User
Manuals. When the User Manuals are updated, M&I will provide the updates to
Customer at no additional charge. Additional sets of the User Manuals may be
purchased by Customer.

8.4 Excluded Costs. The fees set forth in the Fee Schedule do not include
shipping and courier costs, telecommunication charges, Expenses, Third Party
pass-through charges, workshop fees, training fees, late fees or charges and
Taxes.

8.5 Disputed Amounts. If Customer disputes any charge or amount on any invoice
and such dispute cannot be resolved promptly through good faith discussions
between the parties, Customer shall pay the amounts due under this Agreement
less the disputed amount, and the parties shall diligently proceed to resolve
such disputed amount. An amount will be considered disputed in good faith if
(i) Customer delivers a written statement to M&I on or before the due date of
the invoice, describing in detail the basis of the dispute and the amount being
withheld by Customer, (ii) such written statement represents that the amount in
dispute has been determined after due investigation of the facts and that such
disputed amount has been determined in good faith, and (iii) all other amounts
due from Customer that are not in dispute have been paid in accordance with the
terms of this Agreement.

 

First Midwest Renew 10   9  



--------------------------------------------------------------------------------

8.6 Terms of Payment. All amounts due hereunder shall be paid within thirty
(30) days of invoice. Undisputed charges not paid by the due date shall be
subject to annual interest at the rate of 12% or the highest rate permitted by
law, whichever is lower. Customer shall also pay any collection fees and Damages
incurred by M&I in collecting payment of the charges and any other amounts for
which Customer is liable under the terms and conditions of this Agreement.

8.7 Modification of Terms and Pricing. All charges for Services shall be subject
to annual adjustment as set forth in the Fee Schedule.

9. PERFORMANCE WARRANTY/EXCLUSIVE REMEDY/DISCLAIMER OF ALL OTHER WARRANTIES

9.1 Performance Warranty. M&I warrants that it will provide the ADP Services
covered by this Agreement in accordance with the Performance Standards and that
it will provide reports to the Customer that are in substantial conformity with
the User Manuals, as amended from time to time. THIS PERFORMANCE WARRANTY IS
SUBJECT TO THE WARRANTY EXCLUSIONS SET FORTH BELOW IN ARTICLE 9.2 AND THE REMEDY
LIMITATIONS SET FORTH BELOW IN ARTICLE 9.3.

9.2 Performance Warranty Exclusions. Except as may be expressly agreed in
writing by M&I, M&I’s Performance Warranty does not apply to:

(a) defects, problems, or failures caused by the Customer’s nonperformance of
obligations essential to M&I’s performance of its obligations; and/or

(b) defects, problems, or failures caused by an event of force majeure.

9.3 Notice of and Correction of Defects. Customer shall notify M&I in writing of
any alleged breach of this Performance Warranty. Upon receipt of such notice,
M&I shall have ninety (90) days to correct the alleged breach. During this time
period, M&I shall make every reasonable effort, at its own expense, to correct
any material defect. Customer shall be responsible for making whatever
appropriate adjustments may be necessary to mitigate adverse effects on Customer
until M&I corrects the defect. If requested by Customer, M&I will, at M&I’s
expense, assist Customer in making such corrections through the most
cost-effective means, whether manual, by system reruns or program modifications.

 

First Midwest Renew 10   10  



--------------------------------------------------------------------------------

9.4 DISCLAIMER OF ALL OTHER WARRANTIES. THIS PERFORMANCE WARRANTY, AND THE
REPRESENTATIONS IN SECTION 16.1, ARE IN LIEU OF, AND M&I DISCLAIMS ANY AND ALL
OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS OR IMPLIED, ORAL OR
WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS CONTRACT, INCLUDING,
WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS
OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT M&I KNOWS, HAS REASON TO KNOW,
HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE), WHETHER
ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR BY COURSE
OF DEALING.

9.5 Backup Remedy. If M&I fails to remedy the breach in the time periods
specified in Section 9.3 above, Customer may file a claim for Damages pursuant
to the dispute resolution procedure set forth in Section 15.1 below and, in
addition, terminate the Agreement for cause pursuant to Section 11.2 below.

10. MODIFICATION OR PARTIAL TERMINATION

10.1 Modifications to Services. M&I may modify, amend, enhance, update, or
provide an appropriate replacement for the software used to provide the
Services, or any element of its systems or processes at any time to: (i) improve
the Services or (ii) facilitate the continued economic provision of the Services
to Customer or M&I, provided that neither the functionality of the Services nor
any applicable Performance Standards are materially adversely affected.

10.2 Partial Termination by M&I. M&I may, at any time, withdraw any of the
Services (other than the Services identified on Schedule 5.1 attached hereto)
upon providing one hundred eighty (180) days’ prior written notice to Customer.
M&I may also terminate any of the Services immediately upon any final
regulatory, legislative, or judicial determination that providing such Services
is inconsistent with applicable law or regulation. If M&I terminates any
Service, M&I agrees to assist Customer, without additional charge, in
identifying an alternate provider of such terminated Service. In such event, M&I
agrees to provide deconversion data in M&I’s standard format at no charge. In
the event that Customer shall, at any time after the Effective Date, license M&I
owned software and M&I shall thereafter terminate a Service integral to the
utility of such software pursuant to this Section 10.2, then M&I agrees to
refund to Customer the unearned portion of the license fee paid by Customer for
such software. Customer

 

First Midwest Renew 10   11  



--------------------------------------------------------------------------------

understands and agrees that, for purposes of the foregoing, software license
fees will be earned by M&I on a straight line basis from the date of the
applicable license agreement through the later of (i) the last day of the
Initial Term of this Agreement or (ii) the date falling four (4) years after the
date of the applicable license agreement.

10.3 Partial Termination by Customer.

A. Customer agrees that, during the Term, Customer shall obtain exclusively from
M&I all of its requirements covered by the Initial Services. If Customer
breaches the foregoing covenant, Customer shall pay M&I a Termination Fee for
the discontinued Service, as liquidated damages and not as a penalty except that
Customer may terminate the receipt of the services specified with an asterisk on
Schedule 5.1 without payment of any such fee after providing M&I at least ninety
(90) days’ prior notice.

B. Unless otherwise agreed to by the parties in writing, Customer may terminate
any New Service upon one hundred eighty (180) days prior written notice to M&I.
Termination of New Services shall not be subject to any Termination Fee, unless
the entire Agreement is terminated in a manner which would entitle M&I to
receive a Termination Fee.

10.4 Ownership and Proprietary Rights. M&I reserves the right to determine the
hardware, software and tools to be used by M&I in fulfilling its duties under
this Agreement. M&I and Customer intend and agree that M&I shall retain title
and all other ownership and proprietary rights in and to the M&I Proprietary
Materials and information. Such ownership and proprietary rights shall include
any and all rights in and to patents, trademarks, copyrights, and trade secret
rights. M&I and Customer agree that M&I Proprietary Materials and Information
are not “work made for hire” within the meaning of U.S. Copyright Act 17 U.S.C.
Section 101.

10.5 Millennium Modifications. The M&I Software has been modified to be
Millennium Ready. Any additional modification to the M&I Software to make it
Millennium Ready shall be made by M&I at no additional charge to Customer,
provided, however, that any testing requirements imposed on Customer by any
Federal Regulator shall be performed by M&I at Customer’s sole cost and expense
at M&I’s then-current standard rates. M&I shall provide to Customer, at no
charge, the results of proxy testing conducted as of the Effective Date on
non-custom M&I Software used to provide the Initial Services.

 

First Midwest Renew 10   12  



--------------------------------------------------------------------------------

11. TERMINATION

11.1 Early Termination. The terms and conditions set forth in attached Schedule
11.1 shall govern the early termination of this Agreement (or any Service which
is part of the Initial Services).

11.2 For Cause. If either party fails to perform any of its material obligations
under this Agreement and does not cure such failure within thirty (30) days
after being given notice specifying the nature of the failure, then the
non-defaulting party may, by giving notice to the other party, terminate this
Agreement as of the date specified in such notice of termination, or such later
date agreed to by the parties, without prejudice to the non-defaulting party’s
right to collect Damages (if the non-defaulting party is the Customer) or the
Termination Fee (if the non-defaulting party is M&I).

11.3 For Insolvency. In addition to the termination rights set forth in Sections
11.1 and 11.2, subject to the provisions of Title 11, United States Code, if
either party becomes or is declared insolvent or bankrupt, is the subject to any
proceedings relating to its liquidation, insolvency or for the appointment of a
receiver or similar officer for it, makes an assignment for the benefit of all
or substantially all of its creditors, or enters into an agreement for the
composition, extension, or readjustment of all or substantially all of its
obligations, or is subject to regulatory sanction by any Federal Regulator, then
the other party may, by giving written notice to such party, terminate this
Agreement as of a date specified in such notice of termination; provided that
the foregoing shall not apply with respect to any involuntary petition in
bankruptcy filed against a party unless such petition is not dismissed within
sixty (60) days of such filing.

11.4 For Force Majeure. In the event that M&I fails to provide the Services in
accordance with this Agreement for a continuous, uninterrupted period of at
least five (5) consecutive days due to an event of force majeure (as described
in Section 22.15 hereof), Customer may immediately terminate this Agreement upon
written notice provided to M&I at any time following the expiration of the fifth
(5th) day of the period described above and prior to the expiration of such
period, without payment of any Termination Fee.

 

First Midwest Renew 10   13  



--------------------------------------------------------------------------------

12. SERVICES FOLLOWING TERMINATION

12.1 Termination Assistance. Following the expiration or early termination of
this Agreement, M&I shall provide Customer, at Customer’s expense, all necessary
assistance to facilitate the orderly transition of Services to Customer or its
designee (“Termination Assistance”). As part of the Termination Assistance, M&I
shall assist Customer to develop a plan for the transition of all Services then
being performed by M&I under this Agreement, from M&I to Customer or its
designee, on a reasonable schedule developed jointly by M&I and Customer. Prior
to providing any Termination Assistance, M&I shall deliver to Customer a good
faith estimate of all such Expenses and charges including charges for custom
programming services. Nothing contained herein shall obligate Customer to
receive Termination Assistance from M&I. No termination of this Agreement
pursuant to Section 11 above or otherwise shall affect the provisions of this
Section 12.1.

12.2 Continuation of Services. Unless M&I terminates this Agreement pursuant to
Section 11.2 above, upon at least sixty (60) days’ prior written request by
Customer, M&I shall continue to provide Customer all Services and the Effective
Date of Termination shall be extended for a maximum period of twelve
(12) months. If Customer elects to receive the Services for such period, M&I’s
then-current standard pricing shall apply to the provision and receipt of such
Services.

13. LIMITATION OF LIABILITY/MAXIMUM DAMAGES ALLOWED

13.1 Equitable Relief/Customer Damages.

A. Customer Damages To the extent such may be established and proven, Customer
shall be entitled to Damages in the event Customer terminates this Agreement
pursuant to Section 11.2, Section 11.3, or Section 11.4 of this Agreement.

B. Equitable Relief. Either party may seek equitable remedies, including
injunctive relief, for a breach of the other party’s obligations under
Section 17 of this Agreement, prior to commencing the dispute resolution
procedures set forth in Section 15.1 below.

13.2 Exclusion of Incidental and Consequential Damages. Independent of,
severable from, and to be enforced independently of any other provision of this
Agreement, NEITHER PARTY WILL BE LIABLE TO THE OTHER PARTY (NOR TO ANY PERSON
CLAIMING RIGHTS DERIVED FROM THE OTHER PARTY’S

 

First Midwest Renew 10   14  



--------------------------------------------------------------------------------

RIGHTS) IN CONTRACT, TORT, OR OTHERWISE, FOR INCIDENTAL, CONSEQUENTIAL, SPECIAL,
PUNITIVE, OR EXEMPLARY DAMAGES OF ANY KIND—including lost profits, loss of
business, or other economic damage, and further including injury to property,
but specifically excluding the damages set forth in Article 13.3, below or any
consequential damages caused directly by M&I’s willful misconduct—AS A RESULT OF
BREACH OF ANY WARRANTY OR OTHER TERM OF THIS AGREEMENT, INCLUDING ANY FAILURE OF
PERFORMANCE, REGARDLESS OF WHETHER THE PARTY LIABLE OR ALLEGEDLY LIABLE WAS
ADVISED, HAD OTHER REASON TO KNOW, OR IN FACT KNEW OF THE POSSIBILITY THEREOF.

13.3 Maximum Damages Allowed. Notwithstanding any other provision of this
Agreement, and for any reason, including breach of any duty imposed by this
contract or independent of this contract, and regardless of any claim in
contract, tort, or otherwise, but specifically excluding liability for damages
directly caused by M&I’s willful misconduct, M&I’s total, aggregate liability
under this Agreement shall in no circumstance exceed payments made to M&I by
Customer under this Agreement during the six (6) months prior to the act or
event giving rise to such claim.

13.4 Statute of Limitations. No lawsuit or other action may be brought by either
party hereto, or on any claim or controversy based upon or arising in any way
out of this Agreement, after one (1) year from the date on which the cause of
action arose regardless of the nature of the claim or form of action, whether in
contract, tort, or otherwise; provided, however, the foregoing limitation shall
not apply to the collection of any amounts due under this Agreement.

13.5 Economic Loss Waiver. In addition to and not in limitation of any other
provision of this Article 13, each party hereby knowingly, voluntarily, and
intentionally waives any right to recover from the other party any economic
losses or damages in any action brought under tort theories, including,
misrepresentation, negligence and/or strict liability, or relating to the
quality or performance of any products or services provided by M&I. For purposes
of this waiver, economic losses and damages include monetary losses or damages
caused by a defective product or service except personal injury or damage to
other property. Even if remedies provided under this Agreement shall be deemed
to have failed of their essential purpose, neither party shall have any
liability to the other party under tort theories for economic losses or damages.

13.6 Liquidated Damages. Customer acknowledges that (a) the Termination Fee has
been the subject of active

 

First Midwest Renew 10   15  



--------------------------------------------------------------------------------

negotiation and agreement between the parties; (b) the Termination Fee shall be
deemed liquidated damages and not a penalty; and (c) M&I shall suffer a material
adverse impact on its business if this Agreement is terminated prior to
expiration of its Term.

13.7 Essential Elements. Customer and M&I acknowledge and agree that the
limitations contained in this Article 13 are essential to this Agreement, and
that M&I has expressly relied upon the inclusion of each and every provision of
this Article 13 as a condition to executing this Agreement.

14. INSURANCE AND INDEMNITY

14.1 Insurance. M&I shall maintain for its own protection fidelity bond coverage
for the Operations Center personnel; insurance coverage for loss from fire,
disaster or the causes contributing to interruption of normal services,
including replacement of data processing equipment; reconstruction of data file
media and related processing costs; additional expenses incurred to continue
operations; and business interruption to reimburse M&I for losses resulting from
suspension of the Operation Center’s activities due to physical loss of
equipment.

14.2 Indemnity.

A. By Customer. Customer shall indemnify M&I from, defend M&I against, and pay
any final judgments awarded against M&I, resulting from: (i) any breach of this
Agreement by Customer (ii) Customer’s violation of Federal, state, or other laws
or regulations; (iii) work-related injury or death caused by Customer or its
employees or agents; (iv) tangible personal or real property damage or financial
or monetary loss incurred by M&I resulting from Customer’s acts or omissions;
and (v) the data, information and/or instructions furnished by Customer and any
inaccuracy or inadequacy therein.

B. By M&I. M&I shall indemnify Customer from, defend Customer against, and pay
any final judgment awarded against Customer, resulting from: (i) any claim by a
Third Party that the Services or the M&I Software infringe upon any patent,
copyright or trademark of a Third Party under the laws of the United States;
(ii) any breach of this Agreement by M&I; (iii) M&I’s violation of Federal,
state, or other laws or regulations; (iv) work-related injury or death caused by
M&I, its employees, or agents; and (v) tangible personal or real property damage
resulting from M&I’s acts or omissions.

 

First Midwest Renew 10   16  



--------------------------------------------------------------------------------

14.3 Indemnification Procedures. If any Third Party makes a claim covered by
this Section against an indemnitee with respect to which such indemnitee intends
to seek indemnification under this Section, such indemnitee shall give notice of
such claim to the indemnifying party, including a brief description of the
amount and basis therefor, if known. Upon giving such notice, the indemnifying
party shall be obligated to defend such indemnitee against such claim, and shall
be entitled to assume control of the defense of the claim with counsel chosen by
the indemnifying party, reasonably satisfactory to the indemnitee. Indemnitee
shall cooperate fully with, and assist, the indemnifying party in its defense
against such claim in all reasonable respects. The indemnifying party shall keep
the indemnitee fully apprised at all times as to the status of the defense.
Notwithstanding the foregoing, the indemnitee shall have the right to employ its
own separate counsel in any such action, but the fees and expenses of such
counsel shall be at the expense of such indemnitee. Neither the indemnifying
party nor any indemnitee shall be liable for any settlement of action or claim
effected without its consent. Notwithstanding the foregoing, the indemnitee
shall retain, assume, or reassume sole control over all expenses relating to
every aspect of the defense that it believes is not the subject of the
indemnification provided for in this section. Until both (a) the indemnitee
receives notice from indemnifying party that it will defend, and (b) the
indemnifying party assumes such defense, the indemnitee may, at any time after
ten (10) days from the date notice of claim is given to the indemnifying party
by the indemnitee, resist or otherwise defend the claim or, after consultation
with and consent of the indemnifying party, settle or otherwise compromise or
pay the claim. The indemnifying party shall pay all costs of indemnity arising
out of or relating to that defense and any such settlement, compromise, or
payment. The indemnitee shall keep the indemnifying party fully apprised at all
times as to the status of the defense. Following indemnification as provided in
this Section, the indemnifying party shall be subrogated to all rights of the
indemnitee with respect to the matters for which indemnification has been made.

15. DISPUTE RESOLUTION

15.1 Representatives of Parties. All disputes arising under or in connection
with this Agreement shall initially be referred to the Account Representatives.
If the Account Representatives are unable to resolve the dispute within

 

First Midwest Renew 10   17  



--------------------------------------------------------------------------------

five (5) business days after referral of the matter to them, the managers of the
Account Representatives shall attempt to resolve the dispute. If, after five
(5) days they are unable to resolve the dispute, senior executives of the
parties shall attempt to resolve the dispute. If, after five (5) days they are
unable to resolve the dispute, the parties shall submit the dispute to the chief
executive officers of the parties for resolution. Neither party shall commence
legal proceedings with regard to a dispute until completion of the dispute
resolution procedures set forth in this Section 15.1, except to the extent
necessary to preserve its rights or maintain a superior position.

15.2 Continuity of Performance. During the pendency of the dispute resolution
proceedings described in this Article 15, M&I shall continue to provide the
Services so long as Customer shall continue to pay all undisputed amounts to M&I
in a timely manner.

16. REPRESENTATIONS AND WARRANTIES

16.1 By M&I. M&I represents and warrants that:

A. Rights. M&I has the right to provide the Services hereunder, using all
computer software required for that purpose.

B. Organization and Approvals. M&I is a corporation validly existing and in
active status under the laws of the State of Wisconsin. It has all the requisite
corporate power and authority to execute, deliver and perform its obligations
under this Agreement. The execution, delivery and performance of this Agreement
has been duly authorized by M&I and this Agreement is enforceable in accordance
with its terms against M&I. No approval, authorization or consent of any
governmental or regulatory authorities is required to be obtained or made by M&I
in order for M&I to enter into and perform its obligations under this Agreement.

16.2 By Customer. Customer represents and warrants that:

A. Organization. It is a corporation validly existing and in good standing under
the laws of the state of its incorporation.

B. Authority. It has all the requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement. The execution,
delivery and performance of this Agreement has been duly authorized by Customer
and this Agreement is enforceable in accordance with its terms against Customer.

 

First Midwest Renew 10   18  



--------------------------------------------------------------------------------

C. Approvals. No approval, authorization or consent of any governmental or
regulatory authorities required to be obtained or made by Customer in order for
Customer to enter into and perform its obligations under this Agreement.

17. CONFIDENTIALITY AND OWNERSHIP

17.1 Customer Data. Customer shall remain the sole and exclusive owner of all
Customer Data and other Confidential Information (as hereinafter defined),
regardless of whether such data is maintained on magnetic tape, magnetic disk,
or any other storage or processing device. All such Customer Data and other
Confidential Information shall, however, be subject to regulation and
examination by the appropriate auditors and regulatory agencies to the same
extent as if such information were on Customer’s premises. “Customer Data” means
any and all data and information of any kind or nature submitted to M&I by
Customer, or received by M&I on behalf of Customer, in connection with the
Services.

17.2 M&I Systems. Customer acknowledges that it has no rights in any software,
systems, documentation, guidelines, procedures and similar related materials or
any modifications thereof provided by M&I, except with respect to Customer’s use
of the same during the Term to process its data.

17.3 Confidential Information. “Confidential Information” of a party shall mean
all confidential or proprietary information and documentation of such party,
whether or not marked as such, including without limitation with respect to
Customer, all Customer Data. Confidential Information shall not include:
(i) information which is or becomes publicly available (other than by the person
or entity having the obligation of confidentiality) without breach of this
Agreement; (ii) information independently developed by the receiving party;
(iii) information received from a third party not under a confidentiality
obligation to the disclosing party; or (iv) information already in the
possession of the receiving party without obligation of confidence at the time
first disclosed by the disclosing party. The parties acknowledge and agree that
the substance of the negotiations of this Agreement, and the terms of this
Agreement are considered Confidential Information subject to the restrictions
contained herein. Neither party shall use, copy, sell, transfer, publish,
disclose, display, or

 

First Midwest Renew 10   19  



--------------------------------------------------------------------------------

otherwise make any of the other party’s Confidential Information available to
any Third Party without the prior written consent of the other.

17.4 Obligations of the Parties. M&I and Customer shall hold the Confidential
Information of the other party in confidence and shall not disclose or use such
Confidential Information other than for the purposes contemplated by this
Agreement, and shall instruct their employees, agents, and contractors to use
the same care and discretion with respect to the Confidential Information of the
other party or of any Third Party utilized hereunder that M&I and Customer each
require with respect to their own most confidential information, but in no event
less than a reasonable standard of care, including but not limited to, the
utilization of security devices or procedures designed to prevent unauthorized
access to such materials. Each party shall instruct its employees, agents, and
contractors of its confidentiality obligations hereunder and not to attempt to
circumvent any such security procedures and devices. Each party’s obligation
under the preceding sentence may be satisfied by the use of its standard form of
confidentiality agreement, if the same reasonably accomplishes the purposes here
intended. All such Confidential Information shall be distributed only to persons
having a need to know such information to perform their duties in conjunction
with this Agreement.

17.5 Security. M&I shall be responsible for, and shall establish and maintain
safeguards against, any disaster, loss or alteration of the Customer Data in the
possession of M&I. Such safeguards shall be no less rigorous than that M&I uses
to protect its own data of a similar nature.

18. MANAGEMENT OF PROJECT

18.1 Account Representatives. M&I shall assign a team of qualified individuals
to be assigned (“Account Representatives”) to devote time and effort to
management of the Services under this Agreement, consisting of a managing
director, client relationship manager, client solutions manager, administrative
accounting support, as more fully described in Schedule 18.1 attached hereto and
others as necessary. Following March 1, 2000, this arrangement will be reviewed
with Customer, and at Customer’s option, Customer may request that this team be
replaced with a dedicated account manager to Customer.

18.2 Reporting and Meetings. The parties shall mutually agree upon (a) an
appropriate set of periodic

 

First Midwest Renew 10   20  



--------------------------------------------------------------------------------

reports to be issued by M&I to Customer during the Term; and (b) an appropriate
set of periodic meetings to be held between selected Account Representatives
during the Term. Meetings shall be held to review performance, changes, resource
utilization and such other matter as appropriate.

18.3 Development Projects and Technical Support.

A. Upon Customer’s written request, M&I will develop and provide to Customer a
good faith estimate of any additional charges which Customer may incur in
connection with the operation of any new software, major modification or
enhancements developed by M&I or the acquisition of Third Party software.
Customer agrees that M&I will have the opportunity to bid on and be considered
for all software development, maintenance and other technology projects related
to the Services that Customer wishes to implement. Nothing contained herein
shall obligate: (a) M&I to develop enhancements requested by Customer; or
(b) for Customer to obtain such services from M&I.

B. For Customer requested enhancements requiring a programming effort in excess
of eighty (80) hours, M&I agrees to provide Customer ballpark programming
estimates within fifteen (15) business days following receipt of all information
necessary to process such request. Detailed programming estimate will be made
available to Customer within an additional twenty (20) business days. After
Customer’s approval of any such detailed estimate, M&I agrees to schedule the
development of such enhancement within thirty (30) business days.

C. M&I agrees to disclose to Customer its plans for new product development
prior to general release of such information. Customer shall have the
opportunity to participate in the development of any such product. Upon
completion of such development, Customer may utilize any such new product on a
trial basis under mutually agreeable terms. The fees for any such new product
utilized by Customer shall be waived for a period up to ninety (90) days.

 

First Midwest Renew 10   21  



--------------------------------------------------------------------------------

19. REGULATORY COMPLIANCE

A. Customer shall be solely responsible for monitoring and interpreting (and for
complying with, to the extent such compliance requires no action by M&I) the
federal and state laws, rules and regulations pertaining to Customer’s business
(the “Legal Requirements”). Based on Customer’s Proper Instructions, M&I shall
select the processing parameter settings, features and options (collectively,
the “Parameters”) within M&I’s system that will apply to Customer. Customer
shall be responsible for determining that such selections are consistent with
the Legal Requirements and with the terms and conditions of any agreements
between Customer and its clients. In making such determinations, Customer may
rely upon the written descriptions of such Parameters contained in the User
Manuals. M&I shall perform system processing in accordance with the Parameters.

B. Subject to the foregoing, M&I shall perform an ongoing review of federal
laws, rules and regulations. M&I shall maintain the features and functions set
forth in the User Manuals for each of the Services in accordance with all
changes in federal laws, rules and regulations applicable to such features and
functions, in a non-custom environment. For any new federal laws, rules and
regulations, M&I will perform a business review, with input from M&I’s customers
and user groups. If M&I elects to support a new federal law, rule or regulation
through changes to the M&I Software, M&I shall develop and implement
modifications to the Services to enable Customer to comply with such new federal
laws, rules and regulations. In all other circumstances relating to regulatory
compliance of the Services, including state laws, rules and regulations, the
provisions of Section 5.2 above (New Services) shall apply.

C. In any event, M&I shall work with Customer in developing and implementing a
suitable procedure or direction to enable Customer to comply with federal and
state laws, rules and regulations applicable to the Services being provided by
M&I to Customer, including in those instances when M&I has elected to, but it is
not commercially practicable to, modify the M&I Software prior to the regulatory
deadline for compliance.

 

First Midwest Renew 10   22  



--------------------------------------------------------------------------------

20. DISASTER RECOVERY

20.1 Services Continuity Plan. M&I shall maintain throughout the Term of the
Agreement a Services Continuity Plan (the “Plan”) in compliance with applicable
regulatory requirements. “Disaster” shall have the meaning set forth in the
Plan. Review and acceptance of the Plan as may be required by any applicable
regulatory agency shall be the responsibility of Customer. M&I shall cooperate
with Customer in conducting such reviews as such regulatory agency may from time
to time reasonably request. A detailed Executive Summary of the Plan has been
provided to Customer. Updates to the Plan shall be provided to Customer without
charge.

20.2 Relocation. If appropriate, M&I shall relocate all affected Services to an
alternate disaster recovery site as expeditiously as possible after declaration
of a Disaster, and shall coordinate with Customer all requisite
telecommunications modifications necessary to achieve full connectivity to the
disaster recovery site, in material compliance with all regulatory requirements.

20.3 Resumption of Services. The Plan provides that, in the event of a Disaster,
M&I will be able to resume the Services in accordance therewith within the time
periods specified in the Plan. In the event M&I is unable to resume the Services
to Customer within the time periods specified in the Plan, Customer shall have
the right to terminate this Agreement without payment of the Termination Fee
upon written notice to M&I delivered within forty-five (45) days after
declaration of such Disaster.

20.4 Annual Test. M&I shall test its Plan by conducting one (1) test annually
and shall provide Customer with a description of the test results in accordance
with applicable laws and regulations. Customer may request to participate in
such testing.

21. GENERAL TERMS AND CONDITIONS

21.1 Transmission of Data. The responsibility and expense for transportation and
transmission of, and the risk of loss for, data and media transmitted between
M&I and Customer shall be borne by Customer. Data lost by M&I following
processing, including loss of data transmission, shall either be restored by M&I
from its backup media or shall be reprocessed from Customer’s backup media at no
additional charge to Customer.

 

First Midwest Renew 10   23  



--------------------------------------------------------------------------------

21.2 Equipment and Network. Customer shall obtain and maintain at its own
expense its own data processing and communications equipment as may be necessary
or appropriate to facilitate the proper use and receipt of the Services.
Customer shall pay all installation, monthly, and other charges relating to the
installation and use of communications lines between Customer’s datacenter and
the Operations Center. M&I maintains and will continue to maintain a network
control center with diagnostic capability to monitor reliability and
availability of the communication lines described in the Network Schedule, but
M&I shall not be responsible for the continued availability or reliability of
such communications lines.

21.3 Reliance on Data. M&I will perform the Services described in this Agreement
on the basis of information furnished by Customer. M&I shall be entitled to rely
upon any such data, information, or instructions as provided by Customer. If any
error results from incorrect input supplied by Customer, Customer shall be
responsible for discovering and reporting such error and supplying the data
necessary to correct such error to M&I for processing at the earliest possible
time.

21.4 Data Backup. Customer shall maintain adequate records including
(i) microfilm images of items being transported to M&I or (ii) backup on
magnetic tape or other electronic media where transactions are being transmitted
to M&I, from which reconstruction of lost or damaged items or data can be made.
Customer assumes all responsibility and liability for any loss or damage
resulting from failure to maintain such records.

21.5 Balancing and Controls. Customer shall (a) on a daily basis, review all
input and output, controls, reports, and documentation, to ensure the integrity
of data processed by M&I; and (b) on a daily basis, check exception reports to
verify that all file maintenance entries and nondollar transactions were
correctly entered. Customer shall be responsible for initiating timely remedial
action to correct any improperly processed data which these reviews disclose.

21.6 Use of Services. Customer assumes exclusive responsibility for the
consequences of any Proper Instructions Customer may give M&I, for Customer’s
failure to properly access the Services in the manner prescribed by M&I, and for
Customer’s failure to supply accurate input information. Customer agrees that,
except as otherwise permitted in this Agreement or in writing by M&I, Customer
will use the Services only for its own internal business purposes to service its
banking customers and clients and

 

First Midwest Renew 10   24  



--------------------------------------------------------------------------------

will not sell or otherwise provide, directly or indirectly, any of the Services
or any portion thereof to any Third Party.

21.7 Regulatory Assurances. M&I and Customer acknowledge and agree that the
performance of these Services will be subject to regulation and examination by
Customer’s regulatory agencies to the same extent as if such Services were being
performed by Customer. Upon request, M&I agrees to provide any appropriate
assurances to such agency and agrees to subject itself to any required
examination or regulation. Customer agrees to reimburse M&I for reasonable costs
actually incurred due to any such examination or regulation that is performed
primarily for the purpose of examining Services used by Customer.

A. Notice Requirements. Customer shall be responsible for complying with all
regulatory notice provisions to any applicable governmental agency, which shall
include providing timely and adequate notice to the Chief Examiner of the
Federal Home Loan Bank Board, the Office of Thrift Supervision, the Office of
the Comptroller of the Currency, The Federal Deposit Insurance Corporation, the
Federal Reserve Board, or their successors, as applicable (collectively, the
“Federal Regulators”), as of the Effective Date of this Agreement, identifying
those records to which this Agreement shall apply and the location at which such
Services are to be performed.

B. Examination of Records. The parties agree that the records maintained and
produced under this Agreement shall, at all times, be available at the
Operations Center for examination and audit by governmental agencies having
jurisdiction over the Customer’s business, including any Federal Regulator. The
Director of Examinations of any Federal Regulator or his or her designated
representative shall have the right to ask for and to receive directly from M&I
any reports, summaries, or information contained in or derived from data in the
possession of M&I related to the Customer. M&I shall notify Customer as soon as
reasonably possible of any formal request by any authorized governmental agency
to examine Customer’s records maintained by M&I, if M&I is permitted to make
such a disclosure to Customer under applicable law or regulations. Customer
agrees that M&I is authorized to provide all such described records when
formally required to do so by a Federal Regulator.

C. Audits. M&I shall cause a Third Party review of the Operations Center and
related internal controls, to be conducted annually by its independent auditors.
M&I

 

First Midwest Renew 10   25  



--------------------------------------------------------------------------------

shall provide to Customer, upon written request, one copy of the audit report
resulting from such review. Remote datacenters used by M&I in providing some of
the Services shall be reviewed by M&I’s internal auditors in accordance with
procedures and on a schedule satisfactory to the Federal Regulator responsible
for supervision of M&I.

21.8 IRS Filing. Customer represents it has complied with all laws, regulations,
procedures, and requirements in attempting to secure correct tax identification
numbers (TINs) for Customer’s payees and customers and agrees to attest to this
compliance by an affidavit provided annually. Customer authorizes M&I to act as
Customer’s agent and sign on Customer’s behalf the Affidavit required by the
Internal Revenue Service on Form 4804, or any successor form. Exhibit A
(Attorney-in-Fact Appointment) and Exhibit B (Affidavit) shall be executed by
Customer contemporaneously with the execution of this Agreement. Customer
acknowledges that M&I’s execution of the Form 4804 Affidavit on Customer’s
behalf does not relieve Customer of responsibility to provide accurate TINs or
liability for any penalties which may be assessed for failure to comply with TIN
requirements.

21.9 Affiliates. Customer agrees that it is responsible for assuring compliance
with this Agreement by those Affiliates receiving Services under this Agreement.
Customer agrees to be responsible for the submission of its Affiliates’ data to
M&I for processing and for the transmission to Customer’s Affiliates of such
data processed by and received from M&I. Customer agrees to pay any and all fees
owed under this Agreement for Services rendered to its Affiliates.

21.10 Future Acquisitions. Customer acknowledges that M&I has established the
Fee Schedule and enters into this Agreement on the basis of M&I’s understanding
of the Customer’s current need for Services and Customer’s anticipated future
need for Services as a result of internally generated expansion of its customer
base. If the Customer expands its operations by acquiring Control of additional
financial institutions or the Customer experiences a Change in Control (as
hereinafter defined), the following provisions shall apply:

A. Acquisition of Additional Entities. If Customer acquires Control after the
date hereof of one or more bank holding companies, banks, savings and loan
associations or other financial institutions that are not currently Affiliates,
M&I agrees to provide Services for such new Affiliates and such Affiliates shall
automatically

 

First Midwest Renew 10   26  



--------------------------------------------------------------------------------

be included in the definition of “Customer”; provided that (a) the conversion of
each new Affiliate must be scheduled at a mutually agreeable time, but in any
event, M&I will make good faith efforts to effect the conversion of new
affiliates to M&I’s systems within one hundred twenty (120) days after
regulatory approval, (taking into account, among other things, the availability
of qualified M&I conversion resources familiar with Customer’s operations) and
must be completed before M&I has any obligation to provide Services to such new
Affiliate; (b) the Customer will be liable for any and all Expenses in
connection with the conversion of such new Affiliate; and (c) Customer shall pay
conversion fees in an amount to be mutually agreed upon with respect to each new
Affiliate.

B. Change in Control of Customer. If a Change in Control occurs with respect to
Customer, M&I agrees to continue to provide Services under this Agreement;
provided that (a) M&I’s obligation to provide Services shall be limited to the
entities comprising the Customer prior to such Change in Control and (b) M&I’s
obligation to provide Services shall be limited in any and all circumstances to
the number of accounts and items processed in the 3-month period prior to such
Change in Control occurring plus 25%.

22. MISCELLANEOUS PROVISIONS

22.1 Governing Law. The validity, construction and interpretation of this
Agreement and the rights and duties of the parties hereto shall be governed by
the internal laws of the State of Wisconsin, excluding its principles of
conflict of laws.

22.2 Entire Agreement; Amendments. This Agreement, together with the exhibits
and schedules hereto, constitutes the entire agreement between M&I and the
Customer with respect to the subject matter hereof. There are no restrictions,
promises, warranties, covenants or undertakings other than those expressly set
forth herein and therein. This Agreement supersedes all prior negotiations,
agreements, and undertakings between the parties with respect to such matter.
This Agreement, including the exhibits and schedules hereto, may be amended only
by an instrument in writing executed by the parties or their permitted
assignees.

22.3 Assignment. This Agreement may not be assigned by either party, by
operation of law or otherwise, without the prior written consent of the other
party, which consent shall not be unreasonably withheld, provided that (a) M&I’s

 

First Midwest Renew 10   27  



--------------------------------------------------------------------------------

consent need not be obtained in connection with the assignment of this Agreement
pursuant to a merger in which Customer is a party and as a result of which the
surviving Entity becomes an Affiliate of another bank holding company, bank,
savings and loan association or other financial institution, so long as the
provisions of Section 21.10 are complied with; and (b) M&I may freely assign
this Agreement (i) in connection with a merger, corporate reorganization or sale
of all or substantially all of its assets, stock or securities, or (ii) to any
Entity which is a successor to the assets or the business of the M&I Data
Services division of M&I.

22.4 Relationship of Parties. The performance by M&I of its duties and
obligations under this Agreement shall be that of an independent contractor and
nothing contained in this Agreement shall create or imply an agency’s
relationship between Customer and M&I, nor shall this Agreement be deemed to
constitute a joint venture or partnership between Customer and M&I.

22.5 Notices. Except as otherwise specified in the Agreement, all notices,
requests, approvals, consents and other communications required or permitted
under this Agreement shall be in writing and shall be personally delivered or
sent by (i) first class U.S. mail, registered or certified, return receipt
requested, postage pre-paid; or (ii) U.S. express mail, or other, similar
overnight courier service to the address specified below. Notices shall be
deemed given on the day actually received by the party to whom the notice is
addressed.

 

In the case of Customer:    First Midwest Bancorp, Inc.    300 Park Blvd., Suite
405 Itasca IL 60143    Attn:    Kent Belasco       Chief Information Officer and
Executive Vice President In the case of M&I:    M&I Data Services    4900 West
Brown Deer Road Brown Deer WI 53223    Attn:    Thomas McBride       Vice
President       Norrie J. Daroga       Vice President and General Counsel

22.6 Headings. Headings in this Agreement are for reference purposes only and
shall not effect the interpretation or meaning of this Agreement.

 

First Midwest Renew 10   28  



--------------------------------------------------------------------------------

22.7 Counterparts. This Agreement may be executed simultaneously in any number
of counterparts, each of which shall be deemed an original but all of which
together constitute one and the same agreement.

22.8 Waiver. No delay or omission by either party to exercise any right or power
it has under this Agreement shall impair or be construed as a waiver of such
right or power. A waiver by any party of any breach or covenant shall not be
construed to be a waiver of any succeeding breach or any other covenant. All
waivers must be in writing and signed by the party waiving its rights.

22.9 Severability. If any provision of this Agreement is held by court or
arbitrator of competent jurisdiction to be contrary to law, then the remaining
provisions of this Agreement will remain in full force and effect. Articles 11,
13 and 17 and Sections 22.1 and 22.17 shall survive the expiration or earlier
termination of this Agreement for any reason.

22.10 Attorneys’ Fees and Costs. If any legal action is commenced in connection
with the enforcement of this Agreement or any instrument or agreement required
under this Agreement, the prevailing party shall be entitled to costs,
attorneys’ fees actually incurred, and necessary disbursements incurred in
connection with such action, as determined by the court.

22.11 Financial Statements. M&I agrees to furnish to the Customer copies of the
then-current annual report for the Marshall & Ilsley Corporation, within 45 days
after such document is made publicly available.

22.12 Publicity. Neither party shall use the other parties’ name or trademark or
refer to the other party directly or indirectly in any media release, public
announcement or public disclosure relating to this Agreement or its subject
matter, in any promotional or marketing materials, lists or business
presentations, without consent from the other party for each such use or
release. Customer agrees that neither it, its directors, officers, employees or
agents shall disclose this Agreement or any of the terms or provisions of this
Agreement to any other party.

22.13 Solicitation. Neither party shall solicit the employees of the other party
during the Term of this Agreement, for any reason.

22.14 No Third Party Beneficiaries. Each party intends that this Agreement shall
not benefit, or create any right or cause of action in or on behalf of, any
person or entity other than the Customer and M&I.

 

First Midwest Renew 10   29  



--------------------------------------------------------------------------------

22.15 Force Majeure. Notwithstanding any provision contained in this Agreement,
neither party shall be liable to the other to the extent fulfillment or
performance if any terms or provisions of this Agreement is delayed or prevented
by revolution or other civil disorders; wars; acts of enemies; strikes; lack of
available resources from persons other than parties to this Agreement; labor
disputes; electrical equipment or availability failure; fires; floods; acts of
God; federal, state or municipal action; statute; ordinance or regulation; or,
without limiting the foregoing, any other causes not within its control, and
which by the exercise of reasonable diligence it is unable to prevent, whether
of the class of causes hereinbefore enumerated or not. This clause shall not
apply to the payment of any sums due under this Agreement by either party to the
other.

22.16 Construction. M&I and Customer each acknowledge that the limitations and
exclusions contained in this Agreement have been the subject of active and
complete negotiation between the parties and represent the parties’ voluntary
agreement based upon the level of risk to Customer and M&I associated with their
respective obligations under this Agreement and the payments to be made to M&I
and the charges to be incurred by M&I pursuant to this Agreement. The parties
agree that the terms and conditions of this Agreement shall not be construed in
favor of or against any party by reason of the extent to which any party or its
professional advisors participated in the preparation of this document.

22.17 Waiver of Jury Trial. Each of Customer and M&I hereby knowingly,
voluntarily and intentionally waives any and all rights it may have to a trial
by jury in respect of any litigation based on, or arising out of, under, or in
connection with, this Agreement or any course of conduct, course of dealing,
statements (whether verbal or written), or actions of M&I or Customer,
regardless of the nature of the claim or form of action, written contract or
tort, including negligence.

22.18 Showcase. Customer agrees to reasonably make its facilities and personnel
available to M&I for the purpose of assisting M&I in the solicitation of M&I’s
prospective new customers. M&I agrees to provide Customer a credit against data
processing charges of two thousand five hundred dollars ($2,500) for each such
prospect.

 

First Midwest Renew 10   30  



--------------------------------------------------------------------------------

22.19 Finder’s Fee. M&I will provide Customer with a credit which may be used to
offset data processing fees for services (excluding telecommunication charges
and other pass through charges) in an amount equal to the first month’s
processing fees for: (i) each of Customer’s new affiliates, whose data was not
being processing by M&I, but will be processed by M&I under this Agreement; and
(ii) for Customer’s correspondent or non-affiliated institutions whose data was
not being processed by M&I, but will be processed by M&I utilizing remote input
processing sites owned by Customer. The Finder’s Fee will be payable where
initial contact to a financial institution is made by Customer, or a lead
generated and developed by Customer, followed by Customer assistance and
involvement in the selling process (not limited to Customer site visits,
referrals, presentations, etc.) for the purpose of selling M&I Services, and the
financial institution signs a processing agreement with M&I. The finder’s fee,
as described above, shall be based upon and payable after the first month’s use
of the ordinary services following the completion of all conversion of the new
financial institution as proposed.

22.20 IBS Software Purchase. At any time, Customer has the option of licensing
the M&I Software used to process data hereunder from M&I. The license will be
provided to Customer at seventy percent (70%) of the single-license market price
and on the terms and subject to the conditions, other than price, of M&I’s
then-current standard license agreement, plus an amount equal to seventy percent
(70%) of the single-license market price for any software components not set
forth below. The “market price” of the Software is defined as the price at which
the software is made generally available for licensing, assuming no changes are
made in the form of the Standard Licensing Agreement or in the software
licensed. The software components included in the above-stated fees are:
Deposits, Loans, Customer Information System, Teller Terminal, and any specially
created enhancements undertaken at Customer’s request during the term of this
Agreement and for which M&I consents at the time of creating such enhancements
to, including the enhancement, as part of the licensed software system.

 

First Midwest Renew 10   31  



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed in
their names as of the date first above written.

 

MARSHALL & ILSLEY CORPORATION (“M&I”)

acting through its division,

M&I DATA SERVICES

By:  

LOGO [g95311ex10_24pg37a.jpg]

Name:   Owen J. Sullivan Title:  

President

Outsourcing Business Group

By:  

LOGO [g95311ex10_24pg37b.jpg]

Name:   Thomas McBride Title:   Vice President
FIRST MIDWEST BANCORP, INC. (“Customer”) By:  

LOGO [g95311ex10_24pg37c.jpg]

Name :   Kent Belasco Title:   Chief Information Officer and Executive Vice
President

 

First Midwest Renew 10   32  



--------------------------------------------------------------------------------

EXHIBIT A

ATTORNEY-IN-FACT APPOINTMENT

Customer hereby appoints M&I Data Services, a division of the Marshall & Ilsley
Corporation (“M&I”) as: (1) customer’s attorney-in-fact and empowers M&I to
authorize the Internal Revenue Service (IRS) to release information return
documents supplied to the IRS by M&I to states which participate in the
“Combined Federal/State Program”; and (2) Customer’s agent to sign on Customer’s
behalf the Affidavit required by the Internal Revenue Service on Form 4804, or
any successor form.

 

FIRST MIDWEST BANCORP, INC. (“Customer”) By:  

LOGO [g95311ex10_24pg38.jpg]

Name:   Kent Belasco Title:   Chief Information Officer and Executive Vice
President

 

First Midwest Renew 10   33  



--------------------------------------------------------------------------------

EXHIBIT B

AFFIDAVIT

 

STATE OF   )     )   SS. COUNTY OF   )  

I, Kent Belasco, being first duly sworn, on oath, depose and say:

1. I am an employee of First Midwest Bancorp, Inc. I have personal knowledge of
my employer’s practices with regard to procuring and reporting tax
identification numbers (TINs) and authority to execute this Affidavit on my
employer’s behalf.

2. First Midwest Bancorp, Inc. has complied with all laws, regulations,
procedures, and requirements in attempting to secure correct TINs for its
payees. This compliance has been pursued with due diligence, and any failure to
secure correct TINs is due to reasonable cause.

 

FIRST MIDWEST BANCORP, INC. (“Customer”) By:  

LOGO [g95311ex10_24pg39a.jpg]

Name:   Kent Belasco Title:   Chief Information Officer and Executive Vice
President

 

Subscribed and sworn to before me this 8th day of October, 1999.   LOGO
[g95311ex1024_p39b.jpg]

Nicole Renee Maier

 

 

  My Commission expires: 02/10/03  

 

First Midwest Renew 10   34  



--------------------------------------------------------------------------------

SCHEDULE 5.1

ADP SERVICES

Deposits

All Basic Services

 

  •  

Demand Accounts

 

  •  

Money Market Accounts

 

  •  

NOW Accounts

 

  •  

Savings (Passbook, Statement)

 

  •  

Time Deposits (Level 1-4)

 

  •  

Line of Credit Accounts

 

  •  

Retirement Accounts

Exception Processing

Employee Security Processing

Overdraft Checking

Transaction Retention (90 days)

Integrated Funds Management (Sweep)

Relationship Service Charging

Kiting Suspect Detection

Statement Processing

IRS Reporting

Standard Reports

(Number and frequency, as further defined in Appendix A to the M&I Standard
Published Price List) Safebox

Loans System

All Basic Services

 

  •  

Commercial Loans

 

  •  

Installment Loans

 

  •  

Purchased Loans

 

  •  

Student Loans

 

  •  

Floor Plan

 

  •  

Revolving Credit

 

  •  

Commitments

 

  •  

Participations

 

  •  

Reserves (Dealer, Insurance)

Fee Processing

Credit Bureau Tapes (4 per month)

Insurance Tapes (2 per month)

Charge-Offs

Note Pad

Tickler System

 

First Midwest Renew 10   35  



--------------------------------------------------------------------------------

Letter Writer

Standard Reports

(Number and frequency, as further defined in Appendix A to the M&I Standard
Published Price List) On-line Collections

CIS

 

  •  

Customers

 

  •  

Accounts

Financial Control

AAS

Teller

ACH

WAN (“LUs” or Logical Units) *RAMIS

Trust, Cash Manager

Money Talks

EFT Switch

EFD—Authorizations

EFD—VISA

Data Warehouse

*EASE

STAR View

*Account Recon

*Treasury Connection, Balance Reporting

*EDI, MIL, MIS, Control Disb

*SalesPartner

Transmissions

*Card Production

*Internet Services

*Master File Unload

*RPS

*Microfiche1

*Printback1

 

* Services which may be discontinued during the Term of this Agreement without
payment of a partial termination fee as defined in Section 10.3(A).

1

Cost Reduction Opportunities

 

First Midwest Renew 10   36  



--------------------------------------------------------------------------------

SCHEDULE 5.3

ACH SERVICES

A. Definitions. The following terms, as referenced from the NACHA Rules, shall
have the following meanings for the purposes of the Agreement:

1. “Applicable Law” means the NACHA Rules, the rules of local ACH Associations,
the rules of any and all ACH Operators, and other applicable law.

2. “Automated Clearing House Operator” or “ACH Operator” means the central
clearing facility, operated by a Federal Reserve Bank (“FRB”) or a private
organization, which receives entries from the ODFI or the Third Party processor
acting as an agent for the ODFI, and distributes entries to the appropriate RDFI
or the Third Party processor acting as an agent for the RDFI, and performs the
settlement functions for the affected financial institutions.

3. “Originating Depository Financial Institution” or “ODFI” means the
institution that receives the payment instructions from the Originators and
forwards the entries to the ACH Operator.

4. “Originator” means a person that has authorized an ODFI to transmit a credit
or debit entry to the deposit account of an RDFI.

5. “Receiving Depository Financial Institution” or “RDFI” means the institution
that receives ACH entries from the ACH Operator and posts them to the accounts
of its depositors.

B. General. Customer hereby authorizes M&I to initiate and receive automated
clearing house debit and credit entries, adjustments to debit entries and credit
entries to Customer’s account to credit and/or debit the same to such account,
and to provide various ACH services, as described below, to Customer pursuant to
the terms and conditions specified in this Schedule 5.3. The ACH entries covered
shall hereinafter be referred to as the “ACH Entries.” Except as otherwise
provided herein, the terms used in this Schedule 5.3 shall have the same
meanings as ascribed to such terms in the Operating Rules of the National
Automated Clearing House Association, as in effect from time to time (the “NACHA
Rules”).

 

First Midwest Renew 10   37  



--------------------------------------------------------------------------------

C. ACH Services.

1. M&I shall act as Customer’s agent for initiating and transmitting ACH Entries
to the appropriate ACH Operator. In addition, M&I shall act as Customer’s agent
for receiving ACH Entries from an ACH Operator. For all ACH Entries initiated by
M&I pursuant to this Agreement, Customer, and not M&I, shall be the ODFI when
M&I receives payment instructions directed to Customer’s routing number from an
Originator, or the RDFI when M&I receives ACH Entries directed to Customer’s
routing number from an ACH Operator.

2. M&I shall transmit ACH Entries in accordance with the format requirements of
the NACHA Rules to an ACH Operator using Customer’s Routing Number. M&I shall
receive ACH Entries on behalf of Customer that are transmitted to M&I by an ACH
Operator. M&I shall provide reports to Customer, as described in the ACH User
Manual. If agreed to between Customer and M&I, M&I shall provide for the posting
of ACH Entries to Customer deposit accounts.

3. All warranties of an ODFI or RDFI prescribed under Applicable Law shall be in
effect and applicable to Customer, and not M&I, with respect to all ACH Entries.

4. M&I may provide additional ACH Services as requested by Customer and agreed
to by M&I in writing.

D. M&I PC ACH Services. Customer may provide its business depositors with
personal computer access to M&I’s ACH Services in accordance with the ACH User
Manual (the “PC ACH Service”). Customer shall be responsible for informing M&I
prior to permitting a new depositor to begin using the PC ACH Service. Customer
also shall inform M&I whether any credit limit shall apply to the ACH Entries of
a depositor utilizing the PC ACH Service.

E. Customer Depositor Inquiries; Erroneous or Rejected ACH Entries.

1. Customer shall be responsible for handling all inquiries of its depositors
regarding ACH Entries, including inquiries regarding credits or debits to a
depositor’s account resulting from an ACH Entry. M&I agrees to reasonably assist
Customer in responding to such inquiries by providing information to Customer
concerning ACH Entries.

 

First Midwest Renew 10   38  



--------------------------------------------------------------------------------

2. As described in the ACH User Manual, M&I shall provide reports to Customer
showing errors and rejections resulting from ACH Entries transmitted on behalf
of Customer during a particular day. It shall be Customer’s responsibility to
research and correct such ACH Entries.

F. Credit Limits.

1. Customer may from time to time establish one or more credit limits applicable
to ACH Entries involving a particular depositor or all depositors of Customer.
Such credit limits shall be established by written notice from Customer and
shall be implemented by M&I as soon as reasonably practicable.

2. In the event that an ACH Entry exceeds a credit limit communicated to M&I by
Customer, M&I shall promptly give oral or written notice to Customer. Customer
may either approve the ACH Entry as an exception to the credit limit, request
that it be held over to the next day, or reject such ACH Entry provided,
however, that any exception to the credit limit must be approved in writing by
Customer.

G. User Manuals.

1. M&I shall provide Customer with a copy of the ACH User Manual and any updates
to such manual. Customer agrees to comply with the requirements of such manual.

2. It shall be Customer’s responsibility, and Customer is authorized, to forward
a copy of the applicable portion of the ACH User Manual, and any updates
thereto, to Customer’s depositors that utilize the PC ACH Service.

H. NACHA Rules. Prior to providing ACH origination services, Customer shall
enter into an agreement with the Originator in compliance with the NACHA Rules,
including but not limited to the requirement of the NACHA Rules that such
agreement include a provision whereby the Originator agrees to be bound by the
NACHA Rules. M&I shall have no responsibility for ensuring that the Originators
have entered into such agreements.

 

First Midwest Renew 10   39  



--------------------------------------------------------------------------------

1. M&I is acting solely in its capacity as agent for Customer in connection with
the initiation, transmission and receipt of ACH Entries on behalf of Customer.
As agent, M&I shall be under no obligation to provide funds to any party to
settle for any ACH Entry received or initiated by M&I. Upon notification from
Customer of the occurrence of an error or omission with respect to an ACH Entry,
M&I shall promptly furnish corrected ACH Entry (ies) to an ACH Operator, unless
the NACHA Rules prohibit the processing of the correct ACH Entry(ies).
Notwithstanding any provision in the Agreement to the contrary, M&I’s liability
to Customer for claims arising out of the ACH Services performed by M&I pursuant
to this Schedule 5.3 shall be limited to the extent of errors and omissions
which are caused by M&I’s gross negligence or willful misconduct and which
cannot be remedied through the processing of appropriate corrected ACH
Entry(ies).

2. M&I shall make reasonable efforts to deliver ACH Entries to Customer or to an
ACH Operator, as appropriate, prior to any applicable deadline for such
delivery. M&I does not guarantee timely delivery. M&I shall have no liability to
Customer as a result of any late delivery, except to the extent such late
delivery is (i) caused by the gross negligence or willful misconduct of M&I and
(ii) made more than 24 hours after its scheduled deadline.

 

First Midwest Renew 10   40  



--------------------------------------------------------------------------------

SCHEDULE 5.4

TRUST SERVICES

 

A. Trust Services

The services described herein refer only to the processing and reporting
services for Estates, Trust Under Will, Court Accounts, Trusts Under Agreement,
Insurance Trusts, Agencies, Custodian/Safekeeping, Corporate Trusts,
Pension/Profit Sharing accounts and Internal accounts including Common Trust
Funds (CTF) and Collective Investment Funds (CIF).

The banks and/or branches included in this services proposal are:

First Midwest Trust Company, Joliet, Illinois and all First Midwest Trust
Service Offices

 

  1. M&I shall provide complete processing services for the Customer as more
fully described in the Trust System Documentation manuals as of the Customer’s
Conversion Date.

 

  a. User Manual Volume 1

 

  b. User Manual Volume 2

 

  c. User Manual Volume 3

 

  d. User Manual Volume 4

 

  e. Reports Usage Manual 1

 

  f. Reports Usage Manual 2

 

  g. Special Processing Volume 1

 

  h. Special Processing Volume 2

 

  i. Special Processing Volume 3

 

  J. Special Processing Volume 4

Customer will have the option of initially receiving two sets of the user
documentation at no charge in either paper and/or CD format.

 

  2. The on-line system will be available for use Monday through Sunday, 7
a.m.-5 p.m., CDT, CST. M&I reserves the right to use Sunday as a maintenance day
in addition to normal processing.

Extension of on-line availability can be accomplished by notification to
Customer’s product support representative no later than 3 p.m. on the date
service extension is required. Saturday and Sunday extension notice would be
required by 3 p.m. on the preceding Friday.

 

  3. M&I shall maintain a customer support center as part of their services to
the Customer. The support center will maintain a toll free (800) number and be
staffed from 8 a.m. to 5 p.m., CST, CDT, Monday through Friday excluding
national holidays.

 

  4. M&I shall perform a conversion from the Customer’s current system as
defined in the M&I Conversion Manual, and training will be completed at the
Customer’s site as further outlined in said manual.

 

First Midwest Renew 10   41  



--------------------------------------------------------------------------------

Included in the trust conversion process will be M&I’s assistance in balancing
conversion related activity only. Once in balance, the Customer assumes
responsibility for daily balancing.

 

  5. The number of authorized copies of TrustDesk™ software included in this
Agreement is set by the Customer through written notification to their
designated M&I product support representative. Customer may substitute personal
computers (workstations) on which TrustDesk™ software is used.

M&I shall provide Customer with up to 16 hours of phone support in the
installation of TrustDesk™ software on Customer’s workstations and up to sixteen
(16) hours of Gateway consulting support. Any additional time requested by the
Customer will be billed at M&I’s then-current programming rates plus travel and
living expenses if any, for on-site support.

 

  6. Customer will have access to M&I’s CSF formatted statements. Any
modifications to these statements would require custom programming and result in
additional charges. Any technical assistance required from M&I in obtaining ,
modifying, or configuring printers would be billed at standard programming rates
(Exhibit B). The following statement types are available to the Customer:

 

•    Employee Benefit    •    Income & Principal Cash    •    Graphical Asset   
•    Landscape Single Cash    •    Graphical Income & Principal    •    Single
Cash    •    Investment Model         

Any additional CSF statements would be available at additional cost. Printing of
CSF statements at Customer site is per M&I print specifications. Printing by M&I
is available at an additional cost.

 

  7. Customer will provide the following resources during the conversion
process:

Customer will maintain required staffing levels during the conversion process to
achieve all conversion objectives and timelines as stated in the conversion
project plan and appropriately balanced cash and asset files for the initial and
final conversions.

Customer will identify and assign an existing staff manager as their conversion
project manager. Customer understands the duties and responsibilities of their
project manager are critical to the overall conversion effort and will provide
the time required to successfully address the stated duties and
responsibilities. Customer will use its best efforts to ensure the project
manager assignment does not change during the conversion process.

Customer’s conversion project manager is expected to develop an internal
procedures manual available to Customers’ staff no later than two weeks prior to
conversion date. M&I will assist customer by providing a procedures manual
template.

 

First Midwest Renew 10   42  



--------------------------------------------------------------------------------

SCHEDULE 7.1

EFD SERVICES

A. Definitions. The following terms shall have the following meanings for the
purposes of the Agreement:

1. “Account” shall mean any account maintained by Customer’s depositors and
includes a checking, savings, NOW, money market or other asset account or credit
card account or any one of the various loan accounts or lease accounts.

2. “ATM” shall mean the cash disbursement automated teller machines and/or
script dispenser or other similar device which conforms to M&I’s standards.

3. “Card” shall mean a plastic card issued by or on behalf of Customer to
Customer’s Cardholders for use in effecting Transactions at Terminals.

4. “Cardholder” shall mean any person who has, or is authorized to use, an
Account with Customer and to whom a Card and/or PIN is issued for use in
originating Transactions.

5. “Credit Card” means any Card that primarily accesses an account which is an
asset of the Customer or a Third Party for whom Customer is an agent and who
issues the Card.

6. “Debit Card” shall mean any Card that primarily accesses an Account which is
a liability of the Customer.

7. “EFD Services” shall mean the electronic funds delivery Services set forth in
this Schedule.

8. “Item” means any electronic message which communicates and effects a
Transaction between Customer and its depositors through a Terminal and which
includes the date, type and amount of such Transaction, identification of the
depositor, the Customer, the Terminal, the location of the Terminal, the PIN and
authorization codes.

9. “MasterCard” shall mean MasterCard International, Inc.

10. “Network” shall mean a shared electronic funds transfer system operating
under a common name whereby financial institutions are available to route,
process and settle certain financial Transactions.

 

First Midwest Renew 10   44  



--------------------------------------------------------------------------------

11. “PIN” shall mean a Cardholder’s personal identification number which is used
by the Cardholder at the Terminals as one means of identification of such
Cardholder.

12. “POS” means point of sale.

13. “Terminal” means an ATM, a POS device, or any other device which directly or
indirectly is supported by M&I and meets the specifications of M&I.

14. “Transaction” shall mean any function supported by M&I and attempted by
Cardholders or others at a Terminal and includes: (a) cash withdrawals from an
Account; (b) deposit to an Account; (c) balance inquiries regarding an Account;
(d) transfer from one Account to another Account; (e) payment enclosed for
Credit Cards and loans; and (f) POS authorizations and settlement.

15. “Visa” shall mean VISA U.S.A., Inc.

B. Customer shall execute applications for membership in Visa and/or MasterCard.
M&I agrees to assist Customer in obtaining sponsorship by an appropriate
financial institution, if necessary. Customer shall provide M&I with copies of
its fully executed Visa and/or MasterCard membership agreements promptly after
receipt by Customer.

C. Customer shall comply with the articles, bylaws, operating regulations,
rules, procedures and policies of Visa and/or MasterCard and shall be solely
responsible, as between Customer and M&I, for any claims, liabilities, lawsuits
and expenses arising out of or caused by Customer’s failure to comply with the
same. Customer agrees to maintain an account with a financial institution
approved by M&I and Customer hereby authorizes M&I to charge any amounts due to
M&I, for EFD Services, against any credits due to Customer to Customer’s account
whether or not such charges create overdrafts.

D. Customer understands and agrees that M&I may terminate EFD services
immediately in the event M&I’s access to any Network is terminated by the
Network provider.

 

First Midwest Renew 10   45  



--------------------------------------------------------------------------------

SCHEDULE 8.1

FEE SCHEDULE

 

I. “Cost-Plus Pricing”

Customer shall pay for Services received based on M&I’s cost of providing the
Services plus thirteen and one-half percent (13.5%). M&I will review its costs
with Customer on an annual basis to determine the increase (if any) in Fees for
the successive year. Adjustments to the pricing will take effect on each annual
anniversary of the Effective Date in no event shall any individual adjustment
increase or decrease more than five percent (5%) from one year to the succeeding
years. The initial pricing shall be based on M&I’s 1998 costs.

 

II. Minimum Fee

In no event will the total monthly charges paid by Customer to M&I for Services
received be less than three hundred fifty thousand dollars ($350,000).
Notwithstanding the foregoing, in the event circumstances arise that affect
Customer’s business such that actual monthly processing fees decline below three
hundred fifty thousand dollars ($350,000) for three consecutive months, M&I and
Customer agree to review the pricing structure of this Agreement.

III. Allowances

A. M&I agrees to provide Customer a monthly allowance of sixty (60) programming
hours. Hours utilized in excess of sixty (60) shall be discounted twenty-five
percent (25%).

B. M&I agrees to provide Customer a credit of up to three thousand dollars
($3,000) in each month of the Agreement to be applied against “general services”
(such as training and workshops) rather than monthly processing fees. A
twenty-five percent (25%) discount shall be applied to the fees for such general
services prior to the application of such credit. Pass-through or third party
charges shall not be subject to any discount or credit.

 

First Midwest Renew 10   46  



--------------------------------------------------------------------------------

IV. Conversion Expenses

Customer is paying for expenses related to the conversion of certain mergers and
acquisitions which have occurred in prior years. Such expenses shall be paid in
equal monthly installments according to the table which follows:

 

     Monthly Expense    Expiration Trust Conversion    $1,000    2/28/2001 5/95
Merger    $5,050    5/31/2000 6/96 Acquisition    $4,750    2/28/2001

M&I agrees that future conversion expenses will not be amortized.

 

V. Account Management

Customer shall pay M&I a monthly fee of thirteen thousand dollars ($13,000) for
the services of the team of M&I employees assigned to manage the relationsip
with Customer. Should Customer exercise its option to replace this team with a
dedicated account manager as provided in Section 18.1, the monthly fee shall be
twelve thousand dollars ($12,000).

 

VI. Conversion Discounts

M&I agrees to provide Customer a discount against M&I’s standard charges for
future conversion programming/product support services according to the
following schedule:

 

If Conversion Occurs:

   Discount: During months 1 through 12 of the Agreement    75% During months 13
through 24 of the Agreement    60% During months 25 through 36 of the Agreement
   45% During months 37 through 48 of the Agreement    30% During months 49
through 60 of the Agreement    15%

 

51



--------------------------------------------------------------------------------

Schedule 9.1

Performance Standards

A. Batch Processing. M&I will initiate batch processing and have operations
reports1 available for transmission to Customer or Customer’s printing vendor
within five (5) hours on all processing days in a calendar month [fifteen
(15) hours at year-end] provided M&I receives all input data from Customer by
1:00 a.m. CT. This batch window is based on 367,518 plus account growth not to
exceed 20%. Batch windows shall be adjusted by M&I in consultation with Customer
should account volumes exceed this level. Performance Standard: M&I shall not
miss deliverable identified above more than twice in any calendar month.

B. On-line Availability. M&I will ensure that its on-line computing facilities
for Teller transactions, CRT transactions, Deposit, Loan and CIS Systems, and
ATM transactions are available for the processing of Customer’s on-line
transactions at a minimum of ninety nine percent (99.0%) of the time, as
prescribed by Customer, measured over a calendar month at the point of departure
from M&I’s communications controller. The time prescribed by Customer for each
processing day for which on-line computing facilities shall be made available
for each product or service is set forth below. Processing day shall mean any
weekday which is not declared a holiday by the Federal Reserve Bank of Chicago.
“Availability” for purposes of this paragraph shall be expressed as a percentage
for each calendar month and shall be the number 100 less the ratio of (i) time
period of unscheduled outages over (ii) total time prescribed less the time
period of scheduled outages.

 

 

1 Operations reports are defined as standard system reports as listed in
Appendix A of the M&I Data Services Product Price List excluding New Retirement
System Reports.

 

First Midwest Renew 10   48  



--------------------------------------------------------------------------------

Service Availability

Product/Service   Central Time ATM (Base24 Availability)2   Monday—Thursday  
12:01 a.m. - 12:00 midnight Friday   12:01 a.m. - 12:00 midnight Saturday  
12:01 a.m. - 12:00 midnight Sunday   12:01 a.m. -12:00 midnight Cardbase
Management System   Monday—Thursday   7:00 a.m.-6:45 p.m. Friday   7:00
a.m.-9:30 p.m. Saturday   7:00 a.m.-4:30 p.m. Sunday (nonstandard)   7:00
a.m.-2:00 p.m. CIS & Deposit System   Monday—Thursday   7:00 a.m. -6:45 p.m.
Friday   7:00 a.m. - 9:30 p.m. Saturday   7:00 a.m. -4:30 p.m. Sunday
(nonstandard)   7:00 a.m.-2:00 p.m. General Ledger   Monday—Thursday   7:00 a.m.
- 8:00 p.m. Friday   7:00 a.m. - 8:00 p.m. Saturday   7:00 a.m.-4:30 p.m. Loan
System   Monday—Thursday   7:00 a.m. - 6:45 p.m. Friday   7:00 a.m. - 9:30 p.m.
Saturday   7:00 a.m.-4:30 p.m. Sunday (nonstandard)   7:00 a.m. - 2:00 p.m.
Teller System   Monday—Thursday   7:00 a.m. - 6:45 p.m. Friday   7:00 a.m. -
9:30 p.m. Saturday   7:00 a.m.-4:30 p.m. Account Analysis   Monday—Thursday  
7:00 a.m. - 6:45 p.m. Friday   7:00 a.m. - 9:30 p.m. Saturday   7:00 a.m.-4:30
p.m.

 

First Midwest Renew 10   49  



--------------------------------------------------------------------------------

Bank Control   Monday—Thursday   7:00 a.m. - 6:45 p.m. Friday   7:00 a.m. - 9:30
p.m. Saturday   7:00 a.m. - 4:30 p.m. Account Reconciliation   Monday—Thursday  
7:00 a.m. - 6:45 p.m. Friday   7:00 a.m. - 9:30 p.m. Saturday   7:00 a.m. - 4:30
p.m.

 

2

M&I’s objective is to provide 24 X 7 hour availability for these systems. M&I
does, however, need to perform, regular technical maintenance (e.g., NCP
maintenance), CPU IPLs, DASD installs, HIS gens, etc.) This type of maintenance
is performed between 2:00 a.m. and 6:00 a.m., CST/CDT. These activities may
result in system downtime during this window.

C. Processing Time. M&I will process transactions in an average of four
(4) seconds for teller transactions and in an average of four (4) seconds for
CRT transactions as measured over a calendar month, from the time the
transaction is sent by the Customer’s controller or gateway to the time the
processed data is returned to the Customer’s controller or gateway and seven
(7) seconds for ATM transactions. Should M&I not be able to perform in
accordance with the Performance Standards because Customer failed to acquire
network or equipment recommended by M&I, or such additional network or equipment
as may be reasonably necessary based on the circumstances, M&I shall notify
Customer in writing, M&I will review such additional network or equipment
requirements with Customer, and Customer shall either acquire such network
and/or equipment or accept the response time that is achieved. Customer and M&I
may agree to new Performance Standards based upon this review.

D. STAR View. Available on-line within five (5) hours after M&I’s receipt of
release to post transmission if received by 2:00 a.m. CT.

E. Trust Services. Subject to the nonoccurrence of a force majeure and the
performance of Customer’s obligations described in this Agreement, M&I agrees
that the Trust Services provided under this Agreement will be provided in
accordance with the following Performance Standard:

M&I will initiate batch processing and have bank operations reports available
for transmission to Customer or make the processed item and reports within six
(6) hours (fifteen (15) hours at year end) after receiving all input data from
Customer, and with such performance being missed not more than two
(2) processing days per calendar month. M&I will ensure that its on-line

 

First Midwest Renew 10   50  



--------------------------------------------------------------------------------

computing facilities are available for the processing of Customer’s on-line
transactions at a minimum of ninety-five percent (95%) of the time, as
prescribed by Customer, measured over a calendar month at the point of departure
from M&I’s communications controller. M&I will process CRT synchronous
transactions in an average of 2.5 seconds as measured over a calendar month
using IBM System Monitoring Facility (SMF) or similar product. Should M&I not be
able to achieve this objective, M&I will review such additional network or
equipment requirements with Customer, and Customer shall either acquire such
network and/or equipment or accept the response time that is achieved. Customer
and M&I may agree to new Performance Standards based upon this review.

Database Recovery

A. Application downtime standards will apply if the database is not available.

B. Compliance with the standards will be reported in a monthly management report
which will be provided to each of Customer’s affiliates as well as a complete
set of each affiliate’s reports to the Chief Information Officer of Customer.
For each Customer affiliate, performance will be measured over a calendar month
with response time measured from the point of departure of the M&I controller.

C. If M&I is deficient in any standard:

M&I will pay a credit of five percent (5%) of the affected applications for the
first month following receipt of notice of the deficiency.

If the deficiency continues for sixty (60) days, a credit of ten percent
(10%) will be paid for the next month’s applicable invoice.

If the deficiency remains for ninety (90) days or more, a credit of twenty
percent (20%) will be paid for the third and each of the subsequent months of
continued deficient performance thereafter.

The discounts in 1, 2 and 3 above exclude communication costs, pass-through
charges or charges properly billed as miscellaneous on Customer’s invoice.

D. If the deficient service continues for ninety (90) days, it shall constitute
an Event of Default on the part of M&I at which time Customer may terminate this
Agreement without further notice and without further liability.

E. M&I will not be subject to penalties under the following circumstances:

Problems which are determined to be multivendor in nature and not caused by M&I.
Work that is subcontracted out by M&I shall be not considered multivendor in
nature.

 

First Midwest Renew 10   51  



--------------------------------------------------------------------------------

Problems which stem from operational errors by Customer. M&I will have the
obligation to report such problems to the Customer’s Chief Information Officer
for resolution.

M&I shall reserve the right to postpone the installation of enhancements or
postpone mergers or conversions where testing has not been successfully
completed, or where issues remain outstanding due to system changes requested by
or problems created by Customer which would cause M&I’s performance to fail only
with the agreement and concurrence of the Customer’s Chief Information Officer.

F. If M&I maintains or exceeds standards for each individual item for ten
(10) consecutive months after a deficiency, the initial thirty (30) day credit
of five percent (5%) will be repaid. Upon achievement of another consecutive
month of performance meeting or exceeding standards, the credit applied for the
next thirty (30) day period shall be repaid. This will continue on a rolling ten
(10) month period of time allowing for the possibility of an earnback of all
credits paid in the sequence in which they were paid.

G. M&I assumes no other liability, expressed or implied, with respect to its
obligations and the standards set forth in this Schedule 9.1 except as expressly
provided herein.

 

First Midwest Renew 10   52  



--------------------------------------------------------------------------------

SCHEDULE 11.1

TERMINATION FEE

A. Termination for Convenience. Except as set forth in Paragraph C below, if
Customer elects to terminate this Agreement for any reason, Customer shall pay
M&I the Termination Fee computed in accordance with this Schedule 11.1. The
Termination Fee shall be paid at least sixty (60) days prior to the Effective
Date of Termination. In addition to the foregoing, Customer shall pay to M&I any
amortized but unpaid Conversion fees and all reasonable costs in connection with
the disposition of equipment, facilities and contracts specifically related to
M&I’s performance of the Services under this Agreement.

B. Termination for Cause by M&I. If M&I terminates this Agreement in accordance
with Sections 11.2 or 11.3 of the Agreement, Customer shall pay M&I the
Termination Fee as set forth in this Schedule 11.1. The Termination Fee shall be
paid at least sixty (60) days prior the Effective Date of Termination. In
addition to the foregoing, Customer shall pay to M&I any amortized but unpaid
Conversion fees and all reasonable costs in connection with the disposition of
equipment, facilities and contracts specifically related to M&I’s performance of
the Services under this Agreement.

C. Termination for Cause by Customer. If Customer terminates this Agreement in
accordance with Sections 11.2, 11.3 or 11.4, then Customer shall not be
obligated to pay M&I the Termination Fee.

D. Termination Fee. The Termination Fee shall be an amount equal to forty
percent (40%) of the Estimated Remaining Value.

 

First Midwest Renew 10   53  



--------------------------------------------------------------------------------

SCHEDULE 18.1

ACCOUNT REPRESENTATIVES

 

First Midwest Renew 10   58  



--------------------------------------------------------------------------------

LOGO [g95311ex1024_p59a.jpg]



--------------------------------------------------------------------------------

Managing Director

 

Client Relationship Manager

 

Client Solutions Manager

Tom Behr   Carroll Parchert   Lisa Collins 724-443-2524   4-4956   4-4873

•M&I owner of the relationship

 

•Interfaces with executive levels

 

•Monthly customer visits (minimum)

 

•Annual or bi-annual business reviews

 

•Executive briefings

 

•Strategic planning with the customer

 

•Strategic contract administration

 

•Contract renewals

 

•Key escalation point

 

•Customer satisfaction

 

•Quarterly Customer Satisfaction Review

 

•Annual Executive Interchange

 

•Overall project coordinator (conversion phase)

 

•On-site regularly

 

•Escalation for day-to-day issues

 

•Attends status meetings as needed

 

•Tactical planning/enhancements

 

•Ensures estimates are completed

 

•Tactical contract administration

 

•Sell additional products and services

 

•Billing errors, AR, reconciliation

 

•Assist with revenue projections

 

•Works with department heads and senior management (from time-to-time with
executive level)

 

•Customer satisfaction

 

•Primarily in-house, occasional customer site visits

 

•Day-to-day operations/production

 

•Conducts status calls on weekly basis

 

•Tactical customer communication

 

•Attends all status meetings

 

•First level escalation

 

•Account administration (forms)

 

•Manages the issues list

 

•Administrates the enhancement list

 

•Non-development project management

 

•Works mainly with front line managers/employees of both organizations. From
time-to-time interfaces with division head level at the customer

 

•Customer satisfaction

First Midwest Bancorp Relationship President   CIO   User management Key
executive   Key user management   Bank operations CIO   General management  

 

2



--------------------------------------------------------------------------------

Principal Member Agreement - Adaptive Control Software and Scorecards

AMENDMENT to Associate Member Agreement - Credit Card

AMENDMENT to Master Services Agreement

THIS AMENDMENT (The “Amendment”) is made as of December 6, 1999 to the Master
Services Agreement dated July 1, 1999 (the “Agreement”) by and between First
Midwest Bank (“Customer”) and M&I Data Services, a division of Marshall & Ilsley
Corporation, a Wisconsin corporation (“M&I”).

WHEREAS, Customer desires to amend the Agreement to obtain the TRIAD Adaptive
Control Software and Scorecard services for itself and its subsidiary users, and
M&I desires to provide these service through information and materials received
from Total System Services, Inc. (“TSYS”) and Fair, Isaac and Company,
Incorporated (“Fair, Isaac”). TSYS and Fair, Isaac have approved and consented
to the form of this Amendment and its terms.

NOW THEREFORE, in consideration of their mutual promises, the parties agree as
follows:

1. Additional Services. In addition to the services described in the Agreement
and any other amendment, M&l shall provide the TRIAD Adaptive Control Software
and Scorecard services described in the attached Exhibit A (which is
incorporated by reference into Exhibit A of the Agreement) on the terms
contained in this Amendment.

2. Pricing. Customer agrees to pay for the services received under this
Amendment in accordance with the pricing attached as Exhibit B (which is
incorporated by reference into Exhibit B of the Agreement). These charges will
not be subject to any price adjustment or discount provision contained in the
Agreement or any other amendment. The pricing described on Exhibit B may be
modified by M&I from time to time. M&I will provide Customer with written notice
of any pricing change at least 30 days prior to the effective date of the
change.

3. Covered Accounts. Customer will only use the services provided under this
Amendment with respect to Customer’s own and controlled accounts.

4. Confidentiality. Customer will keep confidential and not disclose the
scorecards, software or scores and related information provided under this
Amendment. The confidentiality and non disclosure obligation will not apply to
the extent a disclosure is made pursuant to: (1) any law of the United States or
any state; (2) the order of any court or governmental agency; or (3) the rules
and regulations of any governmental agency.

5. Warranties. Fair, Isaac and TSYS do not give any warranties with respect to
the specific risk prediction for any individual or the accuracy or completeness
of the information scored or delivered. M&I disclaims all warranties, whether
express or implied, with respect to the services provided under this Amendment.
Customer will rely solely on the warranties provided by TSYS, and Fair, Isaac
with respect to the services provided under this Amendment. THE WARRANTIES AND
REMEDIES STATED IN THIS AMENDMENT ARE IN LIEU OF ALL OTHERS, WHETHER EXPRESS OR
IMPLIED, INCLUDING BUT NOT LIMITED TO ANY IMPLIED WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

6. Release from Liability. Customer releases M&I, TSYS and Fair, Isaac from
liability for any direct or indirect damages, losses, costs or expenses incurred
by Customer which are the result of actions Customer takes with respect to its
customers and which are the result of any failure of the software, scorecards or
scores to accurately predict the creditworthiness of any customer.

7. Limitation on Liability. M&I, TSYS and Fair, Isaac, and their respective
officers, directors and affiliated companies, will in no event be liable for any
indirect incidental, special or consequential damages, including loss of
profits, revenue or data, incurred by Customer or any third party, regardless of
how such damages arise and whether or not either was advised such damages might
arise. In no event will M&I, TSYS and Fair, Isaac collectively be liable to
Customer for any loss, cost, damage or expense arising out of or in any way
related to the services provided under this Amendment that exceeds an amount
equal to the fees paid by Customer to M&I for the six-month period immediately
preceding the date of Customer’s claim.



--------------------------------------------------------------------------------

8. Indemnification. Customer agrees to indemnify and hold harmless M&I, TSYS,
and Fair, Isaac, their respective officers, directors and affiliated companies,
from and against any and all liabilities, damages, losses, claims, costs and
expenses (including attorney fees) arising out of or related to Customer’s use
of the software, scorecards or scores.

9. Miscellaneous. The terms of this Amendment supersede any conflicting
provisions contained in the Agreement. All nonconflicting terms and conditions
contained in the Agreement will remain in full force and effect and will apply
to the additional services provided under this Amendment. This Amendment applies
only to the parties hereto and their successors and assigns, and is not intended
to create any third party beneficiaries.

10. Y2K. M&I represents that, during the term of this Agreement, the Software is
and will remain capable of correctly performing any of its functions,
calculations, comparisons, sequencing, displays and other processing of calendar
dates and date related data, including leap years, both before and after the
year 2000, without error or degradation of performance.

11. Termination. This agreement may be terminated by either M&I or Customer with
a written notice of termination at least 60 days prior to the effective date of
the termination.

IN WITNESS WHEREOF, the parties have executed this Amendment by their duly
authorized representative as of the date first set forth above.

 

M&I Data Services, a division of Marshall & Ilsley Corporation 4900 West Brown
Deer Road Brown Deer, WI 53223 By:  

LOGO [g95311ex10_24pg62a.jpg]

Name:   Frank D’Angelo Title:   Senior Vice President First Midwest Bank 300
Park Boulevard Itasca, IL 60143 By:  

LOGO [g95311ex10_24pg62b.jpg]

Name:   Kent Belasco Title:   Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A

TRIAD ADAPTIVE CONTROL SOFTWARE AND ADDITIONAL SERVICES

The following is a listing of services provided by BankCard Services in support
of the TRIAD product:

 

  •  

Strategy and Scenario Design. BankCard Services will maintain full management of
all strategies

 

  •  

and scenarios. Any bank requests will be reviewed for potential implementation
as a Challenger strategy.

 

  •  

System Matrix maintenance.

 

  •  

Results and Outcomes Analysis.

 

  •  

Problem Resolution.

 

  •  

On-line letter design and maintenance.

 

  •  

Champion and Challenger Strategy Testing,

 

  •  

Installation of System Upgrades.

 

  •  

Liaison between Client, Fair Isaac Inc., and Total System Services, Inc.

 

  •  

Distribution of monthly reporting package.

 

  •  

Validation and Alignment.



--------------------------------------------------------------------------------

EXHIBIT B

TRIAD ADAPTIVE CONTROL SOFTWARE AND SERVICE PRICING

First Midwest Bank

 

Start Up Fees:    $2,500.00 Monthly Reporting Fee:    $250.00 for Full Reporting
Package and Analysis $0.00 for TSYS TRIAD Standard Reports Scorenet Fee:    Pass
through - amount depend on options chosen On-going Usage Fees:    Cost plus
13.5% pricing $0.0631 / Account Treated / Month (Cost = $0.0556)

Unique Fees:

 

Custom Reporting / Analysis    per quote ($150.00 per hour to be discounted per
the contract) Training    per quote



--------------------------------------------------------------------------------

LOGO [g95311metavante.jpg]

 

DIRECTNET AMENDMENT TO OUTSOURCING AGREEMENT

THIS DIRECTNET AMENDMENT to the Outsourcing Agreement dated
                             (the “Agreement”) is made as of this 7 day of
January, 2000 by and between First Midwest Bank (“Customer”) and M&I Data
Services, a division of Marshall & Ilsley Corporation (“M&I”).

WHEREAS, Customer desires to amend the Agreement to obtain certain DirectNet
Services; and

WHEREAS, M&I desires to provide said services.

NOW, THEREFORE, in consideration of the recitals and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1. DEFINITIONS. As used in this Schedule, the following terms shall have the
respective meanings set forth on Schedule 6.2(A).

2. BUSINESS RELATIONSHIP.

2.1. General. Customer has developed a web site on the Internet, or has
contracted with M&I or a Third Party to develop such web site. As part of
providing the M&I DirectNet services to its Depositors, Customer shall link its
web site to the M&I Home Banking System such that Users are able to receive the
M&I DirectNet Services.

2.2. M&I’s Responsibilities. M&I shall provide to Customer the M&I DirectNet
Services in accordance with the Implementation Guide. The M&I DirectNet Services
shall be implemented by Customer in accordance with the implementation schedule
(the “Implementation Schedule”) set forth in the Implementation Guide. As to any
individual User, such services shall be commenced pursuant to the User Set-Up
and Withdrawal Procedures set forth in the Implementation Guide.

2.3. Customer Responsibilities.

A. The parties agree that the Commencement Date shall be March 27, 2000 .
Customer shall pay for the M&I DirectNet Services in accordance with Schedule
Error Reference source not found. (“Fee Schedule”) commencing on the
Commencement Date. Notwithstanding Schedule 8.1 to the Agreement, Customer
agrees that the fees and charges set forth in the Fee Schedule shall apply to
Customer through July 1, 2000. Thereafter, fees and charges for the M&I
DirectNet Services shall be determined in the manner set forth in Schedule 8.1
of the Agreement. If Customer fails to implement the M&I DirectNet Services on
or prior to the Commencement Date, Customer shall nevertheless pay M&I the
minimum monthly fees commencing on the Commencement Date. Customer will provide
Users with all disclosures required under all applicable federal, state and
local laws, rules and regulations (“Applicable Law”) necessary to have access to
the M&I DirectNet Services.

B. Enrollment of Users. Customer will obtain from each Depositor who desires to
access the Bill Payment Services, or any portion thereof, an agreement or
authorization, in such form as is developed by Customer, to access the Bill
Payment Services (the “User Agreement”). The User Agreement will include,
without limitation, the User’s authorization to allow Customer to provide the
Bill Payment Services to Users and, if Customer has requested that User Fees be
debited by M&I from each User’s DDA Account, authorization to initiate ACH
debits from the User’s DDA Account for User Fees. Customer will review the User
Agreement to determine that the User Agreement is complete and perform any and
all validation procedures it determines, in its sole discretion, are necessary
to ensure the financial integrity of a particular User. Customer agrees to
cooperate with M&I and provide M&I with all necessary information and assistance
required for M&I to successfully make the Bill Payment Services operational and
available to Customer. Customer agrees that M&I is under no obligation to
provide any User with access to the Bill Payment Services unless and until
Customer has provided M&I with all information and documentation required by M&I
for User set-up.

C. Disclosures. Customer will provide Users with all disclosures required under
all Applicable Law necessary to have access to the Bill Payment Services,
specifically including, without limitation, the initial disclosures required
under Regulation E of the Federal Reserve Board (the “Initial Disclosures”).
Customer shall include in the Initial Disclosures the appropriate telephone
number (which may be a telephone number maintained by Customer or a telephone
number maintained by M&I) for Users to contact with questions about the Bill
Payment Services, and a statement that Customer may require written confirmation
of any oral notice of billing errors.

D. Internal Use. Customer agrees that, except as otherwise permitted in writing
by M&I, it will use the Bill Payment Services only for its own internal and
proper business purposes, and will not resell, directly or indirectly, any of
the Bill Payment Services or any portion thereof to any Third Party.

E. No Warranties. Customer is expressly prohibited from extending any warranty
or warranties on behalf of M&I or its subcontractors to any person or entity.

F. Responsibility. Customer is and shall remain solely and exclusively
responsible for the entire amount of any and all Failed Payments and Reversed
Payments (as those terms are defined below). For purposes of this Section 2.3F.,
a “Failed Payment” is any bill payment processed through the Bill Payment System
for and on behalf of Customer which fails to be completed due to insufficient
funds in the User’s Billable Account or for any other reason outside M&I’s
control. A “Reversed Payment” is any bill payment processed through the Bill
Payment System for and on behalf of Customer which is reversed for any reason
and cannot be charged back to the User’s Billable Account due to insufficient
funds or any other reason outside M&I’s control.

 

© 1999, M&I Data Services    1    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

3. GRANT OF LICENSES.

3.1. Service Marks and Trademarks. While this Agreement is in effect, Customer
grants to M&l a non-exclusive, non-transferable license to use mutually agreed
upon service marks and trademarks of Customer in connection with private
labeling the M&l DirectNet Services to Depositors.

3.2. M&l Software. While this Agreement is in effect, M&l grants to Customer a
non-assignable, non-transferable license to permit the Users to use the M&l
Software solely to receive the M&l DirectNet Services.

3.3. Marketing Rights. While this Agreement is in effect, M&l grants to Customer
a non-assignable, non-transferable right to market the M&i DirectNet Services to
Depositors.

3.4. Domain Names. As between M&l and Customer, Customer shall own all rights to
the domain name assigned to its web site. If M&l is selected to develop the web
site, M&l agrees to assist Customer in registering the domain name, at
Customer’s sole cost and expense.

4. AUTHORITY.

4.1. M&l represents and warrants to Customer as follows:

A. Customer Service Marks and Trademarks. M&l shall not use any of Customer’s
service marks and trademarks except for the purpose of identifying the M&l
DirectNet Service to Users.

B. Ownership. M&l has the right to offer the M&l DirectNet Services to Customer
as provided herein; the M&l Software does not violate any patent, copyright,
trademark or other proprietary right or interest of any Third Party under United
States law.

C. Performance. The M&l DirectNet Services shall be performed in a professional
and competent manner in accordance with the Performance Standards and otherwise
in accordance with the provisions of this Agreement.

D. Year 2000. The M&l Software shall be Millennium Ready.

E. Disclaimer. THE FOREGOING WARRANTIES ARE IN LIEU OF, AND M&l DISCLAIMS ANY
AND ALL OTHER WARRANTIES, CONDITIONS, OR REPRESENTATIONS (EXPRESS OR IMPLIED,
ORAL OR WRITTEN) WITH RESPECT TO THE SERVICES PROVIDED UNDER THIS AGREEMENT,
INCLUDING, WITHOUT LIMITATION, ANY AND ALL IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS OR SUITABILITY FOR ANY PURPOSE (WHETHER OR NOT M&l KNOWS, HAS REASON
TO KNOW, HAS BEEN ADVISED, OR IS OTHERWISE IN FACT AWARE OF ANY SUCH PURPOSE),
WHETHER ALLEGED TO ARISE BY LAW, BY REASON OF CUSTOM OR USAGE IN THE TRADE, OR
BY COURSE OF DEALING. IN ADDITION, M&l DISCLAIMS ANY WARRANTY OR REPRESENTATION
TO ANY PERSON OTHER THAN THE CUSTOMER WITH RESPECT TO THE SERVICES PROVIDED
UNDER THIS AGREEMENT.

4.2. Customer represents and warrants to M&l as follows: It is a corporation
validly existing and in good standing under the laws of the state of its
incorporation. It has all the requisite corporate power and authority to
execute, deliver and perform its obligations under this Agreement, the
execution, delivery and performance of this Agreement has been duly authorized
by Customer and this Agreement is enforceable in accordance with its terms
against Customer. No approval, authorization or consent of any governmental or
regulatory authorities is required to be obtained or made by Customer in order
for Customer to enter into and perform its obligations under this Agreement. It
has the right to use the domain name and the domain name does not violate any
trademark or trade name owned by a Third Party.

5. COMPLIANCE WITH LAWS. Customer shall be responsible for compliance with all
Applicable Law including, without limitation, compliance with error and dispute
resolution procedures specified under the Electronic Funds Transfer Act of 1978
and the regulations and interpretations promulgated thereunder (including,
without limitation, Regulation E of the Federal Reserve Board). While M&l shall
not have any responsibility for compliance with such procedures or otherwise
resolving disputes between Customer and its Users, M&l agrees to follow the
procedures and to provide Customer Service and Research services described in
Schedule 6.2(C) hereto in accordance with the Performance Standards. In
addition, M&l has instituted and will use commercially reasonable efforts to
maintain procedures to log, monitor, and investigate User inquiries which are
classified by M&l, in its reasonable discretion, as “billing error notices”
under Federal Regulation E, and to report results to Customer within time limits
established under Federal Regulation E. M&l’s current Statement of Procedures
Regarding Billing Error Notices is attached as Schedule 6.2(F) hereto, and is
subject to change from time to time.

6. INDEMNIFICATION. In addition to the obligations set forth in the Agreement,
the parties agree as follows:

6.1. M&I. M&l shall indemnify Customer from, defend Customer against, and pay
any final judgment awarded against Customer in favor of a Third Party, resulting
from any claim by a Third Party that the M&l Software or Bill Payment System
infringes any patent, copyright, trademark or other third party intellectual
property right under United States law.

6.2. Customer. Customer shall indemnify M&l from, defend M&l against, and pay
any final judgment awarded against M&l resulting from: (a) any action or
omission in breach of this Agreement by Customer, and/or any action or omission
by any User, including, without limitation, (i) failure of Customer or any User
to comply with Applicable Law; (ii) the inaccuracy or inadequacy of information,
instructions or data provided by Customer or any User to M&l; (iii) any
transactions initiated by Users; (iv) transactions effected with a lost, stolen,
counterfeit or misused PIN issued to any User; (v) any Failed Payments or
Reversed Payments initiated by a User; (b) content or information prepared or
distributed by Customer regarding or relating to the Bill Payment Services
(including, without limitation, information included in Customer’s web site, if
any, or any changes thereto); (c) tortious acts or omissions by any User;
(d) economic loss or damage to any User arising from the Bill Payment System’s
performance or failure to perform (including, without limitation, late charges),
(e) any breach of the firewall, or unauthorized access through Customer’s web
site, assuming that M&l complies with its Security obligation provisions; and
(f) insufficient funds in any Users DDA Account to cover bill payments initiated
by such User.

 

© 1999, M&I Data Services    2    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

7. THIRD-PARTIES.

7.1. Subcontracting. Customer acknowledges that M&I may subcontract a portion of
the M&I DirectNet Services to be provided hereunder. All M&I DirectNet Services
performed by any Third-Party subcontractor of M&I shall be deemed to have been
performed by M&I, and M&I shall be fully responsible to Customer for all such
services performed by any Third-Party subcontractor of M&I, in accordance with
the provisions of this Agreement.

7.2. Settlement of Funds. Customer understands that it is fully responsible for
the availability of good funds necessary to settle the bill payment activities
of its Users initiated through the use of the M&I DirectNet Services. M&I shall
initiate debit ACH entries against each User’s DDA Account for bill payment
activities initiated by the User.

Third-Party Products. Customer understands and agrees that M&I may use Third
Party products in connection with the M&I DirectNet Services offered hereunder.
These products may include firewall security, web server software and encryption
software. The Third Party software used by M&I as of the Effective Date is set
forth on Schedule 6.2(G) attached hereto. Customer agrees that M&I shall not
have financial responsibility or legal liability to Customer in connection with
the performance or non-performance or such Third Party products. The foregoing
limitations shall not affect M&I’s obligation to meet the Performance Standards
set forth on this Agreement.

 

© 1999, M&I Data Services    3    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

M&I DATA SERVICES, a division of Marshall & Ilsley Corporation (“M&I”) 4900 West
Brown Deer Road Brown Deer, WI 5223-0528 By:  

LOGO [g95311ex10_24pg68a.jpg]

  Name:  

Nancy Langer

  Title:  

SVP/General Manager Electronic Commerce

 

LOGO [g95311ex10_24pg68b.jpg]

  (“Customer”)

 

 

 

  By:  

LOGO [g95311ex10_24pg68c.jpg]

  Name:  

 

  Title:  

EVP/CIO

 

 

© 1999, M&I Data Services    4    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

SCHEDULE 6.2(A)

DEFINITIONS

A. “ACH” shall mean automated clearing house services.

B. “Affiliate” shall mean, with respect to a party, any entity at any time
Controlling, Controlled by or under common Control with, such party.

C. “Agreement” shall mean this Agreement and all Schedules attached hereto.

D. “Bill Payment System” shall mean the procedures, systems, and software M&I
has developed to provide the Bill Payment Services, as set forth in the
Implementation Guide.

E. “Bill Payment Services” shall mean services which enable consumers and small
business customers of financial institutions to initiate bill payments from a
telephone, personal computer, internet enabled television, or other access
device.

F. “Billable Account” shall mean a User’s DDA account which is active and able
to pay bills on the Bill Payment System. A User’s account that does not pay
bills during any one month, but is still enabled to pay bills on the Bill
Payment System, is considered a ‘Billable Account’.

G. “Business Day” shall mean Monday through Friday, excluding Federal banking
holidays.

H. “Commencement Date” shall mean the date on which Customer shall commence
implementation of the M&I DirectNet Services.

I. “CPI” shall mean the Consumer Price Index—All Items Urban less food and
energy as promulgated by the United States Department of Labor (or any successor
index).

J. “Customer” shall mean Customer and all Affiliates of Customer for whom M&I
agrees to provide Services under this Agreement; Schedule 6.2(B) attached hereto
identifies such Affiliates as of the Effective Date.

K. “Depositor” shall mean any individual or small business depositor maintaining
a DDA account with Customer.

L. “Depositor Services” shall mean the services provided to Users which are the
responsibility of Customer to provide, as summarized in the Implementation
Guide.

M. “Depositor Services System” shall mean the procedures, systems, and software
M&I has developed to coordinate the enrollment of Depositors on, and their use
of, the M&I Home Banking System, as set forth in the Implementation Guide.

N. “DDA Account” shall mean a demand deposit account.

0. “Implementation Guide” shall be the documentation provided by M&I to Customer
relating to the M&I DirectNet Services, as well as any updates and revisions
thereto.

P. “Initial Term” shall have the meaning set forth in Section 2.1 of this
Agreement.

Q. “M&I DirectNet Services” shall mean the combination of account accessibility,
fund transfers, account balance inquiry and transaction summary services, as
well as Bill Payment Services, all of which are identified in Schedule 6.2(C)
attached hereto and described in greater detail in the Implementation Guide.

R. “M&I Home Banking System” shall mean the electronic banking and information
system which enables the Customer to provide, via the Internet through
Customer’s web site, the M&I DirectNet Services to its Depositors.

S. “M&I Software” shall mean the M&I proprietary software residing and operating
on M&I’s computers which are part of the M&I Home Banking System.

T. “PIN” shall mean the personal identification number assigned to each User to
enable such User to access and receive the M&I DirectNet Services, if such
option is selected by Customer.

U. “Performance Standards” shall mean the standards set forth in Schedule 6.2(
C) attached hereto.

V. “Term” shall mean the period commencing on the Effective Date and expiring on
the last day of the calendar month in which the          anniversary of the
Commencement Date occurs, and any extensions or renewals thereof agreed to in
writing by the parties.

W. “Third Party” shall mean any person or entity other than the parties or any
Affiliates of the parties.

X. “Trial” shall mean the one-month period following the Commencement Date
during which the Customer fully tests the M&I DirectNet Services and finalizes
the processes, procedures, employee training, and marketing programs. During the
Trial, the minimum monthly fees shall be as set forth in the Fee Schedule.

Y. “User” shall mean a Depositor who is authorized by Customer to access the M&I
DirectNet Services via the Internet through Customer’s web site and uses his or
her assigned PIN to access and utilize the M&I Home Banking System.

Z. “User Fees” shall mean those fees and charges listed in the Fee Schedule
which are assessed based on the activation and maintenance of a User and/or the
User’s use of the Bill Payment Services.

AA. “User Data” means any and all data and information of any kind or nature
relating to any Depositor or User submitted to or learned by M&I in connection
with the M&I DirectNet Services including, but not limited to, bill payment
data.

 

© 1999, M&I Data Services    5    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

SCHEDULE 6.2(B)

AFFILIATES

 

© 1999, M&I Data Services    6    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

SCHEDULE 6.2(C)

DESCRIPTION OF M&I DIRECTNET SERVICES

 

A Account Accessibility

Users will be able to retrieve information regarding all deposit accounts that
are linked to the Customer’s primary CIS numbers. Users can access their
accounts via the Internet.

 

B Bill Payments

 

  •  

M&I Bill Payment Services

 

  i) Payees. M&I will provide the Bill Payment Services on behalf of Customer to
Users who enroll for the Bill Payment Services. Depending upon the Bill Payment
Services selected by Customer, Users will be able to initiate payments, subject
to any maximum payment limit established by M&I, by telephone or through a
personal computer or other access device to any payee in the United States
except for government or court directed payments.

 

  ii) Users shall be able to schedule payments up to 364 days in the future.

 

  iii) Users shall be able to schedule bill payments to occur on a regular
basis: weekly, bi-weekly, monthly, bi-monthly, semimonthly, quarterly,
semi-annually or annually.

 

  iv) Users shall be able to review, change, and cancel scheduled future or
recurring payments

 

  •  

Back-End Processing. Each business day, M&I will consolidate all of the payments
made throughout the Bill Payment System. Several editing functions check that
payment information is correct before remittance is made to the appropriate
payees on behalf of the Users. M&I then remits the proper funds (“Credits”) to
all appropriate payees either electronically or by check if the payee is not
able to accept electronic remittances. All checks will be mailed using the U. S.
Postal Service, first class mail.

 

  •  

Stop Payments. Stops and reissues for check payments will be accepted by M&I
beginning 5 business days after the date the User’s payment processing began on
the system to the payee. In situations where it is apparent that the payment is
going or has gone to the wrong address, wrong payee, etc., M&I will accept stops
and reissues immediately. All requests made by Customers or Users to stop
payments will incur the standard stop payment charge. All payments stopped due
to M&I error’s will be at the expense of M&I. Electronic payments cannot be
stopped.

 

  •  

Rejected Payments. If a payment is rejected for any reason, M&I will attempt to
contact the User for resolution if necessary. If information is not provided
from the User within five (5) business days, M&I will issue a credit to the User
for the amount of the payment.

 

  •  

File Transfers. M&I will initiate transaction polling at least once per Business
Day, or in the case of a holiday, the evening of the holiday if the holiday
falls before a Business Day, to the designated sites specified by Customer or
its subcontractor. M&I will notify Customer or its subcontractor of a problem
with a file transfer via the method agreed upon by the parties (i.e. via page,
e-mail, or telephone call).

 

C Customer Service.

 

  •  

M&I will answer 95% of all bill payment service calls within one minute.

 

  •  

The customer service abandoned call rate will not exceed 5% on 80% of all
incoming calls.

 

  •  

M&I Customer service will be provided as follows:

 

  i) Standard Customer Service: Will be available from 7:00 A.M. to 9:00 P.M. CT
Monday through Friday and 8:00 A.M. to 5:00 P.M. CT Saturdays.

 

  ii) Premium Customer Service: Will be available twenty four hours per day,
seven days per week.

 

  •  

Remote Customer Service Up Time. M&I shall provide for Remote Customer Service
Database Up Time 7 Days per week, 52 weeks per year. Up time will be the 20
hours between 6:00 A.M. and 2:00 A.M. CT. This standard will be met 95% of the
time.

 

D Research.

 

  •  

Payment research investigations will be accepted as early as four (4) business
days from the payment processing date for electronic payments and ten
(10) business days from the payment processing date for payments by check.
Policy is flexible depending on consumer situation, and inquiries may be taken
to resolve late payment situations.

 

  •  

Standard Research Inquiries- User initiated research will be handled within
three (3) business days, 90% of the time, after the initial contact to M&I
Customer Service by the User. By definition, “handled” includes items brought to
resolution and items that require more information from the User or Payee before
they can be brought to resolution. After initial research, all payment inquiries
will be entered into continuous five business day follow up in order to monitor
and determine the status of the payment research. Pending status inquiries will
be tracked by or on the next action date and follow up will continue until the
problem is resolved. The follow-up with Users and Payees will occur on the date
of next follow-up 80% of the time.

 

© 1999, M&I Data Services    7    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

  •  

Priority Research Inquiries. Service cut-off inquiries, mortgage payments and
insurance payments will be handled within one business day after the initial
consumer contact 90% of the time. Other research inquiries deemed priority by
the financial institution’s senior management and the Customer Service
management may also fall under this service schedule.

 

  •  

Resolving payment inquiries frequently requires that research be performed by
the Payee involved. M&I will work with the Payee to resolve the inquiry promptly
before it would refer a User back to the Payee. Proactive follow up will consist
of the following:

 

  i) Providing the Payee with check copies, ACH or RPS transmittal
confirmations, etc. as necessary for the Payee to complete their research and
post the payment correctly.

 

  ii) Notifying Customer or the User regarding the status of the inquiry.

 

  •  

M&I must hear from the User no later than 60 days after the User receives the
FIRST statement on which the problem or error is reported for the foregoing
procedures to apply.

 

  •  

Payment Inquiry Rate. The ratio of inquiries requiring Payee contact initiated
by Customer and/or User’s to the total number of payment transactions originated
by Users shall not exceed 1.25% on a rolling three-month basis. M&I will use its
best efforts to consistently keep its bill payment inquiries under 1% on a
rolling three month basis.

 

  •  

Billing Timeline. M&I begins the monthly billing cycle on the third business day
of the month. By the 6th (sixth) business day, advices are sent by regular mail
to arrive in advance of the actual ACH debit or credit which takes place on the
15th (fifteenth) business day.

 

E Funds Transfer

 

  •  

Users shall be able to designate accounts on which they may perform transfers.

 

  •  

Users shall be able to transfer funds between any of Customer’s accounts which
have been set up on M&I’s Integrated Funds Management System (IFMS).

 

F Transactions Summary

Users shall be able to obtain an interim statement that shall include all
deposit account activity to date (up to 12 months), provided Customer or
Customer’s data processing provider, provides M&I with statement information.

 

G Implementation and Project Management

 

  •  

M&I will assign an Account Manager who will be responsible for deploying M&I
personnel for systems implementation.

 

  •  

Implementation shall be conducted by the parties pursuant to the terms of the
Implementation Guide and the Implementation Schedule together which describe and
establish milestone dates for all of the steps involved in setting up, testing,
and launching the agreed-upon services at Customer. It provides guidelines to
help Customer establish the M&I DirectNet Service features that Customer will
offer, provides points of contact at M&I, and such other information as
necessary for Customer to start the implementation process, and provides a
vehicle for Customer to provide to M&I the information M&I requires to implement
and support the M&I DirectNet Services.

 

H Account Management Services

The Account Manager will be responsible for overseeing the systems
implementation process, Customer’s pilot test, launch, and ongoing service
offering as set forth in the Implementation Guide and the Implementation
Schedule. The Account Manager will also be responsible for M&I’s ongoing
relationship with Customer and serve as the primary point of contact for
Customer’s product and senior management.

 

I Training Services

M&I shall provide such training services for Customer employees at M&I’s
facilities in Milwaukee, Wisconsin sufficient to enable such trainees to
administer for Customer the services provided by M&I and its approved
subcontractor hereunder, as well as to enable such trainees to train other
Customer employees in such administration. Customer shall reimburse M&I for all
reasonable travel and living expenses associated with such training, pursuant to
a mutually agreed to budget.

 

J MIS Reports

M&I shall provide usage reports monthly to Customer to assist Customer in
monitoring product performance and Performance Standards.

 

K Fulfillment Services

M&I shall perform fulfillment services for Customer for such fees as are set
forth in Schedule Error! Reference source not found. These services shall
include at a minimum:

 

  •  

Maintaining inventory of each of Customer’s User Kit fulfillment materials
(including welcome letters, User terms and conditions, and Customer branded
manuals), which materials shall be updated by Customer from time to time
pursuant to the terms of the Implementation Guide.

 

  •  

Collating and packaging all User Kit materials

 

© 1999, M&I Data Services    8    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

  •  

Mailing User Kit packages (postage paid for by M&I and reimbursed by Customer)

 

  •  

Creating and mailing secure passwords

 

  •  

Mailing additional material deemed appropriate by Customer, or by M&I with
Customer’s reasonable approval.

 

© 1999, M&I Data Services    9    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

SCHEDULE 6.2(D)

DIRECTNET

FEE SCHEDULE

Implementation Fees

 

  •  

$45,000 Implementation Fee

Monthly Fees

 

     With Bill Payment    Without Bill Payment

Number of Users

   Per user Fee    Per user Fee

1 - 5,000

   $ 5.00    $ 4.00

5,001 - 10,000

   $ 4.75    $ 3.75

10,001 - 25,000

   $ 4.50    $ 3.50

Over 25,000

   $ 4.25    $ 3.25

Includes 24X7 Customer Service Support

Bill Payment Fees

 

  •  

$    .35 Per bill payment (bill payments are not included in Monthly Minimums)

Monthly Minimum Fee

 

  •  

$ 2,500

DirectNet Demo (optional)

 

  •  

Demo run on Customer’s Web Site Server                        - $200 one-time
set up fee

 

  •  

Demo run on M&I provided Web Site Server                   - $200 one-time set
up fee plus $30 per month

Check Image Fee (optional)

 

  •  

$    .07 Per check image stored per month (fee is not included in Monthly
Minimums)

Miscellaneous Fees (not included in Monthly Minimums)

 

  •  

$ 15.00 Return Item Fee – per occurrence (bill payment)

 

  •  

$ 15.00 Stop Payment Fee – per stop payment request (bill payment)

 

  •  

$ 2.00 Per User Kit - User kit fulfillment (optional)

 

  •  

$ 600.00 Implementation training – 2 days per student (1 required per bank
implementation)

Customization and Branding (optional)

 

  •  

Customization and branding beyond standard implementation provided on a time and
materials basis ($150.00 per hour).

Notes:

 

  •  

Telecommunications fees are the responsibility of the Financial Institution.

 

  •  

Prices are subject to change on an annual basis per the terms stated in the
Outsourcing Agreement.

SCHEDULE 6.2(D) pricing is for the Customer identified on the signature page of
this Amendment. Pricing for any additional banks added by Customer, by
acquisition or through merger will be negotiated between Customer and M&I and
based on the then current M&I pricing

 

© 1999, M&I Data Services    10    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

SCHEDULE 6.2(E)

PERFORMANCE STANDARDS

 

1 Debit to User Account

 

  a. Current Payment: M&I will debit the Settlement Account within 2 Business
Days after the User submits the request for payment, or otherwise as required
under the rules of the National Automated Clearing House Association.

 

  b. Future and Recurring Payments: M&I will debit the Settlement Account within
2 Business Days after the payment date entered.

 

2 M&I will remit credit to vendor (payee) the next Business Day after the User
submits request for payment (as stated above for current, future and recurring).
Average length of time from User payment request and posting of credit by payee
is as follows:

 

  a. Check:                    10 Business Days (subject to U.S. Postal Service)

 

  b. Electronic:              4 Business Days (subject to rules and performance
of the electronic transmission service provider).

 

3 If M&I is providing Fulfillment Services for Customer, M&I will send User Kits
no later than 5 Business Days after M&I receives User authorization information.
Customer’s Server will be updated with User information by the day the User Kit
is mailed.

 

4 M&I agrees that the Bill Payment System will be available for Bill Payment
Services at least 98% of the time based on a system-wide average for a calendar
month, excluding periods of unavailability due to a systems or applications
conversion, upgrade or repair; a communications failure (communications lines)
not resulting from M&I’s negligence or misconduct; or scheduled maintenance.

 

5 Customer Service.

 

  a. M&I will answer 95% of all bill payment service calls within one minute.

 

  b. The customer service abandoned call rate will not exceed 5% on 80% of all
incoming calls.

 

  c. M&I customer service will be provided as follows:

Standard Customer Service: Will be available from 7:00 A.M. to 9:00 P.M. CT
Monday through Friday and 8:00 A.M. to 5:00 P.M. CT Saturdays.

Premium Customer Service: Will be available twenty four hours per day, seven
days per week.

 

  d. Remote Customer Service Up Time. M&I shall provide for Remote Customer
Service Database Up Time 7 Days per week, 52 weeks per year. Up time will be the
20 hours between 6:00 A.M. and 2:00 A.M. CT. This standard will be met 95% of
the time.

 

6 Research.

 

  a. Payment research investigations will be accepted as early as four
(4) business days from the payment processing date for electronic payments and
ten (10) business days from the payment processing date for payments by check.
Policy is flexible depending on consumer situation, and inquiries may be taken
to resolve late payment situations.

 

  b. Standard Research Inquiries– User initiated research will be handled within
three (3) business days, 90% of the time, after the initial contact to M&I
Customer Service by the User. By definition, “handled” includes items brought to
resolution and items that require more information from the User or Payee before
they can be brought to resolution. After initial research, all payment inquiries
will be entered into continuous five business day follow up in order to monitor
and determine the status of the payment research. Pending status inquiries will
be tracked by or on the next action date and follow up will continue until the
problem is resolved. The follow-up with Users and Payees will occur on the date
of next follow-up 80% of the time.

 

  c. Priority Research Inquiries. Service cut-off inquiries, mortgage payments
and insurance payments will be handled within one business day after the initial
consumer contact 90% of the time. Other research inquiries deemed priority by
the financial institution’s senior management and the Customer Service
management may also fall under this service schedule.

 

  d. Resolving payment inquiries frequently requires that research be performed
by the Payee involved. M&I will work with the Payee to resolve the inquiry
promptly before it would refer a User back to the Payee. Proactive follow up
will consist of the following:

 

  i) Providing the Payee with check copies, ACH or RPS transmittal
confirmations, etc. as necessary for the Payee to complete their research and
post the payment correctly.

 

  ii) Notifying Customer or the User regarding the status of the inquiry.

 

  e. M&I must hear from the User no later than 60 days after the User receives
the FIRST statement on which the problem or error is reported for the foregoing
procedures to apply.

 

  f. Payment Inquiry Rate. The ratio of inquiries requiring Payee contact
initiated by Customer and/or User’s to the total number of payment transactions
originated by Users shall not exceed 1.25% on a rolling three-month basis. M&I
will use its best efforts to consistently keep its bill payment inquiries under
1% on a rolling three month basis.

 

  g. Billing Timeline. M&I begins the monthly billing cycle on the third
business day of the month. By the 6th (sixth) business day, advices are sent by
regular mail to arrive in advance of the actual ACH debit or credit which takes
place on the 15th (fifteenth) business day.

 

© 1999, M&I Data Services    11    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

SCHEDULE 6.2(F)

M&I Statement of Procedures Regarding Billing Error Notices

Research Items and Regulation E

Federal Regulation E establishes the basic rights, liabilities and
responsibilities of consumers who use electronic funds transfer services and
those of “financial institutions.” It is designed to protect consumers from
liability for unauthorized transfers and other billing errors by requiring
“financial institutions” to follow specific procedures whenever they receive a
billing error notice from a consumer.

In the context of automated bill payment services, a Regulation E billing error
occurs, for example, when a payment is not, in fact, authorized by the consumer
or is processed incorrectly. When a “financial institution” receives a notice of
such a billing error, it must research and resolve the matter within the time
periods established by Regulation E. A “financial institution” must also
research and respond within specific time periods when a consumer requests
documentation of a bill payment transaction.

It is recommended that financial institutions review Regulation E for a complete
understanding of their responsibilities under the regulation. Regulation E
applies to “financial institutions,” which is defined under the Regulation as a
“bank, savings association, credit union, or any other person that directly or
indirectly holds an account belonging to a consumer, or that issues an access
device and agrees with a consumer to provide electronic funds transfer services”
(12 CFR 202.2(i), as effective 1/1/99). Since M&I Bill Payment Services does not
directly or indirectly hold accounts, or enter into agreements with consumers to
provide them electronic funds transfer services, it is M&I Bill Payment Services
position that it is not a “financial institution” as that term is defined under
Regulation E. Therefore, although M&I Bill Payment Services will follow
procedures and provide services to handle customer inquiries related to
automated bill payments in a timely manner pursuant to M&I Bill Payment Services
agreement with its customer, ultimate responsibility for Regulation E compliance
remains with M&I Bill Payment Services customer, the financial institution.

M&I Bill payment Services does not and will not provide legal advice or opinions
to financial institutions regarding Regulation E matters. However, the following
is M&I Bill Payment Services internal summary of Regulation E requirements,
which is used by M&I Bill Payment Services as a guide in developing procedures
for responding to customer inquiries that constitute billing error notices under
Regulation E, and the procedures that M&I Bill Payment Services has developed
based on the Regulation E requirements. The following is provided for
informational purposes only. M&I Bill Payment Services makes no warranties or
representations about the accuracy or completeness of this information, and M&I
Bill Payment Services will not be responsible for any actions or decisions by
any financial institution based on this information.

1. REGULATION E SUMMARY

a. Types of Billing Error Notices

Generally, a billing error notice is any written or oral notice from a consumer
that an automated payment is unauthorized, incorrect or erroneous and which
notice (i) enables the financial institution to identify the consumer’s name and
account number, (ii) indicates why the financial institution believes that an
error exists, and (iii) includes, to the extent possible, the date, type, and
amount of the error. A billing error notice also includes a request for
documentation for a payment transaction.

Notwithstanding whether or not an inquiry would satisfy the Regulation E
definition of a billing error notice, it need not be handled in accordance with
Regulation E billing error resolution procedures unless the notice is received
by the financial institution within 60 days of sending the first statement on
which the billing error is reflected.

The Official Staff Commentary to Regulation E (as of 1/1/99) provides that “a
financial institution may require the consumer to give notice only at the
telephone number or address provided by the institution, provided the
institution maintains reasonable procedures to refer the consumer to the
specified telephone number and address if the consumer attempts to give notice
to the financial institution in a different manner.”

b. Procedures and Timeframes for Resolving Regulation E Inquiries:

Regulation E provides the following time frames for responding to billing error
notices.

Ten (10) business days from receipt of the billing error notice to investigate
and resolve the matter;

One (1) business day after determining that an actual error occurred to resolve
the error by crediting the consumer’s account;

Three (3) business days after making a determination to communicate the results
back to the user.

c. Extensions:

If a billing error cannot be completely investigated and resolved to conclusion
within ten business days, a financial institution may obtain additional time to
investigate the matter under Regulation E under two circumstances:

Written Confirmation

A financial institution has up to forty five (45) calendar days from the date of
receiving an oral billing error notice if the institution has requested that the
consumer confirm the notice in writing and the consumer has failed to do so.

 

© 1999, M&I Data Services    12    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

Provisional Credit

If the financial institution provisionally credits the disputed funds to the
consumer’s account within ten (10) business days of receiving the billing error
notice, Regulation E allows the financial institution until the end of
forty-five calendar days from the original receipt of the billing error notice
to research and resolve the problem. The financial institution must inform the
consumer of the amount and date of the provisional credit within two business
days of provisionally crediting the consumer’s account and allow the consumer to
have full use of the provisionally credited funds throughout the investigation
period.

d. Resolution/Response

If the financial institution determines that no error occurred, the financial
institution must, within the three business day time period required under
Regulation E, report the results of its investigation to the consumer in a
writing explaining its findings and noting the consumer’s right to receive
copies of documentation relied upon by the institution in making its
determination. The financial institution may reverse any provisional credit
previously made to the consumer’s account, provided that the financial
institution must notify the consumer of the reversal and notify the consumer
that the financial institution will honor checks, drafts, similar items, and
preauthorized transfers for 5 business days following the notice as if the
provisional credit had not been reversed.

If a billing error is found to have occurred or cannot be resolved within the
time allowed by Regulation E, the error must be corrected within the one
business day period required under Regulation E, and the results must be
communicated within the three business day period - including, if applicable,
notice to the consumer that the provisional credit to the consumer’s account has
been made final.

2. M&I BILL PAYMENT SERVICES PROCEDURES FOR THE HANDLING OF ELECTRONIC BILL
PAYMENT RESEARCH REQUESTS THAT FALL WITHIN THE FRAMEWORK OF REGULATION E.

In recognition of the requirements of Regulation summarized above, M&I Bill
Payment Services has instituted the following procedures for handling research
requests.

The following are examples of the research requests that M&I Bill Payment
Services will handle as billing error notices under Regulation E, provided the
request meets the timing and content requirements of Regulation E:

 

1) a user states that he/she did not schedule an electronic payment that was
debited to his/her account;

 

2) a user states that an electronic payment was remitted to a payee other than
the payee designated by the user;

 

3) a user states that an electronic payment was debited on a date that was not
on or about the date designated by the user;

 

4) a user states that an electronic payment was debited for an amount that was
not the amount authorized by the user;

 

5) a user states that an electronic payment was debited more times than the user
instructed;

 

6) a user states that an electronic payment was debited after the user
successfully canceled the payment in accordance with the applicable terms and
conditions;

 

7) a user states that a fixed recurring payment was electronically debited after
the ending date of the payment series instructed by the user; or,

 

8) the user specifically alleges that the payment has been processed
incorrectly, even if everything appears to be correct.

M&I Bill Payment Services will process these payment research requests in
accordance with its normal procedures and timeframes. The majority of research
request will fall into this category. Only a small percentage will fall within
the scope of Regulation E.

M&I Bill Payment Services receives each such research request and logs the item
on-line. It is important for financial institutions to recognize that M&I Bill
Payment Services will log the request and begin to monitor response times only
when the request is received by M&I Bill Payment Services, not when it is
received by the financial institution. In order to ensure that M&I Bill Payment
Services will process the item within Regulation E timeframes, a financial
institution should, as permitted under the Official Staff Commentary to
Regulation E, identify the telephone number and address specified by M&I Bill
Payment Services for billing error notices in the initial disclosure statement
the financial institution provides to customers. The financial institution
should also maintain procedures to refer customers to this M&I Bill Payment
Services number or address if the customer contacts the financial institution
directly in order to ensure that the item will be processed in a manner that
will enable the financial institution to satisfy Regulation E requirements.

M&I Bill Payment Services Research team will evaluate every payment research
request it receives to determine if the payment was processed in error
(unauthorized or processed incorrectly), or the user is specifically alleging
that the payment was processed in error (incorrectly).

 

© 1999, M&I Data Services    13    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

If M&I Bill Payment Services determines that the research item is a billing
error notice under Regulation E:

We will attempt to resolve the issue as quickly as possible. If we cannot
resolve the error within eight business days of the original notification date
and we have received written confirmation of the consumer’s error notice (if
requested), the financial institution will be notified via telephone by the
research team, of the pending research inquiry and advised that a provisional
credit should be made to the user’s account. By notifying the financial
institution within the eight business days we are allowing for sufficient time
for the F.I. to provisionally credit the account prior to the expiration of ten
business days, as required under Regulation E.

The financial institution will be responsible for provisionally crediting the
consumer’s account and notifying the consumer that a provisional credit has been
made to the consumer’s account in accordance with Regulation E requirements.

M&I Bill Payment Services will continue to work the research request to resolve
it as quickly as possible. When the item has been resolved, whether during the
initial ten business days or the extended 45 calendar day period, research will
notify the financial institution of the disposition. Where the alleged billing
error is an unauthorized payment, M&I Bill Payment Services will report to the
financial institution its findings, but it will be the responsibility of the
financial institution to decide whether or not the payment was, in fact,
unauthorized based on these findings. A log will be maintained of M&I Bill
Payment Services notification to the financial institution.

The financial institution will be responsible for crediting the consumer’s
account for errors, and notifying the customer in accordance with Regulation E
requirements of the final conclusions of the investigation. In the event M&I
Bill Payment Services findings indicate that no error occurred, the financial
institution will be responsible for notifying the consumer of the results of the
investigation, reversing the provisional credit (if any), and notifying the
consumer of the reversal, all in accordance with Regulation E requirements.

 

© 1999, M&I Data Services    14    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

SCHEDULE 6.2(G)

THIRD PARTY SOFTWARE

Sun Microsystems Solaris OS

Netscape Enterprise Server

Check Point FireWall-1

 

© 1999, M&I Data Services    15    First Midwest DirectNet Amendment to
Outsourcing Agreement (7 20 99)



--------------------------------------------------------------------------------

LOGO [g95311metavante.jpg]

BANKCARD PROCESSING AMENDMENT TO OUTSOURCING AGREEMENT

THIS BANKCARD PROCESSING AMENDMENT to the Outsourcing Agreement dated July 1,
1999 (the “Agreement”) is made as of this 15th day of Jan, 2000 by and between
First Midwest Bancorp, Inc. (“Customer”) and M&I Data Services, a division of
Marshall & Ilsley Corporation (“M&I”).

WHEREAS, effective as of July 1, 1999, Customer desires to amend the Agreement
to obtain certain Merchant BankCard Services, and effective as of July 1, 2000,
Customer desires to obtain certain Cardholder Bankcard Services; and

WHEREAS, M&I desires to provide said services.

NOW, THEREFORE, in consideration of the recitals and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1. DEFINITIONS

1.1. Definitions. Additional defined terms of the Agreement shall have the
meaning ascribed to them below:

A. “Cardholder” shall mean any person or entity for whom a Visa and/or
MasterCard account is established by Customer.

B. “MasterCard” shall mean MasterCard International, Inc.

C. “Merchant” shall mean any person or entity for whom a Visa and/or MasterCard
merchant account is established by Customer.

D. “Transaction” means any one of the following transactions which are initiated
at a point of sale terminal location and which transaction is routed to Visa or
MasterCard for authorization: sale, credit, reversal or authorization.

E. “TSYS” shall mean Total Systems Services, Inc., a Third Party provider of
some of the Services hereunder.

F. “Visa” shall mean VISA U.S.A., Inc.

 

2. BANKCARD PROCESSING APPLICATIONS

2.1. Bankcard Services to be Rendered. M&I agrees to provide Customer with the
Cardholder and/or Merchant account services set forth on Schedule 7.1(A),
attached hereto (“Bankcard Processing Services”) in accordance with the
applicable User Manuals.

A. If Customer is not a duly licensed card issuing member of Visa or MasterCard,
Customer shall execute applications for membership in Visa and/or MasterCard.
M&I agrees to assist Customer in obtaining sponsorship by an appropriate bank,
if necessary. Customer shall provide M&I with copies of its fully executed Visa
and/or MasterCard membership agreements promptly after receipt by Customer.

B. Customer shall comply with the articles, bylaws, operating regulations,
rules, procedures and policies of Visa and/or MasterCard, as applicable, and
shall be solely responsible, as between Customer and M&I, for any claims,
liabilities, lawsuits and expenses arising out of or caused by Customer’s
failure to comply with the same. Customer also agrees to abide by all federal,
state and local laws required for providing card services. Customer agrees to be
responsible for informing M&I, by reasonable advance written notice, of any
federal, state or local legal or regulatory changes that require procedural or
data processing compliance.

2.2. Customer’s Ownership of Accounts; Benefits and Risks from Cardholder and
Merchant Accounts. It is understood and agreed that all Cardholder and/or
Merchant accounts of Customer now in existence and those added during the Term
shall be the property of Customer; however, Customer shall not sell, assign,
transfer or convey any of such accounts, or any rights, proceeds, claims or
collateral thereunder, to any other licensee of Visa or MasterCard without
either a termination of this Agreement or the prior written consent of M&I.
Customer, as owner of the Cardholder and/or Merchant accounts, is entitled to
all of the privileges of ownership, including all revenues generated, such as
finance charges, periodic fees, interchange income, merchant service fees, and
insurance and promotion commissions. Similarly, Customer is responsible for all
expenses and risks of ownership. The Customer is responsible for supplying all
funds required for the operation of the program, including those borrowed by
Cardholders and/or Merchants and for all operating expenses and charges, whether
itemized in this Agreement or not, and Customer assumes all of the risks of
ownership, including, but not limited to, all credit and fraud losses and all
fees, fines and costs of compliance with all federal, state and local laws and
regulations. M&I shall have no liability for any losses resulting from the
operation of Customer’s card program and/or merchant program; M&I’s function is
that of an agent and contractor for the administration and operation of
Customer’s card program.

2.3. Additional Third Party Services. Customer may desire services which are not
provided by M&I, and M&I may arrange with Third Party providers to provide
Customer with such services. M&I will make such arrangements between Customer
and such providers merely as a courtesy and shall bear no responsibility for
their performance or lack thereof.

2.4. Subcontracted Services. Certain Services are provided by M&I through
subcontracts with one or more Third Party providers. Notwithstanding the
disclosure to Customer that some of the Services to be provided under this
Agreement are to be provided pursuant to agreements with such Third Party
providers, one of which is an agreement between M&I and Total Systems, Inc.
(“TSYS”) (the “TSYS

 

© 1999, M&I Data Services    1    First Midwest Amend 121099



--------------------------------------------------------------------------------

Agreement”), Customer acknowledges that it has no rights under the TSYS
Agreement or any other Third Party agreement as a Third Party beneficiary or
otherwise and that all rights and obligations of Customer shall be governed
solely by the provisions of this Agreement. Customer hereby waives any right
which it may have to bring any action against any such Third Party provider of
such services, or against TSYS, pursuant to the TSYS Agreement. M&I agrees that
during the term of this Agreement, it will, at the request of Customer, as long
as any related direct expenses are borne by Customer, pursue against such Third
Parties any reasonable request specified in writing.

2.5. Customer Responsibilities.

A. Customer agrees that it is fully responsible for all acts of any of its
employees and agents (other than M&I) and the conformance by such employees and
agents to the requirements of this Agreement as well as the laws, rules and
regulations of any governing body, including Visa and MasterCard.

B. Customer agrees to involve M&I in designing any marketing programs and
materials for solicitation of prospective Cardholders or Merchants, and to do so
sufficiently in advance that M&I can evaluate and prepare for any system and
procedural requirements. Customer warrants to M&I that all such program material
will conform to all data processing, legal and regulatory requirements.

C. As owner of all Cardholder and/or Merchant accounts, Customer shall be
responsible for establishing and applying credit and other approval criteria in
accordance with all governing laws, rules and regulations. Such criteria may be
applied by Customer through use of computer scoring systems, manually applied
guidelines or a combination of both whereby M&I or M&I’s data processing systems
are utilized, in addition, M&I may assist Customer in establishing such criteria
as Customer may request. However, Customer understands that it bears all
responsibility for such criteria and their implementation, application, and
results.

D. Customer shall settle, before the time deadlines required on a daily basis,
by deposit of funds due other financial institutions for processed sales drafts,
cash advance drafts and other related transactions through a settlement bank as
specified by M&I from time to time. Such “Net Settlement” shall be made in
accordance with Visa and/or MasterCard Operating Regulations. From the daily
settlement and accounting information sent to Customer from M&I, Customer agrees
that Customer is responsible for the daily maintenance and reconciliation of all
accounting entries.

E. Even though M&I may provide sample forms, documents, and procedures, Customer
agrees to furnish and pay for all Merchant and Cardholder forms and documents
used by Customer, and Customer shall be fully responsible for the compliance of
such forms, documents, and procedures with the operating requirements of M&I,
Visa and MasterCard rules and operating regulations, applicable federal, state
and local laws and regulations, and disclosure requirements of those or any
other providers of services relative to such forms, documents, or procedures. As
a part of this requirement, Customer warrants to M&I that Customer has reviewed
and approved and shall continue to review and approve the form and content of
documents, monthly statements, the calculation and placement of data contained
thereon, and any other matter communicated to its customers as a result of the
services provided in this Agreement. As a result of Customer’s regulatory
responsibilities for documentation, Customer will be the repository of the
originals of all such documentation for its Cardholders, Merchants, and any
other requirements for whatever record retention regulations require. As part of
the services provided in this Agreement, M&I may from time to time in
correspondence or in manuals provided to or available to Customer provide
samples of forms, documents, procedures, data processing system features and
other information to assist Customer in determining some internal procedures,
including certain internal and system controls, or to assist Customer in
designing some forms of documentation; however, these are for example only, and
M&I cannot be held responsible for their content since M&I is not legal counsel
and cannot represent what forms, documents and procedures meet legal,
regulatory, and procedural requirements. Customer shall be responsible for
ensuring that its forms, documents or procedures and the content and use thereof
meet legal, regulatory and procedural requirements.

F. All charges to Cardholders and/or Merchants will be solely determined by, and
be the responsibility of, the Customer.

G. Customer shall be responsible and liable for the validity of Merchant
transactions and of cash advance drafts originated through or by Customer or
through or by Customer’s Merchants and/or Cardholders. Customer shall bear all
losses and liabilities incurred through the fraudulent act or negligent act or
financial circumstances of any Merchant or Cardholder or through any other means
involving any Merchant or Cardholder of Customer.

H. Customer shall be responsible for adequately and properly training all of the
Customer’s personnel with regard to procedures to be observed and the use of all
system features, reports, equipment, function, and services. If Customer
utilizes on-line system access features, Customer shall be responsible for
delegating and controlling personnel access to the system and its data,
including the proper segregation of duties and password access to system data,
functions, and processes.

I. Customer understands and agrees that the card business, by its nature,
carries certain risks, such as credit losses, fraud losses, counterfeit losses,
and fees or fines for noncompliance with Visa, MasterCard, state, or federal
regulations and that Customer is solely responsible for all such risks, losses,
fees and fines. M&I will provide Customer with certain reports (some in paper
form, some in microfiche form, and/or some available on-line or through some
other electronic media), including management reports, that Customer must
review, monitor, and act upon if Customer desires to minimize and control such
risks, losses, fees and fines. Review procedures for such reports utilizing
sound internal control procedures is also the responsibility of Customer,
including verification of complete, proper, and duly authorized data entry of
monetary and non-monetary transactions, files, and masterfiles in a timely
manner. Consequently, Customer agrees to notify M&I of any data entry errors,
including but no limited to any unauthorized transactions, new accounts, new
files, or unauthorized amounts appearing on such reports, within thirty days of
the date of each report; following such thirty day period, Customer agrees that
Customer has reviewed and approved the content of each such report using proper
internal control review procedures. Customer understands and agrees that since
M&I retains data entry records for a limited period of time, M&I’s ability to
assist Customer with research to verify any item of data entry is subject to the
record retention period of M&I records as stated elsewhere in this Agreement.
Customer understands and agrees that certain other functions or procedures
requested by Customer must be performed by M&I on a manual or exception basis
and are therefor subject to human error. Customer understands and agrees that,
as the owner of its card business, it must

 

© 1999, M&I Data Services    2    First Midwest Amend 121099



--------------------------------------------------------------------------------

bear all such risk of loss and liability and error as if it were providing all
the services itself that are being provided by M&I. M&I does not guarantee that
the work performed by it and its contractors will be one hundred percent error
free or that the variables and options selected and approved by Customer with
regard to data processing services will produce a result which is problem free
and otherwise meets the expectations of Customer. The only responsibility M&I
shall have with regard to (i) data entry errors and other similar human errors
which occur in the usual course of business and (ii) unsatisfactory data
processing results caused by options and variables selected or presented or
approved by Customer is, respectively, to correct such error as they are
discovered and to assist Customer in revising data processing options and
variables to achieve a satisfactory result. The occurrence of (i) such errors in
the usual course of business or (ii) unsatisfactory data processing results
caused by options and variables selected or presented or approved by Customer
shall not constitute a breach of contract under this Agreement and shall not
otherwise expose M&I to any liability to Customer.

J. Customer agrees to provide M&I with such financial information for Customer
and/or the Banks as M&I may reasonably request.

2.6. Customer Checking Account. Customer shall maintain and fund a demand
deposit checking account, not requiring signature, at its location or at its
designated bank on which M&I may draft for the Fees and the Expenses for which
Customer is responsible pursuant to this Agreement. Customer shall provide M&I
with the Transit Routing (“TR”) number and Demand Deposit Account (“DDA”) number
of such Checking Account, so that M&I can submit such draft electronically
through the Automated Clearing House (“ACH”) system. M&I will provide Customer
with data processing system reports and/or periodic statements itemizing the
basis for charges for each such draft.

2.7. M&I User Manuals. Customer may reproduce and distribute any or all of the
User Manuals solely for its own internal use. Customer recognizes, however, that
the User Manuals may be copyrighted, trademarked, patented, or otherwise
protected by M&I. Customer will not undertake to reproduce for distribution or
distribute the User Manuals to any other Third Party. Any modification made to
the User Manuals by Customer for the purpose of customization is acknowledged to
be solely at the risk of Customer, and M&I shall not be liable to Customer for
any inaccuracies arising therefrom. The distribution of modified User Manuals is
subject to the same restrictions and shall further contain an acknowledgment of
M&I’s copyright and other protected proprietary interests in such User Manuals.

2.8. Payable-Through. If Customer makes available balance transfer checks and
classic checks to its bankcard customers, M&I Mayville Bank (“M&I Mayville”)
will be the payable-through bank for the checks. Except for liability relating
to M&I’s or M&I Mayville’s gross negligence or intentional acts, Customer
assumes all liability relating to acts or omissions of M&I and M&I Mayville in
connection with the checks, including, without limitation, all liability
relating to the duties of paying or payor banks under Regulation CC or the
Uniform Commercial Code. Neither M&I nor M&I Mayville have any duty to verify
the signature of any maker of such a check or to follow any other procedure with
respect to the checks except to determine if sufficient funds are available to
pay the checks in accordance with M&I’s usual practice for paying a cash
advance. Customer agrees to indemnify and hold harmless M&I Mayville and M&I
from and against any and all expenses and liability (including reasonable
attorney’s fees) incurred in connection with any claim relating to the checks,
liability for which is assumed by Customer, including without limitation, any
claim relating to the identification of Customer as the bank by which the checks
are payable, or relating to liability of a paying or payor bank or relating to
M&I Mayville acting in the capacity of or being named as the pass-through bank
on the checks.

 

3. FEES

3.1. Fee Structure. Schedule 7.1(B) attached hereto (the “Fee Schedule”) sets
forth the costs and charges to be paid by Customer for the Services. Customer
agrees to pay M&I the fees specified in the Fee Schedule for the Services
rendered by M&I.

 

4. SERVICES FOLLOWING TERMINATION

4.1. BIN Transfer. Prior to the transfer of the Services to Customer or its
designee upon the expiration of the Term of this Agreement, Customer shall
inform Visa and/or MasterCard in writing (with a copy to M&I) (1) of the
transfer of its Bank Identification Number (BIN) to the new processor, and
(2) of the new ACH account number for billing purposes.

4.2. Confidentiality of Termination. Any form of termination notwithstanding, to
protect the reputations of Customer and/or M&I, reasons for termination shall
remain absolutely confidential outside of the Customer’s and/or M&l’s internal
personnel except for reporting that may be required by federal law.

4.3. Direct Deposit Account. Customer shall maintain with M&I, for at least 120
days after the Effective Date of Termination, Customer’s Direct Deposit Account
with M&I so as to permit M&I to settle any trailing activity which occurs prior
to the Effective Date of Termination, but which is not known to M&I until some
time thereafter.

4.4. Interbank Card Association Number. Prior to the transfer of the Services to
Customer or its designee upon expiration or earlier termination of the Term of
this Agreement, Customer shall inform MasterCard in writing (with a copy to M&I)
of the transfer of its Interbank Card Association Number to the new processor
following the Effective Date of Termination, as well as the new ACH account
number for billing purposes.

 

© 1999, M&I Data Services    3    First Midwest Amend 121099



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

M&I DATA SERVICES, a division of Marshall & Ilsley Corporation (“M&I”)

4900 West Brown Deer Road

Brown Deer, WI 53223-05

By:  

LOGO [g95311ex10_24pg83a.jpg]

Name:  

Frank D’Angelo

Title:  

SVP & GM

FIRST MIDWEST BANCORP, INC. (“Customer”) By:  

LOGO [g95311ex10_24pg83b.jpg]

Name:  

Kent Belasco

Title:  

EVP/CIO

 

© 1999, M&I Data Services    4    First Midwest Amend 121099



--------------------------------------------------------------------------------

Schedule 7.1(A)

BANKCARD PROCESSING SERVICES

CARDHOLDER SERVICES

CUSTOMER SERVICE

FIRST MIDWEST BANCORP, INC.

 

  •  

Forward all written correspondence to BankCard Services for processing.

 

  •  

Direct all telephone inquires to BankCard Services using the “800” phone number.

 

  •  

Option to retrieve basic account information via on-line inquiry access (custom
file set up only).

 

  •  

Direct all reports of lost or stolen cards and fraudulent activity to BankCard
Services via the “800” phone number (available 24 hours per day, 7 days per
week).

BANKCARD SERVICES

 

  •  

Respond to customer inquiries via mail or phone (service available in English
language).

 

  •  

Balance inquiries

 

  •  

Statement questions

 

  •  

Disputes

 

  •  

Finance charge calculations

 

  •  

Request copies of statements/payments

 

  •  

Closing accounts

 

  •  

Address changes

 

  •  

Card requests

 

  •  

Fee and finance charge questions

 

  •  

Provide name and address verification for merchants

 

  •  

Process Lost/Stolen reports:

 

  •  

Take lost and stolen card reports

 

  •  

Block accounts

 

  •  

Reissue card(s) when appropriate

 

  •  

List on Warning bulletin and exception/authorization file when appropriate.

 

  •  

Provide automated voice response unit for customer inquiries 24 hours per day, 7
days per week.

 

  •  

Balance inquiries

 

  •  

Available credit line

 

  •  

Last payment posted

 

  •  

Next payment/date/amount

 

  •  

Transaction history (5 last transactions)

 

  •  

Credit Balance Refund Requests

 

  •  

Duplicate Statement Requests

 

  •  

VRU Access PIN Changes

 

  •  

Monetary adjustments.

 

  •  

Nonmonetary account maintenance.

 

  •  

Handle authorization requests.

 

  •  

Card and PIN mailer requests.

 

  •  

Review credit balances.

 

  •  

Research payment problems.

 

© 1999, M&I Data Services    5    First Midwest Amend 121099



--------------------------------------------------------------------------------

ADDITIONAL SERVICES

 

  •  

Process insurance claim forms.

 

  •  

On-line credit limit increases.

 

  •  

Foreign language calls (AT&T assistance, Bi-lingual Spanish speaking CSR’s).

 

  •  

Support of Bank specific card enhancement programs.

 

  •  

Keying new PIN for self-select PIN.

 

© 1999, M&I Data Services    6    First Midwest Amend 121099



--------------------------------------------------------------------------------

FRAUD, LOST AND/OR STOLEN CARDS

FIRST MIDWEST BANCORP, INC.

 

•  

Direct all reports of lost or stolen cards and fraudulent activity to BankCard
Services via the “800” phone number (available 24 hours per day, 7 days per
week).

BANKCARD SERVICES

 

•  

Process lost/stolen cards.

 

  •  

Take lost and stolen card reports.

 

  •  

Block accounts.

 

  •  

Reissue card(s) when appropriate.

 

  •  

List on warning bulletin and exception/authorization file when appropriate.

 

  •  

Monitor for suspicious transactions as defined by Risk Management.

 

•  

Fraudulent activity.

 

  •  

Process account transfers.

 

  •  

Handle monetary transfers and adjustments.

 

  •  

Review daily transfer transactions.

 

  •  

Request copies of potential fraud items from other bankcard processors.

 

  •  

Process chargebacks when applicable.

 

  •  

Report and monitor fraud as required by Visa and MasterCard.

 

  •  

Process fraudulent charges.

 

© 1999, M&I Data Services    7    First Midwest Amend 121099



--------------------------------------------------------------------------------

COLLECTIONS

BANKCARD SERVICES

 

•  

Monitor collection reports daily, weekly, and monthly.

 

•  

Handle all accounts in Collection System.

 

•  

Process deceased and divorce accounts.

 

•  

Conduct skip tracing when necessary.

 

•  

Initiate charge-off accounts.

 

•  

Generate letters and notices as needed to customers.

 

•  

Assign accounts to proper queues and maintain as needed.

 

•  

Input all monetary entries.

 

•  

Provide reports generated by Collection System.

 

© 1999, M&I Data Services    8    First Midwest Amend 121099



--------------------------------------------------------------------------------

CARDHOLDER PAYMENTS

FIRST MIDWEST BANCORP, INC.

 

•  

Forward all walk-in cardholder payments to lockbox for processing.

BANKCARD SERVICES

 

•  

Post payments to cardholder accounts.

 

•  

Maintain lockbox for payment remittance.

 

© 1999, M&I Data Services    9    First Midwest Amend 121099



--------------------------------------------------------------------------------

OPERATIONS

FIRST MIDWEST BANCORP, INC.

 

•  

Forward all maintenance and VISA Business card documentation on BCS approved
forms to Operations area (follow the BCS established process).

 

•  

Review provided cardholder maintenance reports on a regular basis and notify BCS
Client Support of any issues.

BANKCARD SERVICES

 

•  

Input maintenance for accounts

Examples:

Account Record Maintenance

Name and address changes

Close accounts

Add/delete cardholders, users, credit ratings, insurance

Risk Management/Collections

Restrict accounts, ATM access

List accounts on exception file

Stop interest/late charges

Set up fixed payment

Stop statements

Monetary Changes

Limit increase/decrease

Reverse finance charges/fees

Card/PIN Issuance

Order new card

Order PIN reminder

Override reissue

 

•  

Maintain a film, storage, and retrieval system for documentation.

 

•  

Generate and distribute bank reporting daily, weekly, and monthly.

 

© 1999, M&I Data Services    10    First Midwest Amend 121099



--------------------------------------------------------------------------------

PRODUCT DEVELOPMENT

FIRST MIDWEST BANCORP, INC.

 

•  

Initiate design and develop all card products.

 

•  

Contract with other vendors and incur all expenses for program-related
enhancements not included in BankCard Services’ enhancements package (see
Enhancement section).

 

•  

All state and federal compliance issues.

BANKCARD SERVICES

 

•  

Assist bank with the development of regulations and applications.

 

•  

Oversee all MasterCard and Visa compliance-related issues.

 

© 1999, M&I Data Services    11    First Midwest Amend 121099



--------------------------------------------------------------------------------

PRODUCT ENHANCEMENTS

BANKCARD SERVICES

 

•  

Travel, accident, credit life, and disability insurance. A complete list of
product enhancements is available upon request.

 

•  

Compliance and consulting with the MasterCard International and Visa U.S.A.
operating regulations and federal legal issues.

 

•  

Provide bankcard-processing software.

 

•  

Provide documentation, materials, forms, and manuals for system use.

 

•  

Provide balance transfer checks to new cardholders.

 

•  

Provide convenience checks for cardholder use.

 

•  

Provide “no-card” cash advance capability.

 

•  

Provide access to national/regional ATM networks for cash advance and/or
checking and savings access.

 

•  

Provide automated payment deduction.

 

•  

Provide automated overdraft protection advance.

 

© 1999, M&I Data Services    12    First Midwest Amend 121099



--------------------------------------------------------------------------------

BANKCARD SERVICES

MERCHANT SERVICES

FIRST MIDWEST BANCORP, INC.

 

•  

Responsible for the growth of merchant portfolio.

 

•  

Approve or reject all applications.

 

•  

Comply with Visa and MasterCard procedures for signing new business.

 

•  

Process nonmonetary account maintenance.

 

•  

Determine discount and any fees to be charges.

 

•  

Conduct initial training and provide ongoing support for merchants.

 

•  

Work with merchant base to automate processing.

 

•  

Book monetary entries as appropriate.

 

•  

Manage portfolio to maximize profitability.

 

•  

Option to monitor and review merchant deposit reporting via on-line inquiry.

 

•  

Call BankCard Services “800” phone number for merchant inquiries/troubleshooting
and general program questions.

BANKCARD SERVICES

 

•  

Assist bank in answering merchant inquiries.

 

  •  

Statement questions

 

  •  

Discount calculations

 

  •  

Plate/Plastic requests

 

  •  

Electronic processing

 

•  

Process monetary adjustments.

 

•  

Open new accounts on system and interface with Combined Terminated Merchant File
(CTMF).

 

•  

Generate monthly statement/charge advice.

 

•  

ACH monthly merchant discount.

 

•  

Distribute daily, weekly, and monthly merchant reports.

 

•  

Provide updated merchant pricing disks: pro forma”.

 

•  

Review and distribute potential fraud reports.

 

•  

Monitor merchant qualification reporting.

 

•  

Monitor merchant fraud reporting.

 

•  

Send out merchant supplies and equipment.

 

•  

Program VeriFone terminals if requested.

 

•  

Coordinate electronic processing with third-party authorization vendors
including:

 

  •  

Vital

 

  •  

Global Payment Systems

 

•  

Provide monthly profitability summary on portfolio and individual merchant
levels.

 

•  

Conduct merchant processing seminars as well as provide system manuals.

 

© 1999, M&I Data Services    13    First Midwest Amend 121099



--------------------------------------------------------------------------------

•  

Provide PC software to support merchant processing.

 

  •  

PC Hub (lodging/retail)

 

  •  

PC Batch (mail/phone order)

 

  •  

PC Server

 

  •  

PC Link

 

•  

Maintain both terminal-based and host-based electronic draft capture systems.

 

•  

Provide merchant terminal and PC help desk (available 24 hours per day, 7 days a
week via “800” phone number).

 

•  

Provide the authorization and settlement for additional card types including:

 

  •  

American Express

 

  •  

Discover

 

  •  

Diners Club

 

  •  

Carte Blanche

 

  •  

JCB

 

  •  

En Route

 

•  

Support checks guarantee authorizations through electronic terminals and PC’s.

 

•  

Provide expertise in establishing Electronic Cash Register (ECR) processing for
bankcards.

 

•  

Support on-line debit processing for select regional ATM networks.

 

•  

Provide inserting and statement messaging capabilities.

 

© 1999, M&I Data Services    14    First Midwest Amend 121099



--------------------------------------------------------------------------------

Schedule 7.1(B)

FEE SCHEDULE

First Midwest Bancorp

M&I agrees to provide Customer with Merchant Services listed below at M&I’s Unit
Cost plus a markup of thirteen and one-half percent (13.5%). The fees listed
below are current as of the date of the signing of this Amendment and are
subject to periodic adjustments. Costs may be effected by such factors as market
conditions and inflation, among others.

 

Merchant Services

   Unit Cost    Rate (13.5% Markup)

Account Support Fee

   $ 4.8018    $ 5.4500

Transaction Processing

   $ 0.1744    $ 0.1979

Authorization Fee

   $ 0.0678    $ 0.0770

M&I is currently providing Customer with Cardholder Services under the terms and
pricing of a Data Processing Services Agreement between the financial
institution acquired by Customer, McHenry State Bank, and M&I Data Services
dated January 1,1994. As of July 1, 2000, Customer shall obtain Cardholder
Services at M&I’s Unit Cost plus a markup of thirteen and one-half percent
(13.5%) under the terms and conditions of the July 1, 1999, agreement between
First Midwest Bancorp, Inc. and M&I.

 

© 1999, M&I Data Services    15    First Midwest Amend 121099



--------------------------------------------------------------------------------

LOGO [g95311m_i-dataservices.jpg]

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT, to the Outsourcing Agreement dated July 1, 1999 (the
“Agreement”) is made as of this      day of February, 2000, by and between First
Midwest Bancorp, Inc. (“Customer”) and M&I Data Services, a division of
Marshall & Ilsley Corporation (“M&I”).

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

Customer desires to add M&I’s Web-based Business Express product to its
Agreement with M&I. The terms, conditions and pricing of this product are
described in the attached Exhibit A. The attached Exhibit A also includes
language regarding M&l’s Business Express for Windows, which Customer will not
be utilizing at this time. However, if at some time in the future Customer
desires to add the Windows-based portion of Business Express, that portion will
be added by way of an additional amendment addressing new fees only.

Any Services requested by Customer which are not specifically priced as of the
date of this Amendment shall be considered New Services, and will be charged in
keeping with the current discount arrangement between the undersigned parties.

Except as expressly modified herein, all other terms and conditions contained in
the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

M&I SERVICES, a division of Marshall & Ilsley Corporation By:   LOGO
[g95311ex10_24pg95a.jpg] Name:   Michael E. Touhey Title:   President,
Electronic Commerce Group By:   LOGO [g95311ex10_24pg95b.jpg] Name:   Todd C.
Hutto Title:   Vice President and General Manager   Electronic Banking Services
FIRST MIDWEST BANCORP, INC. By:   LOGO [g95311ex10_24pg95c.jpg] Name:   Kent
Belasco Title:  

Chief Information Officer and

Executive Vice President

 

© 1999, M&I Data Services    1    First Midwest BE Amend 6



--------------------------------------------------------------------------------

EXHIBIT A

BUSINESS E-BANKING SERVICES

 

1. Definitions

Capitalized terms not defined herein shall have the same meanings ascribed
thereto in the Agreement. Paragraph citations herein shall refer to paragraphs
within this Schedule unless otherwise noted.

Application Software Vendor (“ASV”) means a developer of software designed for
use by business customers for accounting or other general business purposes
which has been authorized by M&I to develop and promote versions of its software
that may be used by licensees to subscribe to and access the Business E-Banking
Services made available by M&I.

ASV Software means the software product developed and promoted by the ASV which
may be used by end users to access the Business E-Banking Services made
available by M&I.

Internet Browser shall mean software designed to locate and access Web Sites
when properly installed and run on a computer with Internet access.

Internet Browser Banking Option shall mean the method of accessing the Business
E-Banking Services using an Internet Browser and a computer with Internet
access.

Windows Banking Option Software shall mean the M&I proprietary programs, data
bases and other microcomputer-based (PC) software for Windows which, when
properly installed on an End User’s personal computer, provide End User with
access to the Business E-Banking Services. The Windows Banking Option Software
is considered M&I Software as defined in the Agreement. The various modules of
the Windows Banking Option Software are set forth in Attachment 1 hereto.

Administrative Workstation (hereinafter referred to as “Workstation”) shall mean
the M&I proprietary programs, data bases and other microcomputer-based (PC)
software for Windows ® which, when properly installed at the Customer’s
location, enable Customer to electronically administer End User account
activities (including implementation, setup, changes, electronic mail, and
various reporting functions). The Workstation is considered M&I Software as
defined in the Agreement.

Business E-Banking Services shall mean those services made available by M&I and
described in Attachment 1 below which allow End Users to obtain access to
information with respect to their accounts at the Customer and to perform
certain electronic banking transactions to such accounts.

Business Hours shall have the meaning set forth in Paragraph 10.

End User shall mean a business customer of Customer which has been authorized by
Customer to receive the Business E- Banking Services through Customer.

Internet is a network of interconnected computers and computer networks, each of
which is administered and maintained by individual organizations and
institutions.

ISP is an acronym for Internet Service Provider, which is an entity that
provides access to the Internet to personal computer users.

Materials shall mean the M&I on-line and printed reference manuals and such
other documentation or materials related to the Windows Banking Option Software
and Business E-Banking Services as may be provided by M&I to Customer and/or End
Users for use in connection with the Windows Banking Option Software and the
Business E-Banking Services.

Monthly Unit Sales Minimum shall have the meaning set forth in Attachment 1.

Multi-Customer Installation shall mean a Banking entity with any one of the
following conditions: (i) more than one physical location that originates (e.g.,
transmits) balance files to M&I; (ii) more than one physical location that is
the destination for ACH files transmitted by M&I; and/or (iii) a relationship
with a non-affiliated Banking entity for the re-marketing of the Windows Banking
Option Software and Business E-Banking Services.

Pricing Schedule shall mean Attachment 1 hereto.

Single-Customer Installation shall mean a Banking entity with (i) one physical
location that originates (e.g. transmits) balance files (containing account and
detail data) to M&I and (ii) one physical location that is the destination for
ACH files transmitted by M&I to a Banking entity or its designee.

 

© 1999, M&I Data Services    2    First Midwest BE Amend 6



--------------------------------------------------------------------------------

System shall mean the computer hardware owned and operated by M&I at an M&I data
center, which is installed there for the purpose of making the Business
E-Banking Services available for Customer’s and End User’s use under this
Business E-Banking Agreement.

Web Site shall mean a unique location on the World Wide Web containing web pages
that can be accessed by a personal computer user through use of an Internet
Browser.

World Wide Web shall mean a system of Internet servers that support documents
(web pages) formatted in a language called HTML (HyperText Markup Language) that
supports links to other documents as well as graphics, audio, and visual files.

 

2. Business E-Banking Services

Subject to the terms and conditions set forth in the Agreement, this Schedule,
and the Attachments hereto, M&I agrees to provide to Customer those Business
E-Banking Services described in the Attachments hereto.

 

3. Grant of License; Title; Customer’s Right to Sublicense Software; Private
Labeling

 

  A. Subject to the terms and conditions set forth in the Agreement, this
Schedule and the Attachments hereto, which are incorporated herein by reference,
M&I hereby grants to Customer the following non-exclusive and non-transferable
rights:

 

  i) The right to use the Workstation pursuant to the rules that are established
by M&I as set forth in the Materials. The Workstation shall be used by Customer
only in connection with the Business E-Banking Services.

 

  ii) The right to market the Windows Banking Option Software and Business
E-Banking Services to End Users.

 

  iii) The right to sublicense the Windows Banking Option Software under the
Customer’s name and private label to End Users who agree to the terms and
conditions of the licensing agreement set forth in Attachment 2 hereto.

 

  B. Except for the rights granted to Customer under this Schedule, Customer
shall not have any interest in the Windows Banking Option Software, the
Workstation, the Business E-Banking Services or any related materials provided
to Customer by M&I, which shall at all times remain the sole and absolute
property of M&I. M&I shall retain all right, title and interest in and to all
copyrights, trademarks, service marks, trade secrets, other proprietary rights
in applicable logos, product names relating to the Windows Banking Option
Software, the Workstation, the Business E-Banking Services or any related
materials provided to Customer by M&I. Customer may not obscure, alter or remove
any such copyright, trademark, service mark, trade secret or other proprietary
notices. Except as expressly set forth in this Schedule, Customer may not
assign, loan, sublicense or otherwise transfer the Windows Banking Option
Software or the Administrative Workstation or any component thereof or alter,
modify or adapt (or cause to be altered, modified or adapted) these computer
programs; provided Customer may make copies as needed of such computer programs
solely for its own backup purposes in support of its use of such computer
programs.

 

  C. CUSTOMER MAY NOT DECOMPILE, DISASSEMBLE, REVERSE ENGINEER, OR MAKE OR
DISTRIBUTE ANY OTHER FORM OF, OR ANY DERIVATIVE WORK FROM, THE WINDOWS BANKING
OPTION SOFTWARE OR THE WORKSTATION.

 

  D. Customer may not export the Windows Banking Option Software or
Administrative Workstation outside the United States of America, either directly
or indirectly.

 

  E. M&I reserves the right to require the Customer to sign additional documents
prior to providing Customer any additional services, including, but not limited
to, M&I’s marketing services and the use of any of the optional modules of the
Business E-Banking Services.

 

4. Pricing; Invoicing; Termination for Failure to Pay

 

  A. Customer shall be assessed and shall pay fees for the Business E-Banking
Services as set forth in this Paragraph 4. Such fees and charges shall be
subject to change on an annual basis as provided under the Agreement.

 

  B. The initial implementation fee for Windows Banking Option Software is
applicable to Single-Customer Installations only and includes the capability for
the Windows Banking Option Software and demonstration diskettes to display one
image/Customer logo. At Customer’s option, the right to market the Business
E-Banking Services and license the Windows Banking Option Software may be
extended to Multi-Customer Installations that may exist or develop as a result
of mergers and/or acquisitions or Customer operational requirements. In addition
to the fees set forth in Attachment 1, a Multi-Customer implementation fee will
be mutually agreed to in writing between M&I and Customer.

 

© 1999, M&I Data Services    3    First Midwest BE Amend 6



--------------------------------------------------------------------------------

  C. The Windows Banking Option Software per copy price set forth in Attachment
1 hereto includes the software media, documentation, packaging, PIN and password
mailing, warehousing and shipment of copies of the Windows Banking Option
Software by M&I to End Users at Customer’s written or electronic direction.

 

  D. The Web-based Option set forth in Attachment 1 hereto includes packaging,
PIN and password mailing, warehousing and shipment of copies of the Starter Kits
by M&I to the End Users related to the Business E-Banking Services.

 

5. Equipment

Customer is responsible for providing its own equipment for the Workstation. The
minimum configuration requirements of the PC equipment that Customer will need
to use the Workstation and that End Users will need to use the Windows Banking
Option Software is set forth in the Materials. M&I shall not be responsible for
supplying any equipment to Customer or End Users related to the Business
E-Banking Services.

 

6. Access to Business E-Banking Services Utilizing Third-Party Accounting
Software

 

  A. Customer agrees to participate in the promotion of the Business E-Banking
Services to its business customers which are users of ASV Software as follows:

 

  (i) Customer will (a) work with M&I to promptly complete the implementation
efforts necessary to permit End Users to access the Business E-Banking Services
using the ASV Software, (b) work with M&I to promptly process enrollments by End
Users who subscribe to the Business E-Banking Services using the ASV Software,
and (c) communicate with and train its branch or other authorized personnel to
be knowledgeable with respect to the Business E-Banking Services offered by
Customer which may be accessed by End Users using the ASV Software without
having to provide the End User with a copy of M&I’s proprietary Business Express
software.

 

  (ii) Customer will not receive any compensation from the sale or licensing of
the ASV Software. End Users will obtain the ASV Software through the software
distribution channel(s) used by the ASV in its sole discretion.

 

  (iii) Upon completion of the implementation effort referenced in Paragraph
(i)(a) above, Customer shall pay M&I an ASV Implementation Fee in the amount of
$5,000, which is waived as part of the implementation of the interface with
Intuit.

 

  (iv) Customer will set the retail price for the Business E-Banking Services
used by its End Users, and such pricing shall apply to End Users using the
Business E-Banking Services, regardless of whether they access such services
through the ASV Software or other means. Usage of the Business E-Banking
Services by End Users through the ASV Software shall be credited toward
Customer’s attainment of any minimum monthly commitment required under the
Agreement.

 

  (v) Customer shall pay a fulfillment kit/security letter fee to M&I in the
amount of $5.00 for each End User who subscribes to receive Business E-Banking
Services through the ASV Software. If the End User is also provided the Windows
or Internet product options, then the fees listed in the Agreement for such
product options shall also apply.

 

  (vi) All monthly, per transaction, and other usage fees which Customer is
obligated to pay to M&I under the Agreement will be assessed for usage by End
Users who access the Business E-Banking Services through the ASV Software.

B. M&I and/or the ASV may promote the ASV Software through miscellaneous
marketing channels, which may include in-box promotions, mailers, web sites, and
VAR networks. Customer authorizes M&I and the ASVs to include the Customer’s
name on a list of financial institutions offering Business E-Banking Services
which may be accessed by use of the ASV Software (provided that the ASV Software
licensee has a Banking relationship with Customer), and to promote Customer’s
participation in this distribution channel for the Business E-Banking Services.
Customer also authorizes each ASV to add Customer’s logo, in the form of an
icon, to the ASV Software for point-and-click access by end users to the
Business E-Banking Services. Customer agrees that M&I and/or the ASV may use
Customer’s name and logo and any name or logo used by the Customer to brand the
Business E-Banking Services (a) to promote the fact that end users of the ASV
Software may access data and perform transactions on their accounts with
Customer as permitted through the Business E-Banking Services, and (b) to
download to a Customer’s personal computer upon the Customer’s initial use of
the Business E-Banking Services through the ASV Software.

 

© 1999, M&I Data Services    4    First Midwest BE Amend 6



--------------------------------------------------------------------------------

C. Customer shall promote the Business E-Banking Services accessible through the
ASV Software through miscellaneous marketing channels which may include mailers,
in-branch materials, and web sites.

D. M&I shall record the number of End Users who subscribe to the Business
E-Banking Services through the ASV Software and may report these numbers to the
ASV. Customer will share with M&I comments, complaints, and/or other feedback it
may receive from End Users regarding the ASV Software.

 

7. Customer Service Enrollment, Software Distribution and Internet Access

 

  A. Customer will use the Workstation to enter in the System the names of its
business customers authorized to receive the Windows Banking Option Software and
Business E-Banking Services.

 

  B. M&I will distribute the Windows Banking Option Software to Customer’s End
Users based on the customer address information that Customer enters through the
Workstation. Customer address accuracy is the responsibility of Customer. M&I
will produce the Windows Banking Option Software and maintain inventory based on
quarterly sales projections supplied by Customer for any Customer private
labeled Software.

 

  C. M&I may also distribute Windows Banking Option Software updates to End
Users electronically or via diskette/CD-ROM. The Materials will provide
instructions to End Users on installation of the Windows Banking Option
Software.

 

  D. If the Customer has elected to utilize the Internet Browser Banking Option
as an access method, any End User may utilize the Internet Browser installed on
its modem-equipped personal computer to dial into an ISP and access the System
through the Business E-Banking Services Web Site, whereupon the End User will be
requested to provide user identification and password information. Upon
validation of an End User’s response to such information request, the End User
shall be allowed access to the System for the purposes of using the Business
E-Banking Services. The Internet Browser Banking Option does not include, nor
shall M&I be responsible to provide to Customer or End Users, the Internet
Browser required to access and use the Internet Browser Banking Option. Under
the Internet Browser Banking Option, a copy of the Windows Banking Option
Software is not required to reside on the End User’s computer, nor will a copy
be automatically provided to an End User during the enrollment process.

 

8. Availability of System and Services

The System and Business E-Banking Services and any particular aspect thereof
shall be available for access and use during the normal hours offered generally
by M&I. In the event of an interruption or outage during such time, M&I will use
reasonable efforts to restore the availability of the System and Business
E-Banking Services as quickly as possible. M&I may change its general
availability periods from time to time and shall give Customer at least thirty
(30) days prior written notice of any changes in such hours of availability. M&I
may, by written notice to Customer, make particular portions of the Business
E-Banking Services available during periods other than the general availability
periods described above. In such event, Customer may, at its option and subject
to any additional charges applicable thereto (as set forth in the applicable
notice) use the Business E-Banking Services at such other times.

 

© 1999, M&I Data Services    5    First Midwest BE Amend 6



--------------------------------------------------------------------------------

9. M&I Support

 

  A. M&I maintains a Customer Operations Support Group which is available to
provide support and is responsible for monitoring the receipt and transmission
of data files for between the Customer, or its designated data processor, and
M&I. The availability of this support group consists of on-M&I-location staffing
from 6:00 AM - 8:00 PM Eastern Time, Monday through Friday, excluding M&I
recognized national holidays, with on-call pager support during other times. The
pager support goal is to respond within thirty (30) minutes of a page. This
service level is not part of the penalties, but First Midwest reserves the right
to reopen if issues arise. M&I reserves the right to change these hours subject
to prior notification to Customer.

 

  B. M&I maintains a Business E-Banking Customer Partner Help line that shall
respond to Customer telephone inquiries relating to the Workstation, Windows
Banking Option Software and Business E-Banking Services. M&I shall make
available to Customer a toll-free telephone line for contacting such service
group during the hours of 8:00 A.M. to 8:00 P.M. Eastern Time, Monday through
Friday, excluding national holidays recognized by M&I (“Business Hours”). M&I
reserves the right to change these hours subject to prior notification to
Customer.

 

  C. M&I maintains a Customer Hotline that shall respond to End User telephone
inquiries relating to the Windows Banking Option Software and Business E-Banking
Services. M&I shall make available to Customers/End Users, a toll-free telephone
line for contacting such service group during the hours of 8:00 A.M. to 8:00
P.M. Eastern Time, Monday through Friday, excluding national holidays recognized
by M&I. M&I reserves the right to change these hours subject to prior
notification to Customer.

 

10. Performance Measures

 

  A. Customer will use reasonable efforts to ensure that M&I has received End
User balance data and all other account information by 6:00 A.M. Eastern Time
each day. If the data is not received by that time, Customer may issue an alert
message to End Users alerting them of the delay via an alert feature within the
Workstation. M&I shall have no responsibility to provide the Business E-Banking
Services with respect to such balance data and other account information until
it has been received and processed accordingly.

 

  B. M&I maintains various standards to measure service quality. Such standards
are described in further detail in Attachment 3 hereto.

 

11. Indemnification

The following shall be added to Customer’s indemnities under Section 14.2(A) of
the Agreement: (a) any transactions initiated by End Users; (b) transactions
effected with a lost, stolen, counterfeit or misused PIN issued to any End User;
(c) any Failed Payments or Reversed Payments initiated by an End User;
(d) content or information prepared or distributed by Customer regarding or
relating to the Business E-Banking Services (including without limitation
information included in Customer’s web site, if any, or any changes thereto);
(e) tortious acts or omissions by any End User; (f) any claim of infringement by
any third party with respect to any private label used by Customer to identify
the Business E-Banking Services, or Customer’s trade name, trade marks, or
logos; and (g) economic loss or damage to any End User arising from M&I’s
performance of or failure to perform the Business E-Banking Services (including,
without limitation, any late charges imposed by bill payment payees for late
payment).

 

12. Responsibility For Bill Payments

If Customer has elected to receive M&I’s Bill Payment Services, Customer
understands that it is fully responsible for the availability of good funds
necessary to settle the bill payment activities of End User’s initiated through
the use of the Business E-Banking Services. M&I shall initiate debit ACH entries
against each End User’s designated account for bill payment activities initiated
by End Users. Customer is and shall remain solely and exclusively responsible
for the entire amount of any and all Failed Payments and Reversed Payments (as
those terms are defined below) initiated by any End User. For purposes of this
Section 13, a “Failed Payment” is any bill payment processed for and on behalf
of an End User which fails to be completed due to insufficient funds in the
applicable depository account or for any other reason outside M&I’s control. A
“Reversed Payment” is any bill payment processed for and on behalf of an End
User which is reversed for any reason and cannot be charged back to the End
User’s account due to insufficient funds or any other reason outside M&I’s
control.

 

© 1999, M&I Data Services    6    First Midwest BE Amend 6



--------------------------------------------------------------------------------

ATTACHMENT 1

Business E-Banking and Bill Payment Services. Fees, and Charges

1. Business E-Banking Fees and Charges

1. Implementation Fees

 

Web Only Implementation  

 

  See Table Below

Standard platform implementations included:

 

  •  

Web, Standard

 

  •  

Accounting Software, Standard

Standard support implementations included:

 

  •  

End User Support—Telephone and Email, Standard

 

  •  

Bank Partner Operations Support

 

  •  

Administrative Workstation—up to 5 people

Module implementations included:

 

  •  

Balance Reporting

 

  •  

Transfers

 

  •  

Stop Payment

 

  •  

Cash Disbursement, Direct Deposit, Vendor Payments (when available)

 

  •  

Wires

 

  •  

Email

 

  •  

Account Reconciliation

 

  •  

Bill Payment

 

     M&I COST    FMB Price

Implementation Fees - per Bank

   $ 7,500 WAIVED    $ 8,475 WAIVED        
 
  (one time as part of
the initial
implementation)

 

© 1999, M&I Data Services    7    First Midwest BE Amend 6



--------------------------------------------------------------------------------

2. Ongoing Fees

 

     M&I Cost     FMB Price  

Monthly Unit Sales Minimum

   $ 1,500 *    $ 1,500 * 

For months 1 through 6, monthly minimum is waived. For months 7 and thereafter,
monthly minimum is $1,500

    

End User Module, Platform, and Technical Support Monthly Fees (up to 3 accounts
per end user per month)

   $ 20.44      $ 23.09   

Additional accounts per user per month

   $ 2.65      $ 3.00   

Transaction Fees

    

Cash Disbursement / Direct Deposit

   $ 0.133/ea.      $ 0.15/ea.   

Wire Transfer Request

   $ .885/ea.      $ 1.00/ea.   

Consumer Bill Payment

   $ .29/ea.      $ .33/ea.   

Commercial Bill Payment

   $ .29/ea.      $ .33/ea.   

3. Miscellaneous Fees

 

     M&I Cost    FMB Price

Product Fulfillment and Upgrade Fees

   $ 13.27/kit    $ 15/kit

Information Kit (includes doc, security and admin info, required for each end
user)

     

Disk Set (Business Express disks*, required for each Windows user, may be
required for version upgrades)

   $ 13.27/kit    $ 15/kit

* does not include any accounting software or accounting software licenses

     

Reports and Special Task Fees

     

Fax Reports Per Page

   $ .44/page    $ .50/page

Enable Deleted User

   $ 17.70/user    $ 20/user

Restore Deleted User Data

   $ 44.25/user    $ 50/user

Billing Fees

     

Monthly Summary Invoice

     No Charge      No Charge

Detail Invoices on Paper

   $ .885/page    $ 1/page

Electronic Invoice Detail File (Auto Transmission)

   $ 44.25/month    $ 50/month

Electronic Invoice Detail File (Manual Transmission)

   $ 177/month    $ 200/month

 

© 1999, M&I Data Services    8    First Midwest BE Amend 6



--------------------------------------------------------------------------------

4. Private Label Fees

Web—Private Label Implementation

Includes branding options, as Mom.

 

  •  

Bank Name

 

  •  

Bank Product Name

 

  •  

Bank Logo (148 x 60 pixels)

 

  •  

Bank Home Page Link

 

  •  

Background Color for Navigation Region of Web Page

 

  •  

Background Color for Legend Region of Web Page

 

  •  

Background Color for Application Region of Web Page

 

  •  

Text Color

 

  •  

Link Colors

 

  •  

Viewed Link Color

 

  •  

Active Link Color

 

  •  

Table & Register Control Colors

 

  •  

Heading Lines

 

  •  

Lighter Color for Alternating Lines

 

  •  

Darker Color for Alternating Lines

 

  •  

Ad Rotator Schedule

 

  •  

Up to 5 Ad Images (468 x 60 pixels)

 

  •  

Link to URL

 

  •  

Weight of Ad to Control Display

 

  •  

Enrollment Message Destination

 

  •  

Internet Address; or

 

  •  

Administrative Workstation

 

     M&I Cost    FMB Price

WEB Private Label Implementation

(see above)

   $ 8,550 one time fee    $ 9,660 one time fee

WEB—Private Label Maintenance

   $ 1,327/year    $ 1,500/year

End User Technical Support—Private Label Implementation

   $ 884 one time fee    $ 1,000 one time fee

End User Technical Support—Private Label Maintenance

   $ 353/month    $ 400/month

End User Technical Support—Private Label Maintenance

   $ .44/FaxBack page    $ .50/FaxBack page

 

© 1999, M&I Data Services    9    First Midwest BE Amend 6



--------------------------------------------------------------------------------

ATTACHMENT 2

End-User (Windows Only) Software License Agreement

IMPORTANT—READ CAREFULLY. BY CLICKING THE ACCEPTANCE BUTTON OR INSTALLING THE
SOFTWARE, YOU AGREE TO THE TERMS AND CONDITIONS OF THIS END-USER SOFTWARE
LICENSE AGREEMENT. IF YOU DO NOT AGREE TO ALL OF THE TERMS OF THIS LICENSE
AGREEMENT, CLICK THE BUTTON THAT INDICATES YOU DO NOT ACCEPT THE TERMS AND DO
NOT INSTALL THE SOFTWARE. IN SUCH EVENT, YOU MAY NOT USE OR COPY THE SOFTWARE,
AND YOU SHOULD PROMPTLY CONTACT THE CLIENT SERVICES HELPLINE BY CALLING THE
PHONE NUMBER LISTED ON THE SECURITY LETTER SENT UNDER SEPARATE COVER FROM THIS
SOFTWARE, FOR INSTRUCTIONS ON THE RETURN OF THE SOFTWARE.

This End-User License Agreement (the “License Agreement”) between you (either as
an individual or as an authorized representative for an entity) and M&I Data
Services, a division of Marshal! & Ilsley Corporation (M&I) sets forth the terms
and conditions for your use of the software product(s) (the “Software”). The
Software includes computer software, any printed materials, any electronic
documentation and any modifications, revisions, or enhancements received by you
from M&I from time to time.

1. Grant of License. This License Agreement grants you the following rights and
limitations:

You are granted a limited, nonexclusive, nontransferable license to use the
Software on one (1) computer at any one time, subject to the terms of this
License Agreement.

You may not assign, sell, distribute, lease, rent, sublicense, or transfer the
Software or this license or disclose the Software to any other person.

You may not make copies, translations, or modifications of or to the Software,
except you may make one (1) copy of the Software for backup purposes in support
of your use of the Software.

You may not reverse-engineer, merge, de-compile, disassemble or attempt to
discover the source code or structural framework of the Software, or sublicense,
lease, rent, or assign the Software to any other person or entity.

2. Limited Warranty; Liability

M&I warrants that for a period of ninety (90) days from the date of receipt, the
Software, if operated as directed, will perform substantially in accordance with
the accompanying written materials and electronic documentation. M&I does not
warrant, however, that your use of the Software and related services will be
uninterrupted or that operation of the Software and related services will be
error-free or secure.

M&I further warrants, for a period of ninety (90) days from date of receipt,
that the media on which the Software is furnished is not defective and that the
programs are properly recorded on such media.

M&I’s sole liability for any breach of this warranty shall be, in M&I’s sole
discretion: (i) to replace your defective media or Software; or (ii) to advise
you how to achieve substantially the same functionality with the Software as
described in the documentation through a procedure different from that set forth
in the documentation or if the above remedies are impracticable, to refund the
license fee, if any, you paid for the Software. Repaired, corrected, or replaced
Software and documentation shall be covered by this limited warranty for the
period remaining under the warranty that covered the original Software, or if
longer, for thirty (30) days after the date (a) of delivery to you of the
repaired or replaced Software, or (b) M&I advised you how to operate the
Software so as to achieve substantially the same functionality described in the
documentation.

 

© 1999, M&I Data Services    10    First Midwest BE Amend 6



--------------------------------------------------------------------------------

If, during the warranty period, you make any modifications to the Software; or
if the media is subjected to accident, abuse, or improper use; or if you violate
the terms of this Agreement, then the warranty shall immediately terminate.
Moreover, this warranty shall not apply if the Software is used on or in
conjunction with hardware or software other than the unmodified version of
hardware and software with which the Software is designed to be used as
described in the documentation.

THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES. M&I MAKES NO OTHER
WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT OF THIRD PARTIES’ RIGHTS. EXCEPT AS EXPRESSLY STATED HEREIN, THE
SOFTWARE IS PROVIDED “AS IS”. MOREOVER, IN NO EVENT WILL WARRANTIES PROVIDED BY
LAW, IF ANY, APPLY UNLESS THEY ARE REQUIRED TO APPLY BY STATUTE NOTWITHSTANDING
THEIR EXCLUSION BY CONTRACT. NO PARTY OTHER THAN M&I IS AUTHORIZED TO MAKE
MODIFICATIONS, EXTENSIONS, OR ADDITIONS TO THIS LIMITED WARRANTY.

IN NO EVENT AND UNDER NO LEGAL THEORY, TORT, CONTRACT, OR OTHERWISE, INCLUDING
NEGLIGENCE SHALL M&I, ITS THIRD PARTY SUPPLIERS, OR RESELLERS BE LIABLE TO YOU
OR ANY OTHER PERSON OR ENTITY FOR ANY SPECIAL, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES FOR PERSONAL INJURY, LOSS OF BUSINESS PROFITS, COMPUTER
FAILURE OR MALFUNCTION, BUSINESS INTERRUPTION, LOSS OF BUSINESS INFORMATION, OR
ANY OTHER PECUNIARY LOSS) ARISING OUT OF THE USE OR INABILITY TO USE THE
SOFTWARE, EVEN IF M&I HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. IN
ANY CASE, M&I’S ENTIRE LIABILITY UNDER THIS AGREEMENT FOR ANY REASON AND
REGARDLESS OF THE FORM OF THE CLAIM (TORT, CONTRACT, NEGLIGENCE, OR OTHERWISE)
SHALL BE LIMITED TO THE REMEDIES FOR BREACH OF WARRANTY EXPRESSLY PROVIDED UNDER
THIS SECTION 2.

3. Title

Title, copyrights, ownership rights, and intellectual property rights in the
Software (including but not limited to any images, photographs, animation,
video, text, or applications incorporated into the Software), the accompanying
printed or electronic documentation, and any copies of the Software, are and
shall remain with M&I, and/or the third parties from whom M&I has secured the
right to use such rights, if any. The Software is licensed, not sold. The
Software is protected by copyright laws and international copyright treaties, as
well as other intellectual property laws and treaties.

4. Termination

Without prejudice to any other rights, M&I may terminate this Agreement upon ten
(10) days prior notice if you fail to comply with any provision of this
Agreement or if the service agreement between you and the financial institution
through which this Software is made available is terminated for any reason. M&I
will contact the financial institution and give ten (10) days to cure the breach
before actual termination. You agree upon termination to destroy the Software,
together with all copies and modifications, including any copy in your computer
memory or on a hard disk.

5. General

This Agreement represents the complete agreement concerning the license granted
hereunder and may be amended only by a writing executed by both parties. The
acceptance of any purchase order placed by you is expressly made conditional on
your assent to the terms and conditions set forth herein, and not those in your
purchase order. The captions of Sections hereof are for convenience only and
shall not control or affect the meaning or construction of any of the provisions
for this Agreement. If any provision of this Agreement is held to be
unenforceable, such provision shall be reformed only to the extent necessary to
make it enforceable. This Agreement shall be governed by the laws of the State
of Wisconsin, without regard to conflicts of law provisions. Regardless of any
disclosure made by you to M&I of an ultimate destination of the Software, you
will not export and/or re-export either directly or indirectly the Software
without first obtaining, at your own expense, a license from the United States
government, as required.

 

© 1999, M&I Data Services    11    First Midwest BE Amend 6



--------------------------------------------------------------------------------

6. Access to Services

You may be able to use the Software to directly access certain services
(“Services”) made available to you by the financial institution with which you
maintain deposit accounts (the “Customer”). M&I is not responsible for the
quality, availability, or performance of such Services in any way. The terms and
conditions on which you receive such services are subject to your agreement with
the Customer, if any, and you agree that M&I has no liability to you for any
loss or damage arising from your use of the Services.

7. No Waiver

No waiver of any of M&I’s rights or remedies will be effective unless the waiver
is in writing and signed by an authorized officer of M&I. Delay or omission on
the part of M&I in exercising any right or remedy is not a waiver of the right
or remedy. A The fact that M&I may waive a right or remedy on any one occasion
does not affect M&I’s authority to enforce a right or remedy on any future
occasion.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

© 1999, M&I Data Services    12    First Midwest BE Amend 6



--------------------------------------------------------------------------------

ATTACHMENT 3

Performance Measurements and Standards

M&I maintains various standards for the measurement of service quality. Such
standards are measured monthly on a calendar basis. The first month to be
measured and reported shall be the fourth (4th) month following the date hereof.
Within twenty-five (25) calendar days of the end of each month, M&I agrees to
make a report available to Customer indicating M&I’s performance with respect to
each of the following standards. M&I agrees to review such report with
appropriate personnel of Customer on a periodic basis. M&I’s calculations of its
performance with respect to each standard shall be based on data captured by its
internal systems. M&I agrees to use its reasonable efforts to meet each standard
set forth below.

Computer Operations

System Availability. M&I shall use reasonable efforts to make access to the
System available twenty-four (24) hours per day, seven days per week; provided,
however, that scheduled maintenance may occur between Saturday 10:00 PM and
Sunday 1:00 PM Eastern Time. In the event of an interruption or outage during
such time as the System is to be available, M&I will use its reasonable efforts
to restore the availability of the System as quickly as reasonably possible. M&I
shall measure the availability of the System by computing the cumulative number
of minutes which the System is actually available for access, divided by the
total number of minutes during this same period. This standard is expressed as a
percentage of time the System is available for access, and M&I shall use its
commercially reasonable efforts to assure that the System shall not be
unavailable for less than two (2) hours per month. In the event Customer agrees
to allow M&I to perform routine maintenance or the upgrading of computer
hardware which may require the System to be off-line during the aforementioned
availability times, such off-line times shall not be included in determining the
attainment of this standard.

On-line Availability. M&I will ensure that its on-Oline computing facilities for
System and Business E-Banking and any particular aspects thereof shall be
available for the processing of Customer’s on-line transactions at a minimum of
ninety nine percent (99.0%) of the time, as prescribed by Customer, measured
over a calendar month at the point of departure from M&I’s communications
controller. The time prescribed by Customer for each processing day for which
on-line computing facilities shall be made available for each product or service
is set forth below. Processing day shall mean any weekday which is not declared
a holiday by the Federal Reserve Bank of Chicago. “Availability” for purposes of
this paragraph shall be expressed as a percentage for each calendar month and
shall be the number 100 less the ratio of (i) time period of unscheduled outages
over (ii) total time prescribed less the time period of scheduled outages.

Penalties

If M&I is deficient in any standard:

M&I will pay a credit of five percent (5%) of the affected applications for the
first month following receipt of notice of the deficiency.

If the deficiency continues for sixty (60) days, a credit of ten percent
(10%) will be paid for the next month’s applicable invoice. If the deficiency
remains for ninety (90) days or more, a credit of twenty percent (20%) will be
paid for the third and each of the subsequent months of continued deficient
performance thereafter.

Customer Data Processing

BAI transmission window. While the System is capable of receiving a high speed
previous day balance data file (utilizing an industry standard BAI format) at
any time during which the System is available, technical support staff are
available starting at 6:00 AM Eastern Time each business day to monitor such
processing.

BAI update processing turnaround. M&I Data Services processes the Balance
Reporting data on behalf of the Customer and will use its reasonable efforts to
meet the quality standard of providing data for end-user access by 8:00 a.m.
EST. In the event M&I Data Services does not meet 8:00 a.m. EST, all reasonable
efforts will be made to make previous day balance data available as soon as
possible.

 

© 1999, M&I Data Services    13    First Midwest BE Amend 6



--------------------------------------------------------------------------------

LOGO [g95311metavante.jpg]

 

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT, to the Outsourcing Agreement dated July 1, 1999 (the
“Agreement”) is made as of this 31 day of March, 2000, by and between the
undersigned parties, and does hereby alter, amend, and modify the Agreement and
supersedes and takes precedence over any conflicting provisions contained in the
Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

A. For the purpose of clarification, the following are added to Section 1.2.
Definitions, of the Agreement:

“Conversion” shall mean the transfer of data to M&l’s Systems for the purpose of
processing such data for Customer by M&I, whether such transfer results from
Customer’s acquisition of a new financial institution or portfolio, merger with
another financial institution, or new M&I product/service requested by Customer.
Conversion services provided by M&I do NOT include start-up, one-time, set-up,
third-party fees and charges, or custom programming services.

“Pass-through Fees” shall mean any fee charged by a third-party and billed to
Customer through M&I.

B Section III. Allowances of Schedule 8.1 to the Agreement is hereby deleted in
its entirety and is replaced with the following:

“III. Allowances.

M&l agrees to provide Customer an allocation of ten thousand two hundred fifty
dollars ($10,250) in each month of the term of the Agreement to be applied
against specific charges as provided in this Section.

This allocation is derived by adding sixty (60) programming hours at the
contract rate of one hundred twelve dollars and fifty cents ($112.50) per hour,
plus the amounts of three thousand dollars ($3,000) for general expenses and
five hundred dollars ($500) training expenses. The cost for the sixty
(60) programming hours is built into the monthly processing fee and no
additional charge shall be payable to M&I for the same. With respect to the
remaining allocation specified above totaling three thousand five hundred
dollars ($3,500), the “general” services charged against this allocation will be
discounted twenty-five percent (25%) prior to applying any portion of this
allocation. Therefore, Customer agrees to pay M&I a monthly amount of two
thousand six hundred twenty-five dollars ($2,625) for these discounted services.

This allocation of $10,250 is to be applied to charges for programming and
“general” services (such as training and workshop fees). No portion of the
allocation may be applied to monthly processing services, new product
implementation or licensing fees or to any product/service where a separately
negotiated discount is applicable. Any charges for programming and general
services usage in excess of this monthly amount shall be discounted twenty-five
percent (25%). Pass-through or third party charges shall not be subject to any
discount or credit.

M&I will provide Customer a monthly statement detailing all activity charged
against this allocation. The total monthly allocation may be changed by the
mutual agreement of the parties.”

Except as expressly modified herein, all other terms and conditions contained in
the Agreement remain in full force and effect.

 

© 1999, M&I Data Services       First Midwest Amendment 030200



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

M&I DATA SERVICES, a division of Marshall & Ilsley Corporation (“M&I”) By:  

LOGO [g95311ex10_24pg109a.jpg]

Name:   [ILLEGIBLE] Title:   VICE PRESIDENT FIRST MIDWEST BANCORP, INC.
(“CUSTOMER”) By:  

LOGO [g95311ex10_24pg109b.jpg]

Name:   KENT S. BELASCO Title:   EVP/CIO

 

© 1999, M&I Data Services       First Midwest Amendment 030200



--------------------------------------------------------------------------------

LOGO [g95311m_i-dataservices.jpg]

 

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT to the Outsourcing Agreement dated July 1, 1999 (the “Agreement”)
is made as of this 30 day of June 2000, by and between the undersigned parties,
and does hereby alter, amend, and modify the Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

Customer desires to add the Predictive Risk Management services (“PRM Services”)
to its Agreement with M&I. The description of the PRM Services are set forth on
attached Exhibit A and the related fees are set forth on attached Exhibit B.

The term of this Amendment shall be in effect for a period of twelve (12) months
from the date of execution of this Amendment.

Any Services requested by Customer which are not specifically priced as of the
date of this Amendment shall be considered New Services, and will be charged in
keeping with the current discount arrangement between the undersigned parties.

Except as expressly modified herein, all other terms and conditions contained in
the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

M&I DATA SERVICES, a division of Marshall & Ilsley Corporation (“M&I”) By:  

LOGO [g95311ex10_24pg110a.jpg]

Name:   Gregory T. Nurre Title:   President Enterprise Solutions Group By:  

LOGO [g95311ex10_24pg110b.jpg]

Name:   Frank G. D Angelo Title:   Senior Vice President, Electronic Funds
Delivery FIRST MIDWEST BANCORP By:  

LOGO [g95311ex10_24pg110c.jpg]

Name:   Kent Belasco Title:   Executive Vice President



--------------------------------------------------------------------------------

EXHIBIT A

Description of Services

PRM SERVICES

System Description

M&I Data Services’ PRM solution will be utilized for VISA/MasterCard™ debit-card
transactions (PINned and non-PINned) and will be monitored by M&I’s Risk
Management department.

M&I’s PRM solution utilizes neural-network technology that can help financial
institutions minimize fraud by learning customer buying habits. Comparing
against previous card usage keeps “false positives” to a minimum. PRM is not
comparing against an institution’s general customer spending habits. This tends
to cause a high level of false positives. PRM will assign a score to every
transaction, with higher scores representing more suspicious transactions.

M&I’s Risk Management department will analyze current fraud trends and build
rules to match the fraud trends. These rules are very dynamic and are modified
frequently as the fraud environment changes. Risk Management has the capability
of building rules for various transactions types, regardless of the score for
the transaction. For example, a rule could be built for all transactions that
occur in Japan or all automated fuel purchases in Los Angeles.

PRM monitors transactions in near realtime, within minutes of the transaction
being authorized, and will not impact the customer at the point of sale.
Near-realtime monitoring can help limit the number of fraudulent transactions
that will post against a customer’s account. With near-realtime alerts, fraud
analysts can detect fraud quickly and close suspicious accounts.

Process Description

When authorizations are routed to M&I Data Services for approval, the PRM system
compares data from the current authorization with recent history completed on
that card. The system assigns a score to each authorization. Based on the
scoring parameters and rules established by Risk Management, certain
authorizations will generate alerts that will cause the authorizations to be
routed to queues for review by fraud analysts.

The fraud analysts monitor the queues and contact cardholders if they believe
the activity is suspicious. The analysts contact the cardholders by using the
information contained on the Cardbase Management System (CMS) 611/616 screen.

When a fraud analyst contacts a cardholder, one of the following scenarios will
take place:

 

  1. The cardholder will confirm that the transaction(s) was valid.

 

© 2000, M&I Data Services    2    First Midwest Amendment PRM 060100



--------------------------------------------------------------------------------

No action will be taken on the cardholder’s account.

 

  2. The cardholder will confirm that the transaction(s) was fraudulent.

The fraud analyst will hot-card the account on CMS. The analyst will list the
card on MasterCard’s Stand-in file for 180 days or VISA’s Exception file until
the card’s expiration date. If the suspicious activity is occurring in a foreign
country, the analyst will block the appropriate foreign region(s) for 30 days.
The fraud analyst will note the information on the CMS 720 screen for the
financial institution to view.

The fraud analyst will advise the cardholder to initiate a dispute with their
financial institution. The financial institution initiates fraud cases with the
M&I’s Debit Card Services area.

 

  3. The cardholder cannot be reached and transactions seem suspicious.

There are several possible reasons that a cardholder cannot be reached. The
cardholder may not be available or there may be missing or inaccurate telephone
information on CMS. If the cardholder is not available, the fraud analyst will
attempt to leave a message requesting that the cardholder contact our Risk
Management department as soon as possible. If the telephone number is missing or
inaccurate, the fraud analyst will proceed with the investigation

If activity is highly suspicious, the Cardbase status on the account will be
changed to “warm card” (4). Deposits will be allowed on the account, but
authorizations will be declined. The fraud analyst will not add the card to the
VISA Exception file or the MasterCard Stand-In file. The fraud analyst will note
the information on the CMS 720 screen for the financial institution to view.

Monitoring Schedule

Risk Management’s fraud analysts monitor alerts from 8 a.m. to 9 p.m. (CST) 7
days a week (these hours are subject to change). Holiday coverage hours will be
determined by the M&I Risk Management department. The Risk Management
department’s telephone number is 1-800-221-5920, Extension 7422.

Cardbase Reports

Financial institutions should review all of their daily exception file
maintenance reports, including the Call Center report 881 (MasterCard) and 781
(VISA). The Call Center report should be reviewed to verify negative status and
make reissuing decisions. The financial institution can view exception file
maintenance on the card level on the CMS 716 (MasterCard) and 717 (VISA)
screens.

 

© 2000, M&I Data Services    3    First Midwest Amendment PRM 060100



--------------------------------------------------------------------------------

PRM Reports

Currently, there are no generated reports available specifically for PRM. As
indicated previously, financial institutions should review their daily Call
Center report to find information related to maintenance performed on their
cardholders’ accounts. Actions that occur on cardholder accounts are also
reported on the CMS 720 screen as described in the preceding section of this
document.

Implementation Requirements

In order to begin the implementation process for PRM, a financial institution
will need to submit a written request to their assigned account manager or an
EFD Services sales representative. After a request is received, the financial
institution will be assigned an EFD Conversion Representative or Product Support
Representative who will schedule the implementation. The Representative will
work through the process of setting up the financial institution on the PRM
product.

A critical component of the implementation is the completion of an introductory
conference call between the financial institution and our Risk Management
department. This is the initiation of the relationship between Risk Management
and the financial institution and is used to further educate the financial
institution on the process.

In order to use PRM, additional cardholder information is required. The
Conversion Representative or Product Support Representative will work with the
financial institution to obtain necessary cardholder information. In order for
the system to be most efficiently utilized, this information should be loaded on
CMS before PRM can be implemented.

 

  •  

The method used to obtain the required information is dependent upon the type of
relationship the financial institution has with M&I Data Services. It is
critical that cardholder information is regularly maintained so that the
information on CMS is accurate. Failure to maintain accurate information will
increase the time it takes to contact cardholders and may increase fraud losses.

The cardholder information necessary in order to efficiently utilize PRM is as
follows:

 

  •  

Business phone number

 

  •  

Home phone number

 

  •  

Mother’s maiden name

 

  •  

Date of birth

 

  •  

Social security number

 

  •  

Last Address Change date

 

© 2000, M&I Data Services    3    First Midwest Amendment PRM 060100



--------------------------------------------------------------------------------

Non-CIS institutions must provide M&I with a cardholder information file
containing the required data. As non-CIS institutions receive notification from
their customers when this information changes, they must update the CMS 611 and
616 screen. This will provide the fraud analysts with the most current customer
information.

The same information is required for CIS institutions. They are not required to
send in a file, since this information is already maintained on CIS. As CIS
institutions receive notification from their customers when this information
changes, they must update CIS. CMS receives the updated information from CIS.

After PRM has been implemented, the financial institution’s cardholder
transactions will run through PRM to build a historical reference of cardholder
behavior. Fraud Analysts will begin calling cardholders on alerted transactions
after the information has been loaded and the participation indicators have been
set.

M&I Data Services’ PRM System Diagram

 

LOGO [g95311ex1024_p114.jpg]



--------------------------------------------------------------------------------

EXHIBIT B

FEES

 

Conversion and set up fee

   $400.00

Per account

   $.02

Per authorized transaction

   $.005

Transaction alert fee

   $.10

Case review and analysis

   $2.00

 

© 2000, M&I Data Services    6    First Midwest Amend PRM 060100



--------------------------------------------------------------------------------

LOGO [g95311metavante.jpg]

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT, to the Outsourcing Agreement dated July 1, 1999 (the
“Agreement”) is made as of this 1 day of January, 2001, by and between the
undersigned parties, and does hereby alter, amend, and modify the Agreement and
supersedes and takes precedence over any conflicting provisions contained in the
Agreement. All references in the Agreement to “M&I Data Services, a division of
Marshall & Ilsley Corporation” or to “M&I” are replaced with “Metavante
Corporation” or “Metavante”, respectively.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

Effective as of the date of this Amendment, Customer shall no longer pay to
Metavante per CPU second, rather a per account fee of $0.0075 for Data Warehouse
Services. This fee will be in effect until July 1, 2002. Thereafter, for the
remainder of the Term, Customer shall pay for Data Warehouse fees in accordance
with the Cost-Pius scenario outlined in the Fee Schedule (Schedule 8.1) attached
to the Agreement. Accounts stored in the Data Warehouse include, but are not
limited to, CIS, Deposits, Loans, Card Base, Sales Partner sessions, and others
as may be agreed upon by the parties.

In the event Customer’s usage of the Data Warehouse Services materially
diminishes, the parties shall negotiate in good faith, a modification of the
billing methodology for such Services, if appropriate.

Any Services requested by Customer which are not specifically priced as of the
date of this Amendment shall be considered New Services, and will be charged
according to Metavante’s then current prices.

Except as expressly modified herein, all other terms and conditions contained in
the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

  METAVANTE CORPORATION (“Metavante”) LOGO [g95311ex1024_p116.jpg]   By:  

LOGO [g95311ex10_24pg116a.jpg]

  Name:   Thomas J. McBride   Title:   Sr. Vice President, Client Services   By:
 

LOGO [g95311ex10_24pg116b.jpg]

  Name:   Owen J. Sullivan   Title:   President, Client Development and Services
  FIRST MIDWEST BANCORP, INC. (“CUSTOMER”)   By:  

LOGO [g95311ex10_24pg116c.jpg]

  Name:   Kent S. Belasco   Title:   Executive Vice President and Chief
Information Officer

 

© 2001, Metavante Corporation   1   FMW Adenda



--------------------------------------------------------------------------------

LOGO [g95311metavante.jpg]

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT, to the Outsourcing Agreement dated July 1, 1999 (the
“Agreement”) is made as of this 8th day of October, 2001, by and between the
undersigned parties, and does hereby alter, amend, and modify the Agreement and
supersedes and takes precedence over any conflicting provisions contained in the
Agreement. All references in the Agreement to “M&I Data Services, a division of
Marshall & Ilsley Corporation” or to “M&I” are replaced with “Metavante
Corporation” or “Metavante”, respectively.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

Customer desires to receive and Metavante agrees to provide certain ConnectWare
Services, as more fully described on the attached Schedule A. Customer shall pay
for these Services in accordance with the attached Exhibit A.

Any Services requested by Customer which are not specifically priced as of the
date of this Amendment shall be considered New Services, and will be charged
according to Metavante’s then current prices.

Except as expressly modified herein, all other terms and conditions contained in
the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

  METAVANTE CORPORATION (“Metavante”) LOGO [g95311ex1024_p117.jpg]   By:  

LOGO [g95311ex10_24pg117a.jpg]

  Name:   Michael E. Touhey   Title:   President, Market Solutions and Products
  By:  

LOGO [g95311ex10_24pg117b.jpg]

  Name:   Jamie R. Geschke   Title:   Senior Vice President and General Manager
Financial Technology Services   FIRST MIDWEST BANCORP, INC. (“Customer”)   By:  
LOGO [g95311ex10_24pg118c.jpg]   Name:  

KENT BELASCO

  Title:  

EVP / CIO

  By:  

 

  Name:  

 

  Title:  

 

 

© 2001, Metavante Corporation   1   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

SCHEDULE A

CONNECTWARE

 

1. Definitions. These terms are defined as follows:

 

Connectware Product(s): The Connectware Programs and the Documentation.

Connectware Programs: The Connectware computer software programs and interfaces
identified on Exhibit A as well as any Improvements, Enhancements, and
Modifications installed on Customer’s systems.

CPU: Central Processing Unit.

Documentation: Metavante’s standard software user instructions and descriptions
for the Connectware Programs, including tutorials, on-screen help, and operating
procedures, as provided to Customer in printed or electronic form.

Enhancements: Any additional business functions or customizations to the
Connectware Products made generally available by Metavante for a separate charge
to licensers of the Connectware Products.

Improvements: All improvements, extensions, upgrades, and other changes to the
Connectware Product(s) made generally available by Metavante, without a separate
charge, to licensees of the Connectware Product(s) who are under a current
agreement for Maintenance Services. Enhancements (as defined above) are not
Improvements.

Initial Use Period: The period beginning upon the date of completion of
installation of the Connectware Programs and continuing until the fifth
anniversary of the installation date.

Interactive Applications: The applications provided by Customer to its banking
customers using Customer’s selected front end software and the Connectware
Programs.

License: The license rights granted to Customer under Section 2 of this
Amendment.

Maintenance Services: Services which include distribution of Improvements and
Metavante’s reasonable efforts to correct or provide “workaround” for any error
which causes the Connectware Programs to fail to operate in any material respect
in conformance with the Documentation, but not including efforts by Metavante to
correct any malfunction or error if Metavante determines that the malfunction or
error is not a defect in the Connectware Programs or that the malfunction or
error is caused by Customer or is attributable to the use of the Connectware
Programs with hardware or operating systems not specified in the Documentation.

Metavante Systems: The proprietary data processing systems maintained by
Metavante to provide data processing services.

Messaging Services: Interactive application services described in the
Documentation.

Modifications: Alterations and customizations to the Connectware Programs made
by Customer or by Metavante at Customer’s request and/or according to Customer’s
specifications.

Professional Services: Means (a) services provided to install or assist with the
installation of a software product, or (b) services other than Maintenance
Services that are provided, before or after delivery, to customize or modify a
software product in accordance with the user’s specifications or requests, or
services provided by Metavante in investigating and/or resolving errors and
malfunctions that are not covered under Maintenance Services.

Transaction: A Transaction is carried out whenever a single piece or group of
data is pulled from the Metavante host through the use of the Messaging
Services.

 

© 2001, Metavante Corporation   2   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

2 License Rights.

2.1 License Grant. Metavante hereby grants to Customer a personal, nonexclusive,
and nontransferable license and right to use the Connectware Products solely in
connection with Customer’s Interactive Applications set forth in the applicable
Documentation with the Metavante Systems and for no other purposes. Customer
shall not: (a) distribute, sell, assign, transfer or sublicense the Connectware
Products, or any part thereof, to any third party; (b) except as specifically
set forth in this Agreement, adapt, modify, translate, reverse engineer,
decompile, disassemble, or create derivative works based on the Products or any
part thereof; (c) copy the Connectware Products, in whole or in part, without
including appropriate copyright notices; (d) except for providing banking
services to Customer’s customers, use the Connectware Products in any manner to
provide Service Bureau, time sharing, or other computer services to third
parties; (e) export the Connectware Products outside the United States, either
directly or indirectly; or (f) install the Connectware Programs on a different
platform or interface the Connectware Programs to an application written in a
different computer language other than set forth in the Documentation.

2.2 Derivative Works. Customer may use the Connectware Programs for the sole
purpose of developing interfacing applications to the Metavante Systems for the
purpose of accessing the Messaging Services. Customer may use agents or
contractors for the purpose of developing such applications, but Customer
understands and agrees that Customer’s agents and contractors shall have no
rights in the Connectware Programs and shall have access to the Connectware
Programs strictly in accordance with the terms and conditions of the license
rights granted to Customer hereunder. Any derivative works developed by Customer
or its agents and contractors from the Connectware Programs shall be the
exclusive property of Metavante; provided, however, that Customer shall have a
personal, nonexclusive and nontransferable license and right to use such
derivative works solely in connection with Customer’s Interactive Applications.

2.3 Initial License Fee. Upon acceptance of the Connectware Programs by
Customer, Customer shall pay to Metavante the Initial License Fee described in
Exhibit A.

2.4 Termination. The License shall continue until the expiration or termination
of the Agreement for any reason. In addition, Metavante may terminate the
License effective immediately if Customer shall breach the confidentiality
provisions in Section 9 below. Within 10 days of any termination of the License,
Customer shall, at its own expense, return the Connectware Products to Metavante
and destroy all copies thereof. The exercise of any remedy hereunder will be
without prejudice to other remedies available to Metavante. The rights and
obligations of the parties contained in this Section 2.4 and Sections 8 and 9
shall survive termination of the License.

 

3. Delivery and Installation.

3.1 Delivery. Metavante shall deliver to Customer one copy of machine-readable
object code for each of the Connectware Programs and related Connectware
Documentation.

3.2 Installation. For purposes of installing the Connectware Programs, Metavante
agrees to provide Customer with Professional Services subject to the terms of
attached Exhibit B. Metavante shall install the Connectware Programs on the one
(1) CPU identified by Customer.

3.3 Acceptance. Customer shall be deemed to have accepted the Connectware
Products upon delivery.

3.4 Appointment of Coordinators. Customer and Metavante will designate one
(1) person each from their respective organizations to coordinate activity with
respect to the Connectware Products.

3.5 Fees. Customer shall pay Metavante for Professional Services at Metavante’s
then current standard rate for such services.

 

4. Ongoing Metavante Services.

4.1 Maintenance Services. Following payment of the License Fee by Customer, and
subject to Metavante’s right to terminate such services hereunder, Metavante
shall provide Maintenance Services for Customer.

 

© 2001, Metavante Corporation   3   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

4.2 Messaging Services. Beginning upon installation of the Connectware Programs,
and subject to Metavante’s right to terminate such services hereunder, Metavante
shall make the Messaging Services available to Customer.

4.3 Maintenance and Usage Fee. Customer agrees to pay to Metavante a monthly
maintenance and usage fee for the services described in this Section 4.3
(“Maintenance and Usage Fee”). For the Initial Use Period, the Maintenance and
Usage Fee shall be in the amount set forth on Exhibit A. Thereafter, the
Maintenance and Usage Fee for each subsequent twelve (12) month period may be
increased by Metavante subject to any limitations set forth in the Agreement
(the “Fee Schedule”).

4.4 Termination of Services. Notwithstanding anything to the contrary in the
Agreement, Customer shall use, and Metavante shall provide, the services
described in this Section 4 until termination of the License for any reason,
provided that (a) either party may terminate the services following the Initial
Use Period upon providing sixty (60) days’ written notice of termination to the
other party, and (b) Metavante may immediately terminate the services by written
notice to Customer at any time in the event that Customer fails to pay Metavante
any Maintenance and Usage Fee in full when due. In addition, if Metavante
determines, in its reasonable discretion, that transactions initiated by
Customer or its customers, agents or contractors result in problems or errors on
the Metavante Systems, Metavante shall have the right to terminate Customer’s
access to the Messaging Services until such problems or errors are corrected and
Metavante is given reasonable assurances that such problems or errors shall not
reoccur.

5. Additional Services. From time to time, Metavante may develop new
Enhancements to the Connectware Programs. Metavante will make all such options
available to Customer at Metavante’s standard price so long as Customer receives
Maintenance Services, but such options are not included as part of Maintenance
Services under this Agreement.

6. Customer Responsibilities.

6.1 Development and Performance. Customer shall be solely responsible for:

a. Developing the Interactive Applications and testing them on the Metavante
Systems;

b. Performance of the Interactive Applications and resolving all system problems
in a timely manner;

c. Compliance of the Interactive Applications to Metavante’s service levels of
performance and system availability time frames;

d. Complying with Metavante’s security standards in insuring a secure connection
to the Metavante Systems;

e. Testing application changes on Metavante’s test bank environment and
complying with Metavante’s test system availability; and

f. Complying with Metavante’s change control and change certification procedures
as provided to Customer by Metavante.

6.2 Indemnity. In addition to any indemnities provided under the Agreement,
Customer shall indemnify Metavante from, defend Metavante against and pay any
final judgment awarded against Metavante in favor of a Third Party resulting
from: (a) the Interactive Applications; (b) breach of the firewall or any
unauthorized access to information contained in the Interactive Applications;
(c) content or information included in Customer’s Interactive Applications or
web site, if any, or any changes thereto; (d) any transactions initiated by
Customer or its customers; (e) transactions effected with a lost, stolen,
counterfeit or misused access code or number issued to any of Customer’s
customers; and (f) economic loss or damage to Customer’s customers arising from
the Connectware Programs on the Messaging Services.

7. Warranties. Metavante warrants that so long as Customer is receiving the
Maintenance Services, the Connectware Programs will perform in all material
respects consistently with the Documentation. Metavante does not warrant that
the Connectware Products will meet Customer’s requirements, that operation of
the Connectware Products will be uninterrupted or

 

© 2001, Metavante Corporation   4   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

error-free, or that all errors will be corrected. Customer’s sole and exclusive
remedy for a breach of this warranty shall be limited to (a) correction of
defects of which Metavante receives written notice during the period of
Maintenance Services (provided that Customer furnishes, at its expense, modem
and voice telephone line connections suitable for remote diagnosis); or (b) if
such defect cannot be corrected, to terminate this Agreement and return the
Connectware Products to Metavante in return for a refund equal to depreciated
value of the Connectware Programs (based on a 60 month straight line method).
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION, METAVANTE MAKES NO WARRANTIES,
GUARANTEES OR REPRESENTATIONS OF ANY KIND WITH RESPECT TO THE CONNECTWARE
PROGRAMS OR THE SERVICES TO BE PROVIDED HEREUNDER, EITHER EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

8. Intellectual Property. If notified promptly in writing of any action brought
against Customer based on a claim that Customer’s use of the Connectware
Programs infringes a United States patent or copyright, Metavante will defend
such action (to the extent based upon such claim of infringement) at its expense
and pay the costs and damages awarded in any such action, provided that
Metavante shall have the sole control of defense and negotiations for settlement
or compromise. If, in Metavante’s opinion, the Connectware Programs or any
portion thereof may be determined in any action to infringe upon any United
States patent or copyright, Metavante may, at its option and expense, replace or
modify the Connectware Programs to eliminate the infringement or grant Customer
a refund equal to the depreciated value of the Connectware Programs (based on a
60-month straight-line method) upon return of the same to Metavante. Metavante
shall have no liability under this Section if the infringement claim is based on
use of the Connectware Programs in combination with software not furnished by
Metavante, or the use of the Connectware Programs which are altered or modified
in any way, other than modifications made by Metavante, or the continued
infringing use by Customer of the Connectware Programs after being notified
thereof, or after being informed of modifications that would have avoided the
alleged infringement. The foregoing shall be Customer’s exclusive remedies
against Metavante for infringement claims relating to the Connectware
Product(s).

9. Confidentiality. Customer hereby agrees that: (a) the Connectware Products
are the confidential property of Metavante; (b) Customer shall instruct and
require all of its employees and agents who have access to the same to maintain
such confidentiality; (c) Customer shall exercise at least the same degree of
care (but no less than reasonable care) to safeguard the confidentiality of the
Connectware Products as Customer would exercise to safeguard the confidentiality
of Customer’s own confidential property of equal importance; and (d) Customer
shall not disclose the same, or any part or parts thereof, to any of its
employees or agents except on a “need-to-know” basis. Customer shall require all
nonemployees to execute the Metavante standard form of Confidentiality Agreement
prior to disclosure. Customer agrees to undertake whatever action is necessary
to remedy any breach of Customer’s confidentiality obligations or any other
unauthorized use or disclosure of the Connectware Products by Customer, its
employees or its agents. Customer further agrees not to remove or destroy any
proprietary or confidential legends or markings placed upon or contained within
the Connectware Products. Customer acknowledges and agrees that the Connectware
Products, including all copies, are the exclusive property of Metavante, are
proprietary to Metavante, and that title and full ownership rights are reserved
to and remain with Metavante.

 

© 2001, Metavante Corporation   5   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

EXHIBIT A

FEES

Connectware Programs and Fees

 

1a. License. Metavante Transfer Connect software

 

  •  

Metavante TransferConnect software

 

  •  

Windows Version

 

  •  

Workstation Version 4.01 (written in C++)

To include the business functionality identified in the TransferConnect 4.01
Documentation. Additional functionality will be provided in subsequent releases
if Customer continues to pay the Maintenance and Usage Fees for the Product.

Fees.

 

Initial License Fee

   $10,000

Maint & Usage Fees (Trans)

   Monthly Minimum = $500    All MBS = .0176

 

© 2001, Metavante Corporation   6   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

EXHIBIT B

Professional Services Agreement

This Agreement is entered into this day of     ,                  200  , by and
between Metavante Corporation (“Metavante”) and                     
(“Customer”).

In consideration of the mutual covenants described herein and other good and
valuable consideration, the receipt and sufficiency of which are expressly
acknowledged, the parties agree as follows:

1. Services. Metavante agrees to provide to Customer the consulting and
professional services described on the Statement of Work (“SOW”) attached to
this Agreement. The exact description of the specific services to be rendered by
Metavante from time to time shall be as specified on the SOWs, as defined below.
The SOWs shall incorporate, and shall be specifically bound by, the terms and
conditions of this Agreement.

2. Statement of Work. The SOW will be generated by Metavante and shall detail
the specific services to be supplied by Metavante for any given transaction.
Each SOW shall be in the form of a mutually executed letter agreement
substantially in the form of SOW 1 attached hereto. Each SOW shall contain a
detailed explanation of the project, the service to be performed, deliverable
specifications, personnel requirements and any additional pertinent information.
Customer shall be deemed to have accepted the deliverable upon demonstration by
Metavante that the deliverable performs in substantial compliance with the
specifications set forth in the applicable SOW.

3. Term. This Agreement shall remain in full force and effect unless terminated
by either party upon at least thirty (30) days prior written notice to the other
party; provided, however, that all work in progress and any SOWs executed by
both parties for which work has not commenced shall be completed by Metavante
unless otherwise agreed to by both parties. Notwithstanding the foregoing,
either party may terminate this Agreement following a material breach by the
other party that remains uncured after ten (10) days’ written notice from the
non-defaulting party.

4. Fees and Payment. Customer agrees to pay Metavante for services provided and
expenses incurred on the basis and at the rate specified in each SOW. Payment
shall be due within twenty (20) days after the date of Metavante’s invoice. If
Customer fails to make timely payment, Metavante shall have the right to cease
all work on such SOW, without terminating the Agreement, until Metavante has
received all past due payments.

5. Independent Contractor. Metavante and Customer are independent contractors.
Neither party or any of its employees, agents or contractors shall be deemed for
any purpose to be an employee or agent or contractor of the other party. Each
party shall at all times act independently and at no time shall either party
make any commitment or incur any charges or expenses for or on behalf of the
other party, except in accordance with the terms of this Agreement.

6. Taxes. Customer shall be solely and exclusively responsible for the payment
of required federal, state and local taxes arising from or relating to the
services rendered hereunder, except for taxes related to the net income of
Metavante and any taxes or obligations imposed upon Metavante under federal,
state and local wage laws.

7. Confidentiality and Ownership.

7.1 Metavante and Customer agree to preserve the confidentiality of any and all
materials and information (collectively, “Materials”) furnished by either party
in connection with this Agreement. Such Materials shall include, without
limitation, studies, fees and terms of this Agreement, plans, reports, surveys,
analyses, and/or projections. The provisions of this Section 7.1 shall not apply
to any information which: (a) is independently developed by the receiving party,
provided the receiving party can satisfactorily demonstrate such independent
development with appropriate documentation; (b) is known to the receiving party
prior to disclosure by the disclosing party; (c) is lawfully disclosed to the
receiving party by a third party not under a separate duty of confidentiality
with respect thereto to the disclosing party; or (d) otherwise is publicly
available through no fault or breach by the receiving party.

 

© 2003, Metavante Corporation   7   First MidwestTConnect, Inc Amend 091201



--------------------------------------------------------------------------------

7.2 Metavante and Customer intend and agree that Metavante shall retain title
and all other ownership and proprietary rights in and to any computer code,
computer programs, programming or processing procedures or techniques, methods,
ideas, concepts, or know-how (“Metavante Proprietary Information”) developed by
Metavante in connection with its performance of services to Customer under this
Agreement. Such ownership and proprietary rights shall include, without
limitation, any and all rights in and to patents, trademarks, copyrights, and
trade secret rights. Metavante and Customer agree that Metavante Proprietary
Information is not “work for hire” within the meaning of U.S. Copyright Act 17
U.S.C. Section 101.

8. Disclaimer of Warranty; Limitation on Liability.

8.1 Metavante warrants that all Services provided to Customer herein shall be
performed in a workmanlike manner by qualified, trained personnel. Metavante
MAKES NO OTHER WARRANTIES OR REPRESENTATIONS WITH RESPECT TO THE SERVICES
PROVIDED UNDER THIS AGREEMENT. Metavante HEREBY EXPRESSLY DISCLAIMS THE
EXISTENCE OF ANY OTHER REPRESENTATIONS AND WARRANTIES, INCLUDING WITHOUT
LIMITATION, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A
PARTICULAR PURPOSE.

8.2 Metavante’s total liability under this Agreement, whether arising out of or
relating to the services provided by it pursuant to the same, shall not exceed
the total amount of the fees paid by Customer for the relevant SOW. This
limitation of liability shall apply regardless of the cause or form of action,
including without limitation, claims under breach of contract or tort. Under no
circumstances shall either party be liable to the other party for lost profits
or business opportunities, or any other special, indirect, consequential,
punitive or incidental damages arising out of or relating to the first party’s
performance, or failures in the performance, of its obligations hereunder.

9. Miscellaneous.

9.1 Notices. Any notices provided for in this Agreement shall be given in
writing and transmitted by personal delivery of prepaid first-class U.S. mail or
by facsimile, addressed as follows:

 

Metavante:    Metavante   Customer:      

4900 West Brown Deer Road

CAPELL

Milwaukee, Wl 53224

        Attention: Beth Griffin      Attention:    Fax No. (414)577-9364     
Fax No.:                      

9.2 Assignment. Metavante and Customer may not assign this Agreement, or any of
their rights or obligations hereunder, without the prior written consent of the
other party, which consent shall not be unreasonably withheld.

9.3 Force Majeure. Except for payment of sums due under this Agreement, neither
party shall be deemed to be in default of any provisions of this Agreement or
for any failure in performance, resulting from acts or events beyond the
reasonable control of such party. Moreover, Metavante shall not be responsible
for any failures or delays in its provision of Services hereunder to the extent
caused by Customer’s failure to fulfill one or more of its responsibilities as
set forth in any SOW attached to this Agreement.

9.4 Governing Law. This Agreement shall be governed, interpreted, construed, and
enforced in accordance with the internal laws of the state of Wisconsin, United
States of America.

9.5 Severability. If any provision, clause, or party, or the application of this
Agreement is held illegal or otherwise unenforceable, the remainder of this
Agreement or the application of such provision, clause, or part under other
circumstances shall remain unaffected.

9.6 Legal Expenses. If any legal action is brought be either party to this
Agreement against the other party regarding the subject matter hereof, the
prevailing party shall be entitled, in addition to any other rights and remedies
it may have, to reimbursement for its expenses, including court costs and
reasonable consultants’, experts’ and attorneys’ fees.

 

© 2001, Metavante Corporation   8   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

METAVANTE CORPORATION

(“METAVANTE”)

     (“CUSTOMER”) By:   

LOGO [g95311ex10_24pg125a.jpg]

     By:  

LOGO [g95311ex10_24pg125b.jpg]

Name:   

Michael E. Touhey

     Name:  

Kent Belasco

Title:   

President, Market Solutions & Products

     Title:  

EVP/CIO

 

© 2001, Metavante Corporation   9   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

Statement of Work No. 1

to

Professional Services Agreement between

Metavante

and

 

 

Professional Services:

As defined in the Agreement (1. Definitions).

Fees and Expenses:

Licensee shall pay to Metavante, within twenty (20) days of receipt of
Metavante’s invoice, a fee for Professional Services (the “Professional Services
Fee”) plus travel, lodging, and related out-of-pocket expenses incurred by
Metavante in connection with the Professional Services. The Professional
Services Fee will represent actual time spent by Metavante Professional Services
staff at a rate of $150 per hour in 2000 or the then current rate for Customer.
Five hours of professional Services will be provided to Customer free of charge
for each Connectware implementation (i.e., VRU implementation, Internet Banking
implementation).

 

© 2001, Metavante Corporation   10   First Midwest TConnect Amend 091201



--------------------------------------------------------------------------------

LOGO [g95311metavante.jpg]

 

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT, to the Outsourcing Agreement dated July 1, 1999 (the
“Agreement”) is made as of this 28th day of November, 2001, by and between the
undersigned parties, and does hereby alter, amend, and modify the Agreement and
supersedes and takes precedence over any conflicting provisions contained in the
Agreement. All references in the Agreement to “M&I Data Services, a division of
Marshall & Ilsley Corporation” or to “M&I” are replaced with “Metavante
Corporation” or “Metavante”, respectively.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

By that amendment dated February 2000, the parties added to the Agreement the
Business Express Services described in Exhibit A to that amendment. Pricing for
the Business Express Services was set forth in Attachment 1 to that Exhibit A.

Metavante and Customer agree that Attachment 1 of that Business Express
amendment dated February 2000 is hereby replaced with Attachment 1 attached
hereto.

Any Services requested by Customer which are not specifically priced as of the
date of this Amendment shall be considered New Services, and will be charged
according to Metavante’s then current prices.

Except as expressly modified herein, all other terms and conditions contained in
the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

  METAVANTE CORPORATION (“Metavante”)

LOGO [g95311ex1024_p127.jpg]

  By:  

LOGO [g95311ex10_24pg127a.jpg]

  Name:  

Michael E. Touhey

  Title:  

President, Market Solutions

  By:  

LOGO [g95311ex10_24pg95b.jpg]

  Name:  

Todd C. Hutto

  Title:  

Senior Vice President and General Manager

  FIRST MIDWEST BANCORP, INC (“Customer”)   By:  

LOGO [g95311ex10_24pg127b.jpg]

  Name:  

Stephanie R. Wise

  Title:  

EVP

  By:  

 

  Name:  

 

  Title:  

 

 

© 2001, Metavante Corporation   1   First Midwest BE Amend 100401.doc



--------------------------------------------------------------------------------

ATTACHMENT 1

Business Internet Banking Services. Fees, and Charges

A. Additional Module Implementation Fees

The following modules must be purchased by Customer. Once purchased, a module
may be added to the Micro, Small, or Midsized packages at no additional monthly
User Fee.

 

Loans    $3,500    File Download    $2,500    Note 3 Interface to Account
Analysis    $5,000    Note 3 OFX- Interface to Quickbooks    TBD    Note 3&4
Image Retrieval    TBD    Note 3&4 Credit Card    TBD    Note 3&4 Positive Pay
   TBD    Note 3&4

B. Monthly End User Fees

 

Micro Business End User Fee

   $10

Included in this fee are the following modules:

(Basic Reporting (i.e., quick balance screen with up to 4 summary fields chosen
by Customer), up to 2 accts, multiple users, 500 detail records, book transfers,
express transfers, stop payments, file uploads, ACH Collection & Payment, basic
bill payment.)

Base monthly fee for first 500 @ $10, $8 above 500 Note 1

 

Small Business End User Fee

   $12

Included in this fee are the following modules:

(Standard Reporting (i.e., quick balance screen with up to 6 summary fields
chosen by Customer) up to 3 accts, multiple users, 1500 detail records, book
transfers, Express transfers, stop payments, file uploads, basic bill payment,
ACH Collection & Payment, Loan transactions). Additional accounts @ $3.00.

Base monthly fee for the first 500 @ $12, $10 above 500 Note 1&2

 

Midsize Business End User Fee

   $30

Included in this fee are the following modules:

(Premium Reporting (i.e., quick balance screen with up to 10 summary fields
chosen by Customer) up to 7 accts, multiple users, 5000 detail records, book
transfers, Express transfers, stop payments, file uploads, basic bill payment,
ACH Collection & Payment, Loan transactions). Additional accounts @ $3.00.

 

© 2001, Metavante Corporation   2   First Midwest BE Amend 100401.doc



--------------------------------------------------------------------------------

Base monthly fee for first 75 @ $30, $25 above 75 Note 1&2

 

Transaction Fees

  

ACH Payment

   $ 0.10

ACH Collection

   $ 0.10

ACH Addenda Records

   $ 0.02

Basic Bill Payment

   $ 0.33

Loan Transactions

   $ 0.40

Repetitive Wire

   $ 1.00

Stop Payment

   $ 0.50

Excess Retail Records

   $ 0.08

Monthly Minimums

  

Months 1-3

   $ 3,500

Months 4-7

   $ 4,000

Months 8-13

   $ 6,500

Months 14-15

   $ 9,000

Months 16 and Beyond

   $ 11,500

Note 1- When the bank meets the first level the monthly base fees for all
customers in the category move to the lower amount. Example 500 customers @ $10
= $5000/monthly. With the five-hundred and first sale, 501 customers @$8 =
$4008/monthly. All fees are plus transaction fees.

Note 2- First Midwest must purchase the Loan functionality before this function
is included.

Note 3- No transaction fee from Internet Banking. Fee would come from point of
origin (i.e., system creating the input).

Note 4- Development is not complete so modules are not priced yet. Assume the
range of $2500 to $5000

C. Website Customization Fees

Complete Branding Option Fee

Included in this fee is the customization of the generic site
(internet.ebanking-services.com) to create a complete branded site
(bankname.ebanking-services.com) that contains the Customer logo and color
selections.

 

Complete Website Branding One-Time Customization Fee

   $ 9,660 per site

Complete Website Branding Site Hosting & Maintenance Annual Fee

   $ 1,500 per site

D. End User Support Customization Fees

Branded Option Fee

Included in this fee is the use of a bank specific toll free, end user support
number and fax back service.

 

© 2001, Metavante Corporation   3   First Midwest BE Amend 100401.doc



--------------------------------------------------------------------------------

Branded End User Support Number One-Time Fee

   $ 1,000 per number

Branded End User Support Number Monthly Fee

   $ 400 per number

E. Fulfillment Kit Fees (per kit sent)

Complete Branding Option Fee

The branding option includes a welcome letter printed on Customer letterhead, a
security letter, and additional Customer defined items.

 

Kit Distribution Fee    $12.00 for Welcome and Security Letter Kit
Re-Distribution Fee    $20.00 Kit Returned For Bad Address    Cost Plus 10%
International Shipments    Cost Plus 10% Bank Letterhead    Supplied By Customer
Inventory Stocking/Mgt Fee    $1,000 per year per kit Fulfillment Kit Change Fee
   Quoted on Request Additional Fulfillment Items Printing of Additional Items
   Quoted on Request Cost Plus 10%

F. Miscellaneous Fees

 

Auto Electronic Invoice

   $50 per month

Profile Changes

   $112.50 each

End User Setup/Change (special change activity)

   $50 per hour

Additional Administrative Workstations (in excess of 5)

   $75 per year per user

Bill Payment Check Photocopy

   $3 per check

Bill Payment NSF Returned Item Fee

   $15 per item

Bill Payment Stop Payment Request

   $15 per item

 

© 2001, Metavante Corporation   4   First Midwest BE Amend 100401.doc



--------------------------------------------------------------------------------

LOGO [g95311metavante.jpg]

 

 

AMENDMENT TO OUTSOURCING AGREEMENT

THIS AMENDMENT, to the Outsourcing Agreement dated July 1, 1999 (the
“Agreement”) and an Amendment dated October 8, 2001 (the “Amendment”) is made as
of this 28th day of March, 2002, by and between the undersigned parties, and
does hereby alter, amend, and modify the Agreement and supersedes and takes
precedence over any conflicting provisions contained in the Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the undersigned parties agree as follows:

In addition to certain Connectware Services described on Schedule A to the
Amendment, Customer desires to receive and Metavante agrees to provide
additional Connectware Services, as more fully described on the attached Exhibit
A-1. Customer agrees to pay for these Services in accordance with the attached
Exhibit A-1.

Any Services requested by Customer which are not specifically priced as of the
date of this Amendment shall be considered New Services, and will be charged
according to Metavante’s then current prices.

Except as expressly modified herein, all other terms and conditions contained in
the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the undersigned parties have duly executed this Amendment in
a manner appropriate to each.

 

  METAVANTE CORPORATION (“Metavante”)   By:  

LOGO [g95311ex1024_p131b.jpg]

  Name:   Michael E. Touhey   Title:   President, Market Solutions LOGO
[g95311ex1024_p131a.jpg]   By:  

LOGO [g95311ex1024_p131c.jpg]

  Name:   James R. Geschke   Title:   Senior Vice President     Financial
Technologies Solutions/Client Relationship Management  
FIRST MIDWEST BANCORP, INC. (“Customer”)   By:  

LOGO [g95311ex1024_p131d.jpg]

  Name:  

Kent Belasco

  Title:  

EVP/CIO

 

© 2002, Metavante Corporation   1   Connectware Addendum



--------------------------------------------------------------------------------

EXHIBIT A-1

FEES

Connectware Programs and Fees

License, Metavante Connectware

 

  •  

Metavante’s Connectware software – FinancialConnect NT version

 

  •  

Workstation Version 4.02

To include the business functionality identified in the FinancialConnect 4.02
Documentation. Additional functionality will be provided in subsequent releases
if Customer continues to pay the Maintenance and Usage Fees for the Product.

Fees.

 

Argo Integration 2002 ONLY

  

Initial License Fee for Argo Integration

   $46,875

Ongoing Maintenance & Usage Fees

(Transactions)

   *Flat cost of $2000 all transactions

Argo Integration Jan 2003 to Jan 2005

  

License Fee for Argo Integration

   Paid in 2002

Ongoing Maintenance & Usage Fees

(Transactions)

   *Flat cost of $2000 up to 125,000 transactions   
*All MBS over 125,000 charged at .0139 cents and all transactions


under 125,000 treated as a credit to future months

Future Vendor Integration

  

License for any other 3rd Party Vendor using NT version of Connectware

   $0

 

Ongoing Maintenance & Usage Fees

                            (Transactions)

   Monthly Minimum = $500    <250K MBS = .028    251K - 500K MBS = .025   
500K -1,000,000 MBS = .022    1,000,001 - 1,500,000 MBS = .019   
1,500,001 - 2,000,000 MBS = .016    over 2,000,000 MBS = .013

 

© 2002, Metavante Corporation   2   Connectware Addendum



--------------------------------------------------------------------------------

EXHIBIT A

Statement of Work Dated: June 26.2002

To

Attached to the Outsourcing Agreement Dated: July 11999

Between

Metavante Corporation

And

First Midwest Bank (Bank 642)

Description of Project:

One day on-site training for how to use Foxtrot with the Metavante system; and
one day of off-site class preparation time.

On-site training will include:

 

  •  

Basic script witting

 

  •  

Creating sub-script routines

 

  •  

Tips for preventing “back-ups”

 

  •  

Tracking errors

 

  •  

Creating summary reports and error reports

Miscellaneous:

First Midwest will provide training room with PCs that have Foxtrot software
installed and 3270 session with connection to host.

Personnel:

Consulting services will be performed by qualified consultants with extensive
banking backgrounds and industry expertise who possess thorough knowledge of the
Metavante business solutions. Project scheduling is based on consultant staff
availability and this signed Statement of Work by First Midwest Bank.

Fees and Expenses:

The fee for this project will be $3,600,00, plus travel expenses.

Payment Terms:

Payment for these services will be made upon presentation of an invoice for the
professional consulting services.

Expiration Date:

This Statement of Work and offer expires in 30 days, July 26,2002.

 

METAVANTE CORPORATION      FIRST MIDWEST BANK By:   

LOGO [g95311ex1024_p133a.jpg]

     By:   

LOGO [g95311ex1024_p133b.jpg]

Name:   

Dan Shannon

     Name:   

Claire A. Caldini

Title:   

Vice President

     Title:   

Senior Vice-President

Date:   

7-21-02

     Date:   

6-28-02

 

© 2001, Metavante Corporation   1   SOW Foxtrot Training (BK 642).doc